Exhibit 10.1

EXECUTION VERSION

CREDIT AGREEMENT

dated as of May 6, 2014

among

MSG HOLDINGS, L.P.,

as the Company,

CERTAIN SUBSIDIARIES OF THE COMPANY,

as Guarantors,

THE LENDERS PARTY HERETO,

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent, Collateral Agent and an L/C Issuer,

J.P. MORGAN SECURITIES LLC,

as Sole Lead Arranger,

J.P. MORGAN SECURITIES LLC, FIFTH THIRD BANK,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and SUNTRUST ROBINSON HUMPHREY, INC.,

as Joint Book Runners,

and

FIFTH THIRD BANK,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

and SUNTRUST ROBINSON HUMPHREY, INC.

as Co-Syndication Agents,

and

TD BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION

as Co-Documentation Agents

MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    DEFINITIONS AND ACCOUNTING MATTERS   

Section 1.01

 

Certain Defined Terms

     1   

Section 1.02

 

Other Interpretive Provisions

     47   

Section 1.03

 

Accounting Terms

     47   

Section 1.04

 

Rounding

     48   

Section 1.05

 

Times of Day

     48   

Section 1.06

 

Letter of Credit Amounts

     48   

Section 1.07

 

Currency Equivalents Generally

     48    ARTICLE II    THE COMMITMENTS AND CREDIT EXTENSIONS   

Section 2.01

 

The Loans

     49   

Section 2.02

 

Borrowings, Conversions and Continuations of Loans

     50   

Section 2.03

 

Letters of Credit

     51   

Section 2.04

 

Swing Line Loans

     60   

Section 2.05

 

Prepayments

     63   

Section 2.06

 

Termination or Reduction of Commitments

     65   

Section 2.07

 

Repayment of Loans

     66   

Section 2.08

 

Interest

     66   

Section 2.09

 

Fees

     67   

Section 2.10

 

Computation of Interest and Fees

     68   

Section 2.11

 

Evidence of Debt

     68   

Section 2.12

 

Payments Generally; Administrative Agent’s Clawback

     68   

Section 2.13

 

Sharing of Payments by Lenders

     70   

Section 2.14

 

Incremental Revolving Credit Facilities

     71   

Section 2.15

 

Incremental Term Facilities

     73   

Section 2.16

 

Defaulting Lenders

     74    ARTICLE III    TAXES, YIELD PROTECTION AND ILLEGALITY   

Section 3.01

 

Taxes

     77   

Section 3.02

 

Illegality

     79   

Section 3.03

 

Inability to Determine Rates

     80   

Section 3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

     80   

Section 3.05

 

Compensation for Losses

     82   

Section 3.06

 

Mitigation Obligations; Replacement of Lenders

     83   

Section 3.07

 

Survival

     83   

 

  ii   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE IV    GUARANTY   

Section 4.01

 

Guaranty

     83   

Section 4.02

 

Rights of Lenders

     84   

Section 4.03

 

Certain Waivers

     84   

Section 4.04

 

Obligations Independent

     84   

Section 4.05

 

Subrogation

     84   

Section 4.06

 

Termination; Reinstatement

     85   

Section 4.07

 

Subordination

     85   

Section 4.08

 

Stay of Acceleration

     85   

Section 4.09

 

Condition of Company

     85   

Section 4.10

 

Limitation on Guaranty

     86   

Section 4.11

 

Keepwell

     86    ARTICLE V    CONDITIONS PRECEDENT   

Section 5.01

 

Conditions of Initial Credit Extension

     87   

Section 5.02

 

Conditions to all Credit Extensions

     90    ARTICLE VI    REPRESENTATIONS AND WARRANTIES   

Section 6.01

 

Existence, Qualification and Power

     91   

Section 6.02

 

Subsidiaries; Loan Parties

     91   

Section 6.03

 

Authority; No Conflict

     91   

Section 6.04

 

Financial Condition; Absence of Material Adverse Effect

     92   

Section 6.05

 

Litigation, Compliance with Laws

     93   

Section 6.06

 

Titles and Liens

     93   

Section 6.07

 

Regulation U; Investment Company Act

     93   

Section 6.08

 

Taxes

     93   

Section 6.09

 

Other Credit Agreements

     93   

Section 6.10

 

Full Disclosure

     94   

Section 6.11

 

No Default

     94   

Section 6.12

 

Approval of Government, Regulatory Authorities and Third Parties

     94   

Section 6.13

 

Binding Agreements

     94   

Section 6.14

 

Collective Bargaining Agreements

     95   

Section 6.15

 

Investments

     95   

Section 6.16

 

Solvency

     95   

Section 6.17

 

Collateral Documents

     95   

Section 6.18

 

Maintenance of Insurance

     95   

 

  iii   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 6.19

 

Subordinated Debt

     95   

Section 6.20

 

ERISA Compliance

     95   

Section 6.21

 

Environmental Compliance

     96   

Section 6.22

 

Intellectual Property, Licenses, Etc.

     96   

Section 6.23

 

Compliance Matters

     96   

Section 6.24

 

Anti-Corruption Laws and Sanctions

     96    ARTICLE VII   

COVENANTS OF THE COMPANY

AND THE RESTRICTED SUBSIDIARIES

  

  

Section 7.01

 

Financial Statements and Other Information

     97   

Section 7.02

 

Taxes and Claims

     101   

Section 7.03

 

Insurance

     101   

Section 7.04

 

Maintenance of Existence; Conduct of Business

     101   

Section 7.05

 

Maintenance of and Access to Collateral

     101   

Section 7.06

 

Compliance with Applicable Laws

     101   

Section 7.07

 

[Intentionally Omitted.]

     102   

Section 7.08

 

Subsidiaries

     102   

Section 7.09

 

Use of Proceeds

     102   

Section 7.10

 

Covenant to Guarantee Obligations and Give Security

     102   

Section 7.11

 

Books and Records

     103   

Section 7.12

 

[Intentionally Omitted.]

     103   

Section 7.13

 

Further Assurances and Post-Closing Matters

     103   

Section 7.14

 

Indebtedness

     104   

Section 7.15

 

Contingent Liabilities

     107   

Section 7.16

 

Liens

     108   

Section 7.17

 

Investments

     109   

Section 7.18

 

Restricted Payments

     110   

Section 7.19

 

Business

     110   

Section 7.20

 

Transactions with Affiliates

     110   

Section 7.21

 

Amendments of Certain Instruments

     111   

Section 7.22

 

Issuance of Stock

     111   

Section 7.23

 

Fundamental Changes

     111   

Section 7.24

 

Dispositions

     112   

Section 7.25

 

Accounting Changes

     112   

Section 7.26

 

Negative Pledge

     112   

Section 7.27

 

Anti-Corruption Laws and Sanctions

     113   

Section 7.28

 

Total Leverage Ratio

     113   

Section 7.29

 

Total Secured Leverage Ratio

     113   

Section 7.30

 

Financial Covenant and Calculation Adjustments

     113   

Section 7.31

 

Minimum Liquidity

     113   

Section 7.32

 

Interest Coverage Ratio

     114   

Section 7.33

 

Parent Indebtedness

     114   

Section 7.34

 

Permitted Insurance Subsidiary

     114   

 

  iv   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE VIII    EVENTS OF DEFAULT AND REMEDIES   

Section 8.01

 

Events of Default

     115   

Section 8.02

 

Remedies upon Event of Default

     118   

Section 8.03

 

Application of Funds

     118    ARTICLE IX    THE ADMINISTRATIVE AGENT   

Section 9.01

 

Appointment and Authority

     119   

Section 9.02

 

Rights as a Lender

     120   

Section 9.03

 

Exculpatory Provisions

     120   

Section 9.04

 

Reliance by Administrative Agent

     121   

Section 9.05

 

Delegation of Duties

     121   

Section 9.06

 

Resignation of Administrative Agent

     122   

Section 9.07

 

Non-Reliance on Administrative Agent and Other Lenders

     123   

Section 9.08

 

No Other Duties, Etc.

     123   

Section 9.09

 

Administrative Agent May File Proofs of Claim

     123   

Section 9.10

 

Collateral and Guaranty Matters

     124   

Section 9.11

 

NBA Consent Letters and NHL Exclusions

     125    ARTICLE X    MISCELLANEOUS   

Section 10.01

 

Amendments, Etc.

     126   

Section 10.02

 

Notices; Effectiveness; Electronic Communications

     128   

Section 10.03

 

No Waiver; Cumulative Remedies

     130   

Section 10.04

 

Expenses; Indemnity; Damage Waiver

     130   

Section 10.05

 

Payments Set Aside

     132   

Section 10.06

 

Successors and Assigns

     132   

Section 10.07

 

Right of Setoff

     138   

Section 10.08

 

Interest Rate Limitation

     138   

Section 10.09

 

Counterparts; Integration; Effectiveness

     139   

Section 10.10

 

Survival of Representations and Warranties

     139   

Section 10.11

 

Severability

     139   

Section 10.12

 

Replacement of Lenders

     139   

Section 10.13

 

Governing Law; Jurisdiction; Etc.

     140   

Section 10.14

 

Waiver of Jury Trial

     141   

Section 10.15

 

No Advisory or Fiduciary Responsibility

     141   

Section 10.16

 

USA PATRIOT Act Notice

     142   

Section 10.17

 

Senior Indebtedness

     142   

Section 10.18

 

Liability of General Partners and Other Persons

     142   

Section 10.19

 

Authorization of Third Parties to Deliver Information and Discuss Affairs

     143   

Section 10.20

 

Treatment of Certain Information; Confidentiality

     143   

Section 10.21

 

Acknowledgement

     144   

 

  v   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Schedule 1.01(a)   Guarantors Schedule 1.01(b)   Excluded Assets Schedule
1.01(c)   Affiliation Agreements Schedule 1.01(d)   Sports Telecast Rights
Agreements Schedule 1.01(e)   Spin Agreements Schedule 1.01(f)   Subsidiaries
Excluded for Financial Statement Variance Purposes Schedule 2.01   Commitments
and Applicable Percentages Schedule 2.03   Existing Letters of Credit Schedule
5.01(k)   League Approvals Schedule 6.02(i)   Restricted Subsidiaries
Schedule 6.02(ii)   Unrestricted Subsidiaries Schedule 6.02(iii)   Excluded
Subsidiaries Schedule 6.03   Required Consents, League and Regulatory Approvals
Schedule 6.05   Existing Litigation Schedule 6.14   Collective Bargaining
Agreements Schedule 6.15   Existing Investments Schedule 7.14   Existing
Indebtedness Schedule 7.15   Existing Guarantees Schedule 7.16   Existing Liens
Schedule 7.20   Transactions with Affiliates Schedule 7.26   Burdensome
Agreements Schedule 10.02   Administrative Agent’s Office, Certain Addresses for
Notices EXHIBIT A-1   Form of Committed Revolving Loan Notice EXHIBIT A-2   Form
of Swing Line Loan Notice EXHIBIT A-3   Form of Committed Incremental Term Loan
Notice EXHIBIT B-1   Form of Revolving Credit Note EXHIBIT B-2   Form of
Incremental Revolving Credit Note EXHIBIT B-3   Form of Incremental Term Loan
Note EXHIBIT C   Form of Compliance Certificate EXHIBIT D-1   Form of
Certificate as to Quarterly Financial Statements EXHIBIT D-2   Form of
Certificate as to Annual Financial Statements EXHIBIT E   Form of Opinion of
Counsel for the Company and the Restricted Subsidiaries EXHIBIT F   Form of
Opinion of Special New York Counsel to the Loan Parties EXHIBIT G   Form of
Assignment and Assumption Agreement EXHIBIT H-1   Form of Incremental Revolving
Credit Supplement EXHIBIT H-2   Form of Incremental Term Supplement (Term Loan
A) EXHIBIT H-3   Form of Incremental Term Supplement (Term Loan B) EXHIBIT I  
Master Subordinated Intercompany Note EXHIBIT J-I   NBA Authorization Letter
EXHIBIT J-II   NBA Recognition Letter EXHIBIT K   Form of Parent Acknowledgment

 

  vi   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (this “Credit Agreement”) is entered into as of May 6,
2014, among MSG HOLDINGS, L.P., a Delaware limited partnership (the “Company”),
the Restricted Subsidiaries (such term and each other capitalized term used but
not defined in these recitals having the meaning ascribed thereto in
Section 1.01 of this Credit Agreement) identified herein, as Guarantors, the
banks, financial institutions and other Persons which are parties hereto,
together with their respective successors and assigns, as Lenders, the L/C
Issuers from time to time party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Collateral Agent, Swing Line Lender and an L/C Issuer.

WHEREAS, the Company and the Restricted Subsidiaries are engaged in the
ownership and operation of sports franchises (including the New York Knicks and
the New York Rangers), the creation, production, promotion, performance,
distribution and presentation of a variety of live productions, production and
content development for multiple media distribution platforms and activities
related to the foregoing; and

WHEREAS, the Company and the Restricted Subsidiaries have requested that the
Lenders provide a new senior secured credit facility for the purposes set forth
in Section 7.09, including, initially, the refinancing of, and repayment of all
amounts outstanding under, the Existing Credit Agreement, and the Lenders are
willing to do so on the terms and conditions set forth herein, and each of the
Guarantors expects to derive benefit, directly or indirectly, from such
extensions of credit;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the following meanings:

“Adjusted Operating Cash Flow” means for any period, the following for the
Company and the Restricted Subsidiaries for such period, each component
determined on a consolidated basis in accordance with GAAP: (i) aggregate
revenues, minus (ii) aggregate operating expenses (including technical and
selling, general administrative), such expenses to exclude impairments of
property, equipment and intangible assets, depreciation and amortization and
charges and credits relating to employee and director stock plans and
restructuring charges and credits, and in each case without duplication to
exclude expenses allocated to Affiliates that are not Restricted Subsidiaries;
provided, however, that for purposes of determining Adjusted Operating Cash Flow
for any period (A) there shall be included any dividends and distributions to
the extent paid in cash by an Unrestricted Subsidiary to the Company or any
Restricted Subsidiary to the extent such dividend or distribution relates to net
income earned or cash realized from operating activities by such Unrestricted
Subsidiary in the immediately preceding

 

  1   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

12 month period, (B) there shall be excluded all management fees paid by any
Unrestricted Subsidiary to the Company or any Restricted Subsidiary during such
period other than any such amounts settled in cash to the extent not in excess
of 5% of Adjusted Operating Cash Flow as determined without including any such
fees and (C) Adjusted Operating Cash Flow for such period shall be increased or
reduced, as the case may be, by the Adjusted Operating Cash Flow of assets or
businesses acquired or disposed of (provided that in each case it has an impact
on Adjusted Operating Cash Flow of at least $500,000) (including by means of any
re-designation of any subsidiary) by the Company or any Restricted Subsidiary on
or after the first day of such period, determined on a pro forma basis
reasonably satisfactory to the Administrative Agent (it being agreed that it
shall be satisfactory to the Administrative Agent that such pro forma
calculations may be based upon GAAP as applied in the preparation of the
financial statements for the Company, delivered or deemed delivered pursuant to
Section 7.01 rather than as applied in the financial statements of the company
whose assets were acquired and may include, in the Company’s discretion, a
reasonable estimate of savings under existing contracts resulting from any such
acquisitions), as though the Company or such Restricted Subsidiary acquired or
disposed of such assets on the first day of such period. For purposes of this
definition, operating revenues and operating expenses may exclude the following,
provided that all exclusions for cash items (whether representing a cash item in
the period in question or in a future period) shall be limited to an aggregate
of $30,000,000 per year and $50,000,000 during the entire term of the Revolving
Facility (the “Cash Basket Amount”): (1) provisions for severance obligations;
(2) losses resulting from any write-off or write-down of Investments by the
Company or any of its Restricted Subsidiaries; (3) costs, net of insurance and
including luxury tax if applicable, resulting from player injuries, player,
general manager, coach or other Team personnel write-offs or the effect of the
loss of any currently held real estate tax exemptions; (4) amortization of
production and development costs associated with shows or other content or the
costs resulting from the cancellation of shows or other content or abandonment
of shows or other content under development; (5) losses resulting from currency
fluctuations and any unrealized losses from hedging transactions; (6) other
non-recurring, non-cash items in excess of $1,000,000; and (7) changes to
US GAAP that would cause a covenant default (provided that the Company shall
provide reconciliations to demonstrate compliance under previous US GAAP and the
parties shall agree to negotiate in good faith to amend covenants accordingly).
In the case of clauses (1) through (3) above, if the expense is required to be
recognized in one period but paid in subsequent periods, such exclusion shall
apply only to such initial period and such expense shall be considered an
expense for purposes of clause (ii) of this definition when paid to the extent
such cash amounts are in excess of the Cash Basket Amount. In the event of any
suspension of carriage by any party to an Affiliation Agreement during renewal
negotiations of such Affiliation Agreement or expiration or termination of or
disputes under such Affiliation Agreements, the Adjusted Operating Cash Flow
calculation, for purposes of complying with the Financial Covenants (but not for
any other purpose), may be adjusted (the “Carriage Suspension Adjustment”) to
add back the Adjusted Operating Cash Flow attributable to the affected
Affiliation Agreement from the corresponding period one year prior to each
period during which such suspension of carriage continues, but in any event not
to exceed six months; provided that the Carriage Suspension Adjustment shall be
limited only to the Adjusted Operating Cash Flow attributable to one Affiliation
Agreement during any period; provided, further, that with respect to any
Carriage Suspension Adjustment, the Company shall provide reports with
reasonably detailed supporting calculations showing the “lost” Adjusted
Operating Cash Flow attributable to the affected Affiliation Agreement for each
corresponding monthly period of the prior year, in each case certified by a
financial officer of the Company.

 

  2   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder and its successors in such
capacity.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) shall mean
possession, directly or indirectly, of the power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that for purposes of this definition, in any event, any Person which owns
directly or indirectly 10% or more of the securities having ordinary voting
power for the election of directors or other governing body of a corporation or
10% or more of the partnership or other ownership interests of any other Person
(other than as a limited partner of such other Person) will be deemed to control
such corporation or other Person; and provided further that no individual shall
be an Affiliate of a corporation or partnership solely by reason of his or her
being an officer, director or partner of such entity, except in the case of a
partner if his or her interests in such partnership shall qualify him or her as
an Affiliate.

“Affiliated Lender” means the Parent or any Affiliate of the Parent, other than
(a) the Company or (b) any Subsidiary of the Company.

“Affiliation Agreements” means the agreements listed on Schedule 1.01(c) and all
other existing and future agreements of the Company or any Restricted Subsidiary
for the distribution of the Program Services by multichannel video television
programming distributors (e.g., Comcast, Time Warner, DirecTV, EchoStar,
Cablevision, Verizon).

“Agent Parties” has the meaning set forth Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Anti-Corruption Laws” means all published laws, rules and regulations of any
jurisdiction applicable to the Company or its Subsidiaries from time to time
penalizing actions in connection with to bribery or other corrupt actions.

“Applicable Percentage” means (a) in respect of the Initial Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Initial Revolving
Credit Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time (including any Incremental

 

  3   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Revolving Loan Commitments that increase the Revolving Credit Commitments under
the Initial Revolving Credit Facility), (b) in respect of any Incremental
Revolving Credit Facility that is a separate tranche of Revolving Credit
Commitments and Revolving Credit Loans, with respect to any Incremental
Revolving Credit Lender thereunder at any time, the percentage (carried out to
the ninth decimal place) of such Incremental Revolving Credit Facility
represented by such Incremental Revolving Credit Lender’s Incremental Revolving
Credit Commitment at such time, and (c) in respect of any Incremental Term
Facility, with respect to any Incremental Term Lender at any time, the
percentage (carried out to the ninth decimal place) of such Incremental Term
Facility represented by the principal amount of such Incremental Term Lender’s
Incremental Term Loans at such time (or, prior to the applicable Incremental
Closing Date, such Incremental Term Lender’s Incremental Term Commitment) at
such time. If the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and the obligation of the L/C Issuers to make L/C Credit Extensions
have been terminated pursuant to Section 8.02, or if the Revolving Credit
Commitments have expired, then the Applicable Percentage of each Revolving
Credit Lender in respect of a Revolving Credit Facility shall be determined
based on the Applicable Percentage of such Revolving Credit Lender in respect of
such Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 (or, in the case of any Incremental Lender, on Schedule I to the
applicable Incremental Supplement, if any) or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) in respect of the Initial Revolving Credit Facility,
1.25% per annum for Base Rate Loans and 2.25% per annum for Eurodollar Rate
Loans, (b) in respect of the Swing Line Sublimit, 1.25% per annum, and (c) in
respect of any Incremental Facility, the percentages per annum for Base Rate
Loans and for Eurodollar Rate Loans that are agreed by the Company and the
applicable Incremental Lenders and specified in the applicable Incremental
Supplement with respect to such Incremental Facility.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the applicable Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to the Initial
Revolving Credit Facility or an Incremental Facility, if any, a Lender that has
a Commitment with respect to such Facility or holds a Revolving Credit Loan or
an Incremental Loan, if either, respectively, at such time, (b) with respect to
the Letter of Credit Sublimit, (i) each L/C Issuer and (ii) if any Letters of
Credit have been issued pursuant to Section 2.03(a), the Revolving Credit
Lenders, and (c) with respect to the Swing Line Sublimit, (i) any Swing Line
Lender and (ii) if any other Revolving Credit Lender shall have made Swing Line
Loans pursuant to Section 2.04 that are outstanding at such time, each such
other Revolving Credit Lender.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

  4   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Arena Property” means all or any portion of the Real Property commonly known as
“Madison Square Garden” and all rights benefiting such Real Property,
specifically including (without intending to limit the generality of the
foregoing) the following, whether now or hereafter existing (except to the
extent that any of the following or the foregoing constitutes personal property
relating primarily to, pertaining primarily to, used primarily in, or necessary
for, the Network Business including, without limitation, the Related Documents):
(1) the land, including tax lot #9001, block #781 (the “Land”); (2) all
buildings, structures and other improvements erected or located on the Land
(collectively, the “Improvements”); (3) all easements, rights-of-way or use, air
rights and development rights, and other estates, right, title, interest,
privileges and appurtenances of any nature whatsoever, in any way belonging,
relating or pertaining to or benefiting the Land or the Improvements, including
all licenses and other rights of ingress and egress to areas along Seventh
Avenue between 31st and 33rd Streets, the Seventh Avenue Plaza area (including
the area to the West of Two Penn Plaza), the stairs and escalators to the
taxiway area, and the curbs and sidewalks servicing such areas (collectively,
the “Other Interests”); (4) fixtures located in or upon the Land, Improvements
or Other Interests; (5) all leases, subleases, licenses, concessions or other
agreements with respect to all or any portion of the Land, Improvements or Other
Interests, and all other rights, powers, privileges, options and benefits
thereunder; (6) all agreements, contracts, certificates, permits, approvals,
guaranties, supporting obligations, warranties, instruments, plans,
specifications and other records and documents with respect to all or any part
of the Land, Improvements or Other Interests, and all rights, powers,
privileges, options and benefits thereunder; (7) all rights to appear in and
defend, and to commence, any action or proceeding with respect to all or any
portion of the Land, Improvements or Other Interests; (8) all right, title and
interest in or to (i) insurance proceeds, (ii) all awards with by reason of any
condemnation, eminent domain or other taking (or any disposition made in lieu
thereof) of all or any portion of the Land, Improvements or Other Interests (in
the case of such Other Interests, excluding any personal property not
constituting (x) licenses or (y) rights of ingress or egress), or (iii) any
causes of action, awards, damages, claims, payments, proceeds and other
compensation, rights, benefits, and advantages on account of any other event
with respect to all or any portion of the Land, Improvements or Other Interests
(in the case of such Other Interests, excluding any personal property not
constituting (x) licenses or (y) rights of ingress or egress); and (9) all
refunds, rebates, reimbursements, reserves, deferred payments, deposits, cost
savings, credits, waivers and payments, whether in cash or in kind, due or
payable by any governmental or quasi-governmental entity or any insurance or
utility company relating to or arising out of the Land, Improvements or Other
Interests, or in connection with any taxes, assessments, charges or levies with
respect to the Land, Improvements or Other Interests.

“Arena Venue” means the live entertainment and sports venue currently known as
the Madison Square Garden Arena, that currently seats approximately 20,000
people and is currently located on Arena Property.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

  5   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Availability Period” means (a) in respect of the Initial Revolving Credit
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the Initial Revolving Credit Facility, (ii) the date
of termination of the Revolving Credit Commitments under the Initial Revolving
Credit Facility pursuant to Section 2.06, and (iii) the date of termination of
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and of the obligation of each L/C Issuer to make L/C Credit Extensions under the
Initial Revolving Credit Facility pursuant to Section 8.02 or (b) in respect of
any Incremental Revolving Credit Facility that is a separate tranche of
Revolving Credit Commitments and Revolving Credit Loans, the period from and
including the applicable Incremental Closing Date to the earliest of (i) the
Maturity Date for such Incremental Revolving Credit Facility, (ii) the date of
termination of the Revolving Credit Commitments under such Incremental Revolving
Credit Facility pursuant to Section 2.06, and (iii) the date of termination of
the commitment of each Incremental Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions under such Incremental Revolving Credit Facility pursuant to
Section 8.02.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus  1⁄2 of 1%, (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate,” and (c) one-month floating Eurodollar
Rate plus 1%. The “prime rate” is a rate set by the Administrative Agent based
upon various factors including JPMorgan’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above, or below such announced rate.
Any change in such rate announced by JPMorgan shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or an Incremental Loan that bears
interest based on the Base Rate.

“Booking Agreement” means, with respect to the Arena Venue, a written booking
agreement made between the Company or a Guarantor, on the one hand, and the
owner of the Arena Venue, on the other hand, (a) pursuant to which the Company
or such Guarantor will be granted the priority right to book entertainment
events in the Arena Venue (subject to the Arena Venue availability needs of the
Teams), on terms that reflect the fair market value of the rights that are the
subject of such Booking Agreement (or, if the terms do not reflect fair market
value, on terms that are, taken as a whole, not materially worse for the Company
or such Guarantor than the terms that existed prior to the effective date of
such Booking Agreement (or if such Booking Agreement is being entered into in
connection with a Disposition of the Arena Venue, prior to such Disposition)),
provided, that to the extent any one or more Leagues are required to approve a
Booking Agreement or any of the terms thereof, then, notwithstanding the
foregoing, the terms of such Booking Agreement shall be modified to the minimum
extent necessary to obtain the approval of each League that is required to
approve such Booking Agreement or any of the terms thereof, (b) which shall be
pledged as Collateral, and (c) having a term that expires no earlier than
180 days after the latest Maturity Date of any Facility then in effect at the
time such Booking Agreement is entered into.

 

  6   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or an
Incremental Borrowing, if any, as the context may require.

“Business” has the meaning specified in Section 7.19.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to any Eurodollar Rate
Loan, means any such day on which dealings in Dollar deposits are conducted by
and between banks in the London interbank eurodollar market.

“Cablevision Affiliation Agreement” means the agreement dated as of December 31,
2009 between the Company and CSC Holdings, Inc. with respect to the carriage of
the Program Services known as MSG/MSG Plus in substantially the form attached as
Exhibit 10.12 to the Form 10, as amended or modified from time to time in
accordance with Section 7.21.

“Capitalized Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Credit Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.

“Carriage Suspension Adjustment” has the meaning specified in the definition of
“Adjusted Operating Cash Flow.”

“Cash Basket Amount” has the meaning specified in the definition of “Adjusted
Operating Cash Flow”.

“Cash Collateral” has the meaning specified in Section 2.03(g).

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Company or any of its Restricted Subsidiaries (and, where
applicable, the Parent or any of its consolidated Subsidiaries) free and clear
of all Liens (other than Liens created under the Collateral Documents and other
Liens permitted hereunder):

(a) Marketable, direct obligations of the United States of America maturing
within 397 days of the date of purchase;

(b) commercial paper outstanding at any time issued by any Person organized
under the laws of any state of the United States of America, which Person shall
have a consolidated net worth of at least $250,000,000 and shall conduct a
substantial part of its business in the United States of America, maturing
within 180 days from the date of the original issue thereof, and rated “P-1” or
better by Moody’s or “A-1” or better by S&P;

 

  7   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(c) fully collateralized repurchase agreements in such amounts and with such
financial institutions having a rating of “Baa” or better from Moody’s, or a
rating of “A-” or better from S&P, as the Company may select from time to time;

(d) certificates of deposit, banker’s acceptances and time deposits maturing
within 397 days after the date of purchase, which are issued by any Lender or by
a United States national or state bank or foreign bank having capital, surplus
and undivided profits totaling more than $100,000,000, and having a rating of
“Baa” or better from Moody’s or a rating of “A-” or better from S&P; and

(e) money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act, (ii) are rated “AAA” by S&P and
“Aaa” by Moody’s and (iii) have portfolio assets of at least $3,000,000,000.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that, notwithstanding anything to the contrary herein, it is understood and
agreed that any changes resulting from requests, rules, guidelines or directives
(x) issued under, or in connection with, the Dodd-Frank Wall Street Reform and
Consumer Protection Act or (y) promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall, for the purposes of this Credit
Agreement, be deemed to be adopted subsequent to the date hereof.

“Change of Control” means an event or series of events by which:

(a) Dolan Family Interests shall cease at any time to have beneficial ownership
(within the meaning of Rule 13d-3 (as in effect on the Closing Date) promulgated
under the Securities and Exchange Act of 1934, as amended) of shares of the
capital stock of Parent, having sufficient votes to elect (or otherwise
designate) at such time a majority of the members of the Board of Directors of
Parent, or

(b) Parent shall cease to own (free and clear of all Liens) directly or
indirectly 100% of the equity interests of the Company, or any Person (other
than Parent or a wholly-owned Subsidiary of Parent) shall obtain the legal or
contractual right to own, or to cause the transfer of the ownership of, any of
the equity interests of the Company, without regard to any required approval of
any other Person.

 

  8   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 5.01
are satisfied or waived in accordance with Section 10.01.

“Co-Documentation Agents” means TD Bank, N.A. and U.S. Bank National
Association, in each case acting in its capacity as a co-documentation agent.

“Co-Syndication Agents” means Fifth Third Bank, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and SunTrust Robinson Humphrey, Inc., in each case acting in
its capacity as a co-syndication agent.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties and for the
avoidance of doubt, shall exclude all Excluded Assets.

“Collateral Agent” shall mean JPMorgan in its capacity as collateral agent for
the Lenders under the Security Agreement and its successors in such capacity.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, and each of the collateral
assignments, Security Agreement Supplements, Intellectual Property Security
Agreement Supplements, security agreements, pledge agreements or other similar
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties.

“Committed Incremental Term Loan Notice” means a notice of an Incremental Term
Borrowing, which, if in writing, shall be substantially in the form of Exhibit
A-3.

“Committed Loan Notice” means a Committed Revolving Loan Notice or a Committed
Incremental Term Loan Notice, as the context may require.

“Committed Revolving Loan Notice” means a notice of (a) a Revolving Credit
Borrowing (including an Incremental Revolving Credit Borrowing), (b) a
conversion of Loans from one Type to the other, or (c) a continuation of
Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall
be substantially in the form of Exhibit A-1.

“Commitment” means a Revolving Credit Commitment, a Letter of Credit Commitment,
or an Incremental Term Commitment (if any), as the context may require.

“Commitment Fee” shall have the meaning given to such term in Section 2.09(a).

 

  9   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” shall have the meaning given to such term in the preamble to this
Credit Agreement.

“Company Materials” has the meaning specified in Section 7.01.

“Compliance Certificate” shall mean a certificate of a senior financial
executive of the Company in substantially the form of Exhibit C.

“Consolidated Net Indebtedness” means, as of any date of determination, an
amount equal to (a) the aggregate amount, without duplication, of all
Indebtedness of the Company (and, where applicable, the Parent), any Guarantor
and any Restricted Subsidiary (or in the case of the Parent, the Parent and each
other Parent Restricted Entity) that would be reflected as debt on a
consolidated balance sheet of the Company (and, where applicable, the Parent)
prepared in accordance with GAAP, minus (b) the amount of cash and Cash
Equivalents in the Pledged Accounts not to exceed 33% of Adjusted Operating Cash
Flow for the most recently completed four fiscal quarter period for which
financial statements were required to have been delivered pursuant to
Section 7.01, giving full pro forma effect to all Specified Transactions (as
provided in such definition) that have occurred since the last day of the most
recently completed Measurement Period for which financial statements were
required to have been delivered pursuant to Section 7.01 and to the application
of the proceeds of any proposed transaction, in each case without duplication;
provided, that to the extent that any calculation of “Consolidated Net
Indebtedness” is used in determining pro forma compliance with a Total Leverage
Ratio test, a Parent Total Leverage Ratio test and/or the Financial Covenants,
under Section 2.14, 2.15, 7.14(xii) or 7.33, then in no event shall any of the
proceeds of the Indebtedness permitted to be incurred as a result of compliance
with such test be included in the cash and Cash Equivalents pursuant to the
preceding clause (b) when determining such compliance under such aforementioned
sections.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is legally
bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Core Excluded Asset” means each of the New York Knicks, the New York Rangers
and the Arena Venue.

“Credit Agreement” has the meaning given to such term in the preamble to this
Credit Agreement.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

  10   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“CVC” means Cablevision Systems Corporation, a Delaware corporation.

“Debt Instruments” shall mean, collectively, the respective notes and debentures
evidencing, and indentures and other agreements governing, any Indebtedness.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus
2% per annum.

“Defaulting Lender” any Lender that (a) has failed to (i) fund all or any
portion of its Loans within two Business Days of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Company in writing that such failure is the result of such
Lender’s good faith determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any Swing
Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in L/C Obligations or Swing
Line Loans) within two Business Days of the date when due, (b) has notified the
Company, the Administrative Agent or any L/C Issuer or Swing Line Lender in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s good faith determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), or (c) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender

 

  11   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(or such Governmental Authority) to reject, repudiate, disavow or disaffirm any
contracts or agreements made with such Lender. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (c) above shall be made by the Administrative Agent in
its reasonable discretion acting in good faith, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Company, each L/C Issuer, each Swing Line Lender and each Lender.

“Deposit Account Control Agreement” means an agreement, substantially in the
form attached as Exhibit E to the Security Agreement or otherwise reasonably
satisfactory to the Administrative Agent, among a Loan Party, a depository
institution holding the funds of such Loan Party, and the Administrative Agent
with respect to collection and control of the deposits and balances held in a
deposit account maintained by such Loan Party.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any Collateral
(for purposes of Section 7.24, including (x) Related Documents and
(y) agreements under which the Company or any Restricted Subsidiary has rights
to content or rights to obtain content for distribution as part of the Program
Services, in each case under clauses (x) and (y) that are not Collateral solely
as a result of the application of clause (vi) of the definition of Excluded
Assets whether in this Credit Agreement or through an equivalent provision in
any other Loan Document) or Core Excluded Asset by the Company or any Restricted
Subsidiary (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that the term Disposition specifically excludes
(i) dispositions of property, whether now owned or hereafter acquired, that is
obsolete, worn out, damaged, surplus or otherwise no longer used or useful in
the ordinary course of business, (ii) dispositions of inventory (including
advertising, sponsorship, tickets, air time, signage and similar items) in the
ordinary course of business, (iii) dispositions of Cash Equivalents in the
ordinary course of business, (iv) other than in the case of Core Excluded
Assets, dispositions of property by any Subsidiary to the Company or to a
Restricted Subsidiary (provided that in the case of this clause (iv) if the
transferor of such property is a Loan Party, the transferee thereof must be a
Loan Party), (v) sales or other dispositions without recourse and in the
ordinary course of business of overdue accounts receivable of financially
troubled debtors in connection with the compromise or collection thereof,
(vi) the licensing or sublicensing of intellectual property rights and other
transfers of copyrighted material in the ordinary course of business, (vii) the
settlement of tort or other litigation claims in the ordinary course of business
or determined by the Board of Directors or similar governing entity to be fair
and reasonable in light of the circumstances, (viii) leases of space for food,
beverage and merchandising concessions in the ordinary course of business,
(ix) Tax Incentive Transfers, (x) charitable contributions in amounts that in
the aggregate are not material to the Company and its Restricted Subsidiaries
taken as a whole, and (xi) the sale, transfer, license, lease or other
disposition of property involving property or assets having a fair market value
of less than $1,000,000 in a single transaction or a series of related
transactions.

 

  12   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Disposition Requirements” means, in the case of a Disposition of any Core
Excluded Asset (including to any Subsidiary of the Company) or the designation
of any Subsidiary that owns a Core Excluded Asset as an Unrestricted Subsidiary:

(a) other than in the case of a Disposition to a Loan Party or a Tax Incentive
Transfer, (i) that the Net Cash Proceeds of such Disposition, if any, shall be
applied in accordance with Section 2.05(b), and (ii) that the Company shall be
in pro forma compliance with the Financial Covenants before and after giving
effect to such Disposition, and

(b) other than in the case of a Disposition to a Loan Party or a Tax Incentive
Transfer, that the Company shall have entered into (i) in the case of a
Disposition of the New York Knicks or the New York Rangers, one or more Transfer
Rights Agreements with respect to the Team that is the subject of such
Disposition and (ii) in the case of a Disposition of the Arena Venue, a Booking
Agreement.

“Dolan” shall mean Charles F. Dolan.

“Dolan Family Interests” shall mean (i) any Dolan Family Member, (ii) any trusts
for the benefit of any Dolan Family Members, (iii) any estate or testamentary
trust of any Dolan Family Member for the benefit of any Dolan Family Members,
(iv) any executor, administrator, trustee, conservator or legal or personal
representative of any Person or Persons specified in clauses (i), (ii) and
(iii) above to the extent acting in such capacity on behalf of any Dolan Family
Member or Members and not individually and (v) any corporation, partnership,
limited liability company or other similar entity, in each case 80% of which is
owned and controlled by any of the foregoing or combination of the foregoing.

“Dolan Family Members” shall mean Dolan, his spouse, his descendants and any
spouse of any of such descendants.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Eligible Assignee” has the meaning specified in Section 10.06(b)(iii)(A);
provided that, notwithstanding the foregoing, the term “Eligible Assignee”
shall, solely with respect to an assignment of any Incremental Term Loan,
include the Company, any Affiliated Lender or any of the Company’s Subsidiaries,
provided, that:

(a) none of the Company, any Affiliated Lender or any of the Company’s
Subsidiaries holding Incremental Term Loans shall have any right to (i) attend
(including by telephone) any meeting or discussions (or portion thereof) among
the Administrative Agent and/or any Lenders to which representatives of the
Company are not then present, or (ii) receive any information or material
prepared by the Administrative Agent or any Lender or any communication by or
among Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to the Company or its
representatives;

(b) notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” or “Required Incremental Term Lenders” to the contrary, for purposes
of

 

  13   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

determining whether the Required Lenders and Required Incremental Term Lenders
(in respect of any Incremental Term Facility) have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, or subject to clause (c) below, any plan of reorganization
pursuant to the Bankruptcy Code of the Unites States, (ii) otherwise acted on
any matter related to any Loan Document, or (iii) directed or required the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, no Affiliated
Lender shall have any right to consent (or not consent), otherwise act or direct
or require the Administrative Agent or any Lender to take (or refrain from
taking) any such action, and (x) all Incremental Term Loans held by any
Affiliated Lenders shall be deemed to be not outstanding for all purposes of
calculating whether the Required Lenders and Required Incremental Term Lenders
(in respect of any Incremental Term Loan Facility) have taken any actions and
(y) all Incremental Term Loans held by Affiliated Lenders shall be deemed to be
not outstanding for all purposes of calculating whether all Lenders have taken
any action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner than its effect on other Lenders;

(c) notwithstanding anything in this Credit Agreement or the other Loan
Documents to the contrary, each Affiliated Lender, by its purchase of any
Incremental Term Loans, hereby agrees that if a proceeding under any Debtor
Relief Laws shall be commenced by or against the Company or any other Loan Party
at a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Incremental Term Loans held by
such Affiliated Lender in any manner in the Administrative Agent’s sole
discretion, unless the Administrative Agent instructs such Affiliated Lender to
vote, in which case such Affiliated Lender shall vote with respect to the
Incremental Term Loans held by it as the Administrative Agent directs, provided
that such Affiliated Lender shall be entitled to vote in accordance with its
sole discretion (and not in accordance with the direction of the Administrative
Agent) in connection with any plan of reorganization to the extent any such plan
of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner than the proposed treatment of
similar Obligations held by Incremental Term Lenders that are not Affiliated
Lenders.

(d) any purchase of Incremental Term Loans by the Company or any of its
Subsidiaries shall (i) be effected by an offer to purchase Incremental Term
Loans pro rata from each Incremental Term Lender under the applicable
Incremental Term Facility in a manner reasonably acceptable to the
Administrative Agent, (ii) result in such Incremental Term Loans being
immediately retired upon such assignment, and (iii) not be funded with a
borrowing of Revolving Credit Loans; and

(e) the aggregate principal amount of all Incremental Term Loans under any
Incremental Term Loan Facility purchased by assignment pursuant to Section 10.06
and held at any one time by all Affiliated Lenders shall not exceed 10% of the
aggregate outstanding principal amount of all Incremental Term Loans under such
Incremental Term Facility.

 

  14   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Enterprises Entities” shall mean any one or more of NHL Enterprises, Inc., NHL
Enterprises, L.P., NHL Enterprises Canada, Inc., National Hockey League
Enterprises Canada, Inc., NHL Enterprises Canada, L.P., NHL Enterprises B.V.,
any entity that may be formed by any such entity, the NHL, the member clubs of
the NHL, or any of their respective affiliates.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall mean, when used with respect to a Plan, ERISA, the PBGC
or a provision of the Code pertaining to employee benefit plans, any Person that
is a member of any group of organizations within the meaning of Sections 414(b),
(c), (m) or (o) of the Code of which the Company is a member.

“Eurodollar Base Rate” means, for such Interest Period, the rate per annum equal
to the London interbank offered rate as administered by the ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters Screen LIBOR01 Page or LIBOR02 Page (or, in
the event such rate does not appear on any of such Reuters pages, on any
successor or substitute

 

  15   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

page on such screen that displays such rate, or on the appropriate page of such
other information service that publishes such rate from time to time, as
selected by the Administrative Agent in its reasonable discretion). If such rate
is not available at such time for any other reason, then the “Eurodollar Rate”
for such Interest Period shall be the rate per annum determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Loan being made, continued or converted by
JPMorgan and with a term equivalent to such Interest Period would be offered by
JPMorgan’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, a rate per annum determined by the Administrative Agent pursuant to
the following formula:

 

Eurodollar Rate   =  

Eurodollar Base Rate

      1.00 – Eurodollar Reserve Percentage  

“Eurodollar Rate Loan” means a Revolving Credit Loan or an Incremental Loan that
bears interest at a rate based on the Eurodollar Rate.

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Loan shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” shall mean any of the events described in Article VIII
hereof.

“Event of Loss” means, with respect to any property of the Company or a
Restricted Subsidiary, (i) the actual or constructive total loss of such
property or the use thereof, resulting from destruction, damage beyond repair,
or the rendition of such property permanently unfit for normal use from any
casualty or similar occurrence whatsoever, (ii) the destruction or damage of a
material portion of such property from any casualty or similar occurrence
whatsoever under circumstances in which such damage cannot reasonably be
expected to be repaired, or such property cannot reasonably be expected to be
restored to its condition immediately prior to such destruction or damage,
within 180 days after the occurrence of such destruction or damage, (iii) the
condemnation, confiscation or seizure of, or requisition of title to or use of,
any property, or (iv) in the case of any property located upon a leasehold, the
termination or expiration of such leasehold.

“Excluded Asset” shall mean any and all of the following: (i) those assets set
forth on Schedule 1.01(b), (ii) intellectual property that is necessary to or
utilized in connection with an Excluded Asset as defined under clause (i),
(iii), (iv) or (viii) of this definition,

 

  16   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(iii) interests in the Teams and the Team Assets, (iv) Leases to the extent that
such Leases require the consent of the lessor or any third party for the
granting of a security interest therein, (v) motor vehicles and other assets
subject to certificates of title, (vi) assets consisting of contract rights
pursuant to contracts containing enforceable restrictions on the granting of
security interests therein except to the extent such restrictions are rendered
ineffective under Section 9-406, 9-407 or 9-408 of the UCC or other applicable
law, (vii) voting stock of or other equity interests (A) in excess of 65% of the
voting stock or other equity interests held by the Company or Guarantors in
first tier non-US subsidiaries, (B) in non-wholly owned subsidiaries if the
pledge of such stock or equity interest is prohibited by agreement,
organizational documents or applicable law or regulation, (C) in Unrestricted
Subsidiaries, (D) in Excluded Subsidiaries, or (E) in any other Subsidiary of
the Company (1) existing as of the Closing Date, whose assets primarily consist
of direct ownership interests in one or more Teams (or indirect ownership
interests in one or more Teams, so long as the sole purpose of such indirect
owner is to directly hold ownership interests in the direct owner of one or more
Teams), or (2) that is formed after the Closing Date for the primary purpose of
holding direct ownership interests in one or more Teams (or indirect ownership
interests, so long as the sole purpose of such indirect owner is to hold
ownership interests in the direct owner of one or more Teams) and whose assets
primarily consist of ownership interests in one or more Teams, (viii) Real
Property (other than proceeds of the Arena Venue until such time as such
proceeds have been released pursuant to Section 9.10 or reinvested pursuant to
Section 2.05(b) so long as in the event of a Disposition of the Arena Venue, the
Disposition Requirements have been satisfied), or (ix) those assets as to which
the Administrative Agent and the Company agree that the cost of obtaining such a
security interest or perfection thereof are excessive in relation to the benefit
to the Lenders of the security to be afforded thereby.

“Excluded Consolidated Subsidiaries” has the meaning specified in the definition
of “Financial Statement Variance”.

“Excluded Funds” means any funds, to the extent that such funds constitute
(i) the portion of the aggregate proceeds from the sale of suite licenses at the
Arena Venue that is attributable to New York Rangers games, (ii) the proceeds of
aggregate box office sales at the Arena Venue that is attributable to tickets
for New York Rangers games, (iii) the portion of the aggregate proceeds from
Ticketmaster sales received by any Grantor that is attributable to New York
Rangers games, (iv) the portion of the aggregate proceeds from merchandising and
food sales at the Arena Venue that is attributable to New York Rangers games,
(v) all proceeds of sponsorships and advertising sales not related to the
Network Business, or (vi) all New York Rangers subscription sales, the New York
Rangers’ share of distributions and shared revenues from the NHL and any
Enterprises Entities, and any other funds constituting Rangers Club Assets.

“Excluded Indebtedness” shall have the meaning given to such term in
Section 8.01(e).

“Excluded Knicks Non-Pledged Accounts” means one or more segregated bank
accounts into which the Company shall deposit or cause to be deposited the
Receipts attributable to (1) sales (other than through ticketing vendors or the
box office) of tickets to New York Knicks pre-season, regular season and
post-season home games and any license fees related

 

  17   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

thereto, (2) the New York Knicks share of all distributions and shared revenues
from the National Basketball Association and any National Basketball Association
affiliated entities, and (3) all amounts allocable to the New York Knicks as
fees from the Network Business for local radio, television and other visual or
audio media rights, with such allocation to be determined for this purpose in a
manner consistent with the methodology used by the Company in creating its
existing five-year plan (as may be reasonably adjusted to reflect material
events, e.g., a work stoppage, consistent with past practice).

“Excluded Non-Pledged Accounts” shall mean (x) deposit or securities accounts
maintained solely as tax accounts, payroll accounts, escrow accounts, trust
accounts, operational disbursements accounts, petty cash accounts or flexible
spending and other benefits and healthcare accounts (including healthcare claims
funding accounts), the Excluded Rangers Non-Pledged Accounts, the Excluded
Knicks Non-Pledged Accounts, any other account that holds solely Team Assets,
special purpose accounts required by League Rules or otherwise requested by any
League with respect to funds belonging to any League or a Team or otherwise
required or requested by any Governmental Authority and the Excluded Non-Pledged
Concentration Account, and (y) other deposit or securities accounts so long as
they contain less than $1,000,000 individually and $5,000,000 in the aggregate
at any time.

“Excluded Non-Pledged Concentration Account” shall mean the concentration
deposit account or accounts (A) into which cash from one or more accounts
established for the following purposes may flow or be swept: (1) deposit
accounts for Receipts from the operations of the Arena Venue, including box
office Receipts, food and merchandise Receipts, Receipts from licenses of
suites, sponsorships and advertising sales, (2) tax accounts, payroll accounts,
escrow accounts, trust accounts, operational disbursements accounts, insurance
accounts, accounts of any parent entity to the Company, petty cash accounts or
flexible spending and other benefits and healthcare accounts (including
healthcare claims funding accounts), (3) investment accounts of the Company and
its Restricted Subsidiaries which are otherwise not required to be pledged under
the Loan Documents (such accounts in this clause (3), “Excluded Non-Pledged
Investment Accounts”) or (4) Excluded Rangers Non-Pledged Accounts, (B) into
which Receipts from the operations of the Arena Venue, including box office
Receipts, food and merchandise Receipts, Receipts from licenses of suites,
sponsorships and advertising sales may be deposited directly or (C) into which
Receipts attributable to (1) group sales and sales of full or partial season
ticket plans and any license fees relating thereto to subscribers to the New
York Rangers’ pre-season, regular season and post-season home games, (2) the New
York Rangers’ share of distributions and shared revenues from the NHL and any
Enterprise Entities, (3) amounts allocable to the New York Rangers as fees from
the Network Business for local radio, television and other visual or audio media
rights, with such allocation to be determined for this purpose in a manner
consistent with the methodology typically used by the Company or (4) any other
funds constituting Rangers Club Assets, in each case may be deposited directly.

“Excluded Rangers Non-Pledged Accounts” means one or more bank accounts into
which the Company may deposit or cause to be deposited Receipts attributable to
(1) group sales and sales of full or partial season ticket plans and any license
fees relating thereto to subscribers to the New York Rangers’ pre-season,
regular season and post-season home games, (2) the New York Rangers’ share of
distributions and shared revenues from the NHL and any Enterprise Entities, and
(3) amounts allocable to the New York Rangers as fees from the

 

  18   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Network Business for local radio, television and other visual or audio media
rights, with such allocation to be determined for this purpose in a manner
consistent with the methodology typically used by the Company (as may be
reasonably adjusted to reflect material events, e.g., a work stoppage,
consistent with past practice).

“Excluded Subsidiary” means a Restricted Subsidiary that is not a Foreign
Subsidiary and is not a Guarantor.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such related Swap
Obligation.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Company hereunder, (a) any taxes imposed on or measured
by its overall net income (however denominated), branch profits taxes, and
franchise taxes imposed on it (in lieu of net income taxes), as a result of a
present or former connection between such Administrative Agent, Lender or L/C
Issuer, as the case may be, and the jurisdiction of the Governmental Authority
imposing such tax or any taxing authority thereof or therein (other than any
such connection arising solely from the Administrative Agent, such Lender or
such L/C Issuer having executed, delivered or performed its obligations or
received a payment under, or enforced, any Loan Document), (b) any Tax imposed
pursuant to FATCA, and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Company under Section 10.12), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Company with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Credit Agreement” means the Credit Agreement, dated as of January 28,
2010, among MSG Holdings, L.P. (formerly Madison Square Garden, L.P.), as
borrower, certain of its subsidiaries party thereto as guarantors, JPMorgan
Chase Bank, N.A., as administrative agent thereunder, and the lenders from time
to time party thereto, as amended by Amendment No. 1 thereto and Amendment No. 2
thereto, and as otherwise amended, supplemented or otherwise modified prior to
the Closing Date.

“Existing Indebtedness” means Indebtedness of each Loan Party and its
subsidiaries outstanding immediately before the occurrence of the Closing Date.

 

  19   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Existing Letters of Credit” shall mean those letters of credit listed on
Schedule 2.03.

“Facility” means any Revolving Credit Facility, the Swing Line Sublimit or an
Incremental Facility, if any, as the context may require.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement, including any regulations or official interpretations thereof,
whether issued before or after the date of this Credit Agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to JPMorgan on
such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the letter agreement, dated as of April 16, 2014, made among
the Company, the Lead Arranger and the Joint Book Runners.

“Financial Covenants” shall mean the covenants contained in Sections 7.28
through 7.32, inclusive.

“Financial Statement Variance” means, for any financial reporting period, a
difference of (a) greater than 5.0% between the cumulative revenues of the
Parent and its consolidated Subsidiaries for the last four quarters and the
cumulative revenues of the Company and its Restricted Subsidiaries for the last
four quarters; (b) greater than 5.0% between the total assets of the Parent and
its consolidated Subsidiaries for the last reporting period and the total assets
of the Company and its Restricted Subsidiaries for the last reporting period; or
(c) greater than 10.0% between the Parent Adjusted Operating Cash Flow of the
Parent and its consolidated Subsidiaries for the last four quarters and the
Adjusted Operating Cash Flow of the Company and its Restricted Subsidiaries for
the last four quarters. Notwithstanding anything to the contrary elsewhere in
this Credit Agreement, references to “consolidated Subsidiaries” of the Parent
in the immediately preceding sentence shall exclude (x) those consolidated
Subsidiaries of the Parent listed on Schedule 1.01(f), and (y) such other
consolidated Subsidiaries of the Parent that are not Restricted Subsidiaries
whose assets primarily consist of investments in and/or loans to
non-consolidated Affiliates so long as the aggregate assets of all consolidated
Subsidiaries of the Parent excluded from the immediately preceding sentence
pursuant this sentence does not exceed 20% of the aggregate assets of the Parent
and its consolidated Subsidiaries (determined without giving effect to any
exclusions pursuant to this sentence) (such consolidated Subsidiaries of the
Parent excluded pursuant to this sentence at any time of determination being the
“Excluded Consolidated Subsidiaries”).

 

  20   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Company is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means (i) any Subsidiary that is not a United States Person
and (ii) any Subsidiary of an entity that is a Foreign Subsidiary under
clause (i) of this definition.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations with respect to Letters of Credit issued by such L/C
Issuer other than L/C Obligations as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to any
Swing Line Lender, such Defaulting Lender’s Applicable Percentage of outstanding
Swing Line Loans made by such Swing Line Lender other than Swing Line Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Fuse Network Assets” means Network Assets to the extent that such Network
Assets are used primarily in or necessary to the business of providing the
Program Services currently known as fuse and/or fuse HD and all substitutions,
replacements, extensions and expansions thereof.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lenders” shall have the meaning given to such term in
Section 10.06(h).

“Grantor” shall have the meaning given to such term in the Security Agreement.

“Guarantee” shall have the meaning given to such term in Section 7.15.

 

  21   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Guarantors” shall mean the Persons set forth on Schedule 1.01(a) and each New
Restricted Subsidiary required to become a Guarantor pursuant to Section 7.10.

“Guaranty” means the Guaranty made by the Guarantors under Article IV in favor
of the Secured Parties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“Honor Date” shall have the meaning given to such term in Section 2.03(c)(i).

“Incremental Borrowing” means an Incremental Revolving Credit Borrowing or an
Incremental Term Borrowing, as the context may require.

“Incremental Closing Date” means, with respect to any Incremental Facility, the
first date all of the conditions precedent set forth in the Incremental
Supplement applicable to such Incremental Facility are satisfied or waived in
accordance with Section 10.01.

“Incremental Facility” means an Incremental Revolving Credit Facility or an
Incremental Term Facility, as the context may require.

“Incremental Lender” means an Incremental Revolving Credit Lender or an
Incremental Term Lender, as the context may require.

“Incremental Loan” means an Incremental Revolving Credit Loan or an Incremental
Term Loan, as the context may require.

“Incremental Note” means an Incremental Revolving Credit Note or an Incremental
Term Loan Note, as the context may require.

“Incremental Revolving Credit Borrowing” means a borrowing consisting of
simultaneous Incremental Revolving Credit Loans of the same Type and, in the
case of Eurodollar Rate Loans, having the same Interest Period made by each of
the applicable Incremental Revolving Credit Lenders pursuant to Section 2 of any
Incremental Revolving Credit Supplement.

“Incremental Revolving Credit Commitment” means, subject to the terms and
conditions of Section 2.14 as to each Incremental Revolving Credit Lender, its
obligation to make Incremental Revolving Credit Loans to the Company pursuant to
Section 2 of the applicable Incremental Revolving Credit Supplement in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on

 

  22   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Schedule I to such Incremental Supplement under the caption “Incremental
Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Incremental Revolving Credit Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Credit Agreement.

“Incremental Revolving Credit Facility” has the meaning specified in
Section 2.14(a).

“Incremental Revolving Credit Lender” means at any time, (a) on or prior to the
applicable Incremental Closing Date, any Lender that has Incremental Revolving
Credit Commitments at such time, and (b) at any time after the applicable
Incremental Closing Date, any Lender that holds Incremental Revolving Credit
Commitments and/or Incremental Revolving Credit Loans at such time.

“Incremental Revolving Credit Loan” means an advance made by any Incremental
Revolving Credit Lender under an Incremental Revolving Credit Facility.

“Incremental Revolving Credit Note” means a promissory note made by the Company
in favor of an Incremental Revolving Credit Lender, evidencing Incremental
Revolving Credit Loans made by such Incremental Revolving Credit Lender,
substantially in the form of Exhibit B-2.

“Incremental Revolving Credit Supplement” has the meaning specified in
Section 2.14(b).

“Incremental Supplement” means an Incremental Revolving Credit Supplement or an
Incremental Term Supplement, as the context may require.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period, made by each of the applicable
Incremental Term Lenders pursuant to Section 2 of any Incremental Term
Supplement.

“Incremental Term Commitment” means, subject to the terms and conditions of
Section 2.15 as to each Incremental Term Lender, its obligation to make
Incremental Term Loans to the Company on the applicable Incremental Closing
Date, pursuant to Section 2 of the applicable Incremental Term Supplement in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Incremental Term Lender’s name on Schedule I to such
Incremental Term Supplement under the caption “Incremental Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Incremental Term Lender becomes a party hereto, as applicable, as such amount
may be adjusted from time to time in accordance with this Credit Agreement.

“Incremental Term Facility” has the meaning specified in Section 2.15(a).

“Incremental Term Lender” means at any time, (a) on or prior to the applicable
Incremental Term Closing Date, any Lender that has an Incremental Term
Commitment at such time and (b) at any time after the applicable Incremental
Closing Date, any Lender that holds Incremental Term Loans at such time.

 

  23   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Incremental Term Loan” means an advance made by any Incremental Term Lender
under an Incremental Term Facility.

“Incremental Term Loan Note” means a promissory note made by the Company in
favor of an Incremental Term Lender, evidencing Incremental Term Loans made by
such Incremental Term Lender, substantially in the form of Exhibit B-3.

“Incremental Term Supplement” has the meaning specified in Section 2.15(b).

“Indebtedness” shall mean, as to any Person, Capitalized Lease Obligations of
such Person and other indebtedness of such Person for borrowed money (whether by
loan or the issuance and sale of debt securities) or for the deferred purchase
or acquisition price of property or services in respect of which such Person is
the purchaser, other than accounts payable (other than for borrowed money)
incurred in the ordinary course of business of such Person. Without limiting the
generality of the foregoing, for the avoidance of doubt, (a) such term shall
include (1) when applied to the Parent, the Company and/or any Subsidiary of the
Parent (other than an Unrestricted Subsidiary of the Company), all obligations
of the Parent, the Company and/or any Subsidiary of the Parent (other than an
Unrestricted Subsidiary of the Company) under Swap Contracts and (2) when
applied to the Parent, the Company and/or any or any other Person, all
Indebtedness of others Guaranteed by such Person and (b) such term shall exclude
(1) deferred revenue (including advance ticket sales), (2) obligations to make
or pay advances, deposits or deferred compensations to athletes, coaches,
scouts, artists, promoters, producers or other third parties in connection with
the development, booking, production, promotion, execution, staging or
presentation of shows, events or other entertainment activities or related
merchandising, concessions or licensing and (3) obligations to pay advances,
deposits or deferred compensation to the holders of rights to content or
intellectual property in connection with the development, broadcast,
distribution or license of content or underlying intellectual property.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning specified in Section 10.20.

“Initial L/C Issuer” has the meaning specified in the definition of “L/C
Issuer.”

“Initial Revolving Credit Facility” means, initially, the aggregate amount of
the Revolving Credit Lenders’ Revolving Credit Commitments on the date hereof,
and hereafter, the aggregate amount of the Revolving Credit Commitments of such
Revolving Credit Lenders at such time.

“Intellectual Property Security Agreement” shall mean the Intellectual Property
Security Agreement, duly executed by each Loan Party.

“Intellectual Property Security Agreement Supplement” has the meaning specified
in Section 13(b) of the Security Agreement.

 

  24   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Parent Adjusted Operating Cash Flow to (b) Net Interest Expense, in each
case, of the Parent and its Subsidiaries (other than Unrestricted Subsidiaries
of the Company) on a consolidated basis for the most recently completed
Measurement Period.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one week, or one, two, three or
six months thereafter, as selected by the Company in its Committed Loan Notice;
provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the applicable
Facility.

“Investments” shall have the meaning given to such term in Section 7.17.

“ISP” shall mean the International Standby Practices (ISP98) International
Chamber of Commerce Publication No. 590, as the same may be amended and as in
effect from time to time.

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Company or any Subsidiary or in favor of any L/C
Issuer and relating to any such Letter of Credit.

“JPMorgan” means JPMorgan Chase Bank, National Association and its successors.

“Joint Book Runners” means J.P. Morgan Securities LLC, Fifth Third Bank, Merrill
Lynch, Pierce, Fenner & Smith Incorporated, and SunTrust Robinson Humphrey,
Inc., in each case acting in its capacity as a joint book runner.

 

  25   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Labor Controversy” means any strike, lock-out or other labor controversy,
including (i) any work stoppage or other actions or proceedings involving any
teams or unions representing any employees or agents of the Company, any of its
subsidiaries or any teams or (ii) any individual disputes with employees or
agents (including players, coaches or scouts) of the Company, any of such
subsidiaries or any teams, whether (1) in negotiating extensions or renewals of
contracts or (2) related to any such employee or agent seeking an improvement in
such individual’s arrangements with the Company, any of such subsidiaries or any
team in advance of scheduled contract extensions or renewals.

“Labor Controversy Step Up” has the meaning specified in Section 7.30.

“Labor Dispute” means any strike, lockout, work stoppage, or other similar
action involving any labor organization representing any employees of the
Company or any of its Restricted Subsidiaries. For the avoidance of doubt,
“Labor Dispute” does not include any individual disputes with employees or
agents (including players, coaches or scouts) of the Company or any of its
Subsidiaries.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directives, requests, licenses, authorizations
and permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Revolving
Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means JPMorgan, Bank of America, N.A., Fifth Third Bank and
SunTrust Bank (each an “Initial L/C Issuer”), any Eligible Assignee to which a
portion of the Letter of Credit Commitment under this Credit Agreement has been
assigned pursuant to Section 10.06, or any other Lender that is a bank and that
agrees to act as an L/C Issuer hereunder, so long as (1) such Initial L/C
Issuer, Eligible Assignee or other Lender is not a Defaulting Lender, and
(2) such Eligible Assignee or other Lender expressly agrees to perform in
accordance with their terms all of the obligations that by the terms of this
Credit Agreement are required to be performed by it as an L/C Issuer and
notifies the Administrative Agent of its Letter of Credit Commitment and Lending
Office, for so long as such Initial L/C Issuer, Eligible Assignee or other
Lender, as the case may be, shall have a Letter of Credit Commitment.

 

  26   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Credit Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arranger” means J.P. Morgan Securities LLC, in its capacity as sole lead
arranger.

“League” means (i) an organization governing, administering or regulating the
participation of teams or participants in any professional sport, including the
National Basketball Association, the NHL and the Women’s National Basketball
Association and any minor league teams associated therewith, including, in each
case, the Commissioner, management council, executive committee or similar
governing body of each such organization and (ii) any entity through which each
such organization conducts business or that may be formed generally by the
member clubs of such organization.

“League Rules” means (a) the constitution and by-laws of each League, (b) the
governing documents of each League, (c) all present and future rules,
regulations, interpretations, memoranda, procedures, resolutions, directives,
policies and guidelines of each League, (d) any agreements and arrangements to
which the Company or any of its subsidiaries is (or after the Closing Date may
become) subject or by which it or its assets are (or may become) bound with or
in favor of any League, (e) any agreements and arrangements to which any
League’s teams generally are (or after the Closing Date may become) subject or
by which they or their assets are (or may become) bound, in each case as such
agreements or arrangements may be amended or adopted from time to time and
including the custom and practice thereunder, including, but not limited to,
League Rules relating to membership relocation, indebtedness and ownership
transfers, territorial rights and limitations, the telecast or broadcast, by
over-the-air television, non-broadcast television, radio or any other means,
whether on a local, regional, national or international basis, of team games and
the use of League or team logos, names or other intellectual property and
(f) any conditions that the League may impose with respect to transactions in
which the Teams may engage.

“League-wide Labor Controversy” means any Labor Controversy affecting any entire
League.

“Leases” means those leases and subleases pursuant to which any of the Loan
Parties has been granted or holds the right to use and occupy Real Property
demised thereunder, together with all amendments, modifications, extensions,
renewals and restatements thereof.

“Lenders” means the banks or other financial institutions which are parties
hereto, as well as any Persons that become a “Lender” hereunder pursuant to
Section 10.06 and, as the context requires, includes any Incremental Lender and
Swing Line Lender, together with their respective successors and assigns.

 

  27   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means (i) any letter of credit issued hereunder and (ii) any
Existing Letter of Credit issued by an issuer that is also a Lender hereunder. A
Letter of Credit may be a Trade Letter of Credit or a Standby Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an L/C Issuer.

“Letter of Credit Commitment” means, as to any L/C Issuer, (a) the amount set
forth opposite such L/C Issuer’s name on Schedule 2.01 under the caption “Letter
of Credit Commitment” or (b) if such L/C Issuer has entered into one or more
Assignment and Assumptions, the amount set forth for such L/C Issuer in the
Register as such L/C Issuer’s “Letter of Credit Commitment”, as such amount may
be reduced at or prior to such time pursuant to Section 2.06(a); provided that
if any L/C Issuer shall become a Defaulting Lender, the Company may use its
commercially reasonable efforts to reallocate the Letter of Credit Commitment of
such Defaulting Lender among other Lenders; provided, further that if, after 20
Business Days of the Company attempting to reallocate such Letter of Credit
Commitments (or such longer period as the Company may decide in its sole
discretion), the Letter of Credit Commitments of such Defaulting Lender have not
been fully reallocated among other Lenders, then at the option of the Company
(which shall be exercised by a written notice thereof to the Administrative
Agent), the Letter of Credit Commitment of each other L/C Issuer (but excluding
any L/C Issuer who shall have only become an L/C Issuer as a result of the
Company’s reallocation efforts) that is not a Defaulting Lender shall be
increased by a pro rata amount of the remaining unallocated amount of such
Defaulted Lender’s Letter of Credit Commitment, such that the aggregate Letter
of Credit Commitments are not reduced as a result thereof, or the Company shall
be permitted to replace such L/C Issuer in accordance with Section 10.12.

“Letter of Credit Expiration Date” means (1) initially, the day that is
seven days prior to the Maturity Date then in effect for the Initial Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day) and (2) after the consummation of any Incremental Revolving Credit
Facility with a Maturity Date that is later than the Maturity Date of the
Initial Revolving Credit Facility, if an Incremental Revolving Credit Lender
thereunder agrees to be an L/C Issuer and issue a Letter of Credit with a Letter
of Credit Expiration Date that is the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day) with the latest Maturity
Date, the day that is seven days prior to the Maturity Date then in effect for
the Revolving Credit Facility (or, if such day is not a Business Day, the next
preceding Business Day) with the latest Maturity Date.

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $100,000,000 and (b) the aggregate amount of the L/C Issuers’ Letter of
Credit Commitments at such time, as such amount may be reduced pursuant to
Section 2.06(a). The Letter of Credit Sublimit is part of, and not in addition
to, the Revolving Credit Facility.

 

  28   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Liens” shall have the meaning given to such term in Section 7.16.

“Liquidity” means at any time the sum of unrestricted cash and Cash Equivalents
on the balance sheet of the Company and the unused commitments under the
Revolving Credit Facility at such time.

“Loan” means (a) an extension of credit by a Lender to the Company under
Article II in the form of a Revolving Credit Loan or a Swing Line Loan (and
includes any Incremental Revolving Credit Loans, if any), or (b) an Incremental
Term Loan.

“Loan Documents” means, collectively, (a) this Credit Agreement, (b) the Notes,
(c) the Collateral Documents, (d) the Fee Letter, (e) each Issuer Document,
(f) each Incremental Supplement, if any and (g) solely for purposes of the
Collateral Documents and Article IV hereof, each Secured Hedge Agreement and
each Secured Cash Management Agreement.

“Loan Parties” means, collectively, the Company and each Guarantor.

“Mandatory Prepayment Disposition” shall have the meaning given to such term in
Section 2.05(b)(i).

“Margin Stock” shall mean “margin stock” as defined in Regulation U.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Master Subordinated Intercompany Note” means an intercompany note substantially
in the form of Exhibit I.

“Material Adverse Effect” shall mean a materially adverse effect upon (i) the
property, business, assets, condition (financial or otherwise), liabilities or
operations of the Company and its Restricted Subsidiaries taken as a whole on a
combined basis in accordance with GAAP, (ii) the Facility or Collateral (with
respect to clauses (i) and (ii), other than changes resulting from industry wide
developments affecting companies in similar businesses that do not have a
disproportionate impact on the Company and its Restricted Subsidiaries,
suspension of carriage during negotiation of Affiliation Agreements, or changes
resulting from a League-wide Labor Controversy; provided that any Labor
Controversy shall not, in and of itself, be deemed to constitute a Material
Adverse Effect), (iii) the ability of the Company and the Restricted
Subsidiaries taken as a whole to perform the Obligations hereunder, or (iv) the
legality, validity, binding nature or enforceability of this Credit Agreement or
any other Loan Document or the validity, perfection, priority or enforceability
of the security interest created, or purported to be created, by the Security
Agreement.

“Maturity Date” means (a) with respect to the Initial Revolving Credit Facility,
May 6, 2019, (b) with respect to each Incremental Revolving Credit Facility, the
maturity date for such Incremental Revolving Credit Facility set forth in the
applicable Incremental Revolving

 

  29   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Credit Supplement, (c) with respect to the Swing Line Facility, the latest
Maturity Date of any Revolving Credit Facility, and (d) with respect to each
Incremental Term Facility, the maturity date for such Incremental Term Facility
set forth in the applicable Incremental Term Supplement (provided, that the
maturity date of any Incremental Term Facility shall be subject to the
provisions of Section 2.15(b)).

“Measurement Period” means, as of each date of determination, the period of four
consecutive fiscal quarters of the Company (or Parent, where applicable), then
most recently ended for which financial statements are required to have been
delivered by the Company pursuant to Section 7.01.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“NBA Authorization Letter” shall mean the agreement between the Company and the
National Basketball Association in substantially the form of Exhibit J-I.

“NBA Consent Letters” shall mean the NBA Authorization Letter and the NBA
Recognition Letter.

“NBA Recognition Letter” shall mean the agreement between the Company and the
Administrative Agent in substantially the form of Exhibit J-II.

“Net Cash Proceeds” shall mean proceeds received by the Company or any of the
Restricted Subsidiaries in cash as and when received from (x) any Disposition or
the incurrence or issuance of Indebtedness of the Company or any of the
Restricted Subsidiaries, in each case after deduction of (i) the costs of
selling, recovery or other transaction expenses payable by the Company or any of
the Restricted Subsidiaries in connection with obtaining such proceeds
(including banking, professional or other fees, commissions, discounts and
expenses, transfer and similar taxes incurred in connection with such
Disposition, incurrence or issuance, and the Company’s good faith reasonable
estimate of any income, franchise, transfer or other tax liability and reserves
for indemnification) arising from, such Disposition, incurrence or issuance and
(ii) the principal amount of, and the premium or penalty, if any, plus the
interest and other amounts on any Indebtedness that is secured by the applicable
asset and that is required to be repaid by the terms of such Indebtedness
(unless permitted by such terms to be reinvested) in connection with such
transaction (other than Indebtedness under the Loan Documents) or (y) any
casualty insurance or condemnation awards with respect to an Event of Loss,
after deduction of (i) the costs of obtaining such award with respect to an
Event of Loss (including fees and costs of experts, consultants and/or
attorneys), and any income, franchise, transfer or other tax liability arising
therefrom and (ii) the principal amount of, and the premium or penalty, if any,
plus the interest and other amounts on any financing permitted under this Credit
Agreement that is secured by the applicable assets and is required to be repaid
by the terms of such Indebtedness (unless permitted by such terms to be
reinvested) in connection with such Event of Loss. If any amount payable to the
Company or any such Restricted Subsidiary in respect of any such incurrence or
issuance shall be or become evidenced by any promissory note or other negotiable
or non-negotiable instrument, the cash proceeds received on any such note or
instrument shall constitute Net Cash Proceeds as and when received.

 

  30   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Net Interest Expense” means, for any Measurement Period, the sum of (a) all
interest expense, premium payments, debt discount, fees, charges and related
expenses incurred in connection with (x) borrowed money (including capitalized
interest) or (y) the deferred purchase price of assets, and in each case to the
extent treated as interest in accordance with GAAP during such Measurement
Period (including all interest paid or payable with respect to discontinued
operations only to the extent the revenues and expenses of such operations are
included in the Parent Adjusted Operating Cash Flow) and (b) the portion of rent
under Capitalized Lease Obligations that is treated as interest in accordance
with GAAP during such Measurement Period, in the case of each of clauses (a) and
(b), of the Parent and its Subsidiaries (other than Unrestricted Subsidiaries of
the Company) determined on a consolidated basis without duplication and in
accordance with GAAP for the most recently completed Measurement Period;
provided, however, that there shall be deducted from Net Interest Expense all
interest income for such Measurement Period of the Parent and its Subsidiaries
(other than Unrestricted Subsidiaries of the Company) determined on a
consolidated basis without duplication and in accordance with GAAP.

“Network Assets” means all assets of the Company and its Restricted
Subsidiaries, including but not limited to the Affiliation Agreements and the
Sports Telecast Rights Agreements, used or necessary to the operation of the
Network Business (other than the Excluded Assets under clauses (i) through
(v) and (vii) through (ix) of the definition of Excluded Assets).

“Network Business” means the business of providing Program Services pursuant to
the Affiliation Agreements.

“New Restricted Subsidiary” shall mean any Unrestricted Subsidiary designated as
a Restricted Subsidiary pursuant to Section 7.08(b) or any New Subsidiary who is
required to become a Guarantor or Restricted Subsidiary pursuant to
Section 7.10.

“New Subsidiary” shall mean any Person which becomes a Subsidiary of the Company
after the Closing Date.

“New York Rangers” has the meaning specified in the definition of “Rangers Club
Assets”.

“NHL” shall mean the National Hockey League.

“NHL Constitution and Agreements” shall mean (i) the NHL Constitution and any
amendments thereto that may be adopted from time to time by the NHL, the NHL
Board of Governors or the Commissioner of the NHL, (ii) the NHL By-Laws and any
amendments thereto that may be adopted from time to time by the NHL, the NHL
Board of Governors or the Commissioner of the NHL (the “NHL Commissioner”),
(iii) such other rules; regulations, resolutions and policies as the NHL, the
NHL Board of Governors or the NHL Commissioner may adopt from time to time,
(iv) all agreements, collective bargaining agreements, consent decrees, consent
agreements, transfer approval agreements and settlement agreements presently

 

  31   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

or hereafter in effect or entered into between or among the NHL, its affiliates
and its member clubs and/or their lenders or the NHL and any other-persons in
furtherance of NHL business or interests or as otherwise authorized, directly or
indirectly, by the NHL Board of Governors, the NHL Constitution or By-Laws or
the NHL Commissioner and (v) the NHL Commissioner’s interpretation of any of the
foregoing.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Required Consents” means the consent of any counterparty to a Contractual
Obligation to the grant of a security interest in the agreement constituting the
Contractual Obligation.

“Note” means a Revolving Credit Note or an Incremental Note, if any, as the
context may require.

“Obligations” means all advances to, and debts, liabilities, obligations (but,
with respect to any Guarantor at any time, excluding all Excluded Swap
Obligations with respect to such Guarantor at such time), covenants and duties
of, any Loan Party arising under any Loan Document or otherwise with respect to
any Loan or Letter of Credit, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Restricted Subsidiary
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Credit Agreement
or any other Loan Document.

“Outstanding Amount” means (a) with respect to Revolving Credit Loans and Swing
Line Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Revolving
Credit Loans and Swing Line Loans, as the case may be, occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Company of Unreimbursed Amounts.

“Parent” shall mean The Madison Square Garden Company, a Delaware corporation or
its successor.

“Parent Adjusted Operating Cash Flow” means for any period, the following for
the Parent and its consolidated Subsidiaries for such period, each component
determined on a consolidated basis in accordance with GAAP: (i) aggregate
revenues, minus (ii) aggregate operating expenses (including technical and
selling, general administrative), such expenses to exclude impairments of
property, equipment and intangible assets, depreciation and amortization

 

  32   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

and charges and credits relating to employee and director stock plans and
restructuring charges and credits, and in each case without duplication to
exclude expenses allocated to Parent Affiliates; provided, however, that for
purposes of determining Parent Adjusted Operating Cash Flow for any period
(A) there shall be included any dividends and distributions to the extent paid
in cash by any Parent Affiliate to the Parent or any of its consolidated
Subsidiaries to the extent such dividend or distribution relates to net income
earned or cash realized from operating activities by such Parent Affiliate in
the immediately preceding 12 month period, (B) there shall be excluded all
management fees paid by any Parent Affiliate to the Parent or any of its
consolidated Subsidiaries during such period other than any such amounts settled
in cash to the extent not in excess of 5% of Parent Adjusted Operating Cash Flow
as determined without including any such fees, and (C) Parent Adjusted Operating
Cash Flow for such period shall be increased or reduced, as the case may be, by
the Parent Adjusted Operating Cash Flow of assets or businesses acquired or
disposed of (provided that in each case it has an impact on Parent Adjusted
Operating Cash Flow of at least $500,000) by the Parent or any of its
consolidated Subsidiaries on or after the first day of such period, determined
on a pro forma basis reasonably satisfactory to the Administrative Agent (it
being agreed that it shall be satisfactory to the Administrative Agent that such
pro forma calculations may be based upon GAAP as applied in the preparation of
the financial statements for the Parent, delivered or deemed delivered pursuant
to Section 7.01 rather than as applied in the financial statements of the
company whose assets were acquired and may include, in the Parent’s discretion,
a reasonable estimate of savings under existing contracts resulting from any
such acquisitions), as though the Parent or such consolidated Subsidiary
acquired or disposed of such assets on the first day of such period. For
purposes of this definition, operating revenues and operating expenses may
exclude the following, provided that all exclusions for cash items (whether
representing a cash item in the period in question or in a future period) shall
be limited to an aggregate of $30,000,000 per year and $50,000,000 during the
entire term of the Revolving Facility (the “Parent Cash Basket Amount”):
(1) provisions for severance obligations; (2) losses resulting from any
write-off or write-down of Investments by the Parent or any of its consolidated
Subsidiaries; (3) costs, net of insurance and including luxury tax if
applicable, resulting from player injuries, player, general manager, coach or
other Team personnel write-offs or the effect of the loss of any currently held
real estate tax exemptions; (4) amortization of production and development costs
associated with shows or other content or the costs resulting from the
cancellation of shows or other content or abandonment of shows or other content
under development; (5) losses resulting from currency fluctuations and any
unrealized losses from hedging transactions; (6) other non-recurring, non-cash
items in excess of $1,000,000; and (7) changes to US GAAP that would cause a
covenant default (provided that the Parent shall provide reconciliations to
demonstrate compliance under previous US GAAP and the parties shall agree to
negotiate in good faith to amend covenants accordingly). In the case of
clauses (1) through (3) above, if the expense is required to be recognized in
one period but paid in subsequent periods, such exclusion shall apply only to
such initial period and such expense shall be considered an expense for purposes
of clause (ii) of this definition when paid to the extent such cash amounts are
in excess of the Parent Cash Basket Amount. In the event of any suspension of
carriage by any party to an Affiliation Agreement (of the Company) during
renewal negotiations of such Affiliation Agreement or expiration or termination
of or disputes under such Affiliation Agreements, the Parent Adjusted Operating
Cash Flow calculation, for purposes of complying with the Interest Coverage
Ratio under Section 7.32 (but not for any other purpose), shall be subject to
the Carriage Suspension Adjustment on the same basis (and for the same periods
and subject to the same limitations and restrictions) as such adjustment is
applied to the determination of Adjusted Operating Cash Flow.

 

  33   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Parent Affiliate” shall mean an Affiliate of the Parent that is not a
Subsidiary of the Parent.

“Parent Cash Basket Amount” has the meaning specified in the definition of
“Parent Adjusted Operating Cash Flow”.

“Parent Restricted Entities” means, collectively, (w) the Parent, (x) each
Subsidiary of the Parent holding, directly or indirectly, equity interests in
the Company, (y) the Company and (z) each Restricted Subsidiary.

“Parent Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Net Indebtedness of the Parent Restricted Entities at such date to
Adjusted Operating Cash Flow for the most recently completed Measurement Period.
Notwithstanding the foregoing, for purposes of calculating the Parent Total
Leverage Ratio, there shall be excluded from Indebtedness of the Parent and its
consolidated Subsidiaries, to the extent otherwise included as Indebtedness,
(A) any deferred or contingent obligation of the Company to pay the
consideration for an Investment not prohibited by Section 7.17; (B) any deferred
purchase price in connection with any acquisition not prohibited by
Section 7.17; (C) all obligations under any Swap Contract; and (D) all
obligations under any Guarantee made by the Company or any of its Restricted
Subsidiaries and not prohibited by Section 7.15; in each of clauses (A), (B) and
(D) above, such exclusion to apply only to the extent that such obligation can
be satisfied with the delivery of common stock of the Parent or other common
equity interests of the Parent (and the Company hereby covenants and agrees that
such obligation shall be satisfied solely by the delivery of such common stock
or other common equity interests).

“Participant” shall have the meaning given to such term in Section 10.06(d).

“Participant Register” has the meaning given to such term in Section 10.06(d).

“PBGC” shall mean the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

“Permitted Financings” means any and all of (a) Indebtedness secured by the
Arena Property, (b) Indebtedness incurred for, and the net proceeds of which are
used for the acquisition, renovation or development of theaters, arenas, event
locations or festivals and related assets in up to seven locations, (c) any
credit or other debt facility sponsored by a League to provide loans or other
extensions of credit to any Team, whether or not secured by Team Assets or
(d) Tax Incentive Transfers.

“Permitted Insurance Subsidiary” means a Subsidiary of Parent or Company whose
business consists of providing insurance coverage to any of Parent, the Loan
Parties and/or their Subsidiaries and may reinsure all or a portion of the
insured risks; provided that (i) such Subsidiary does not provide insurance to
Persons who are not the Parent, a Loan Party or a Subsidiary of Parent or a Loan
Party, (ii) such Subsidiary has capital and reserves at the level required by
applicable law or such higher level as may be determined in good faith by

 

  34   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

a senior executive of such Subsidiary to be at an appropriate level for
the risks being insured, (iii) any reinsurance contracts entered into by such
Subsidiary are with financially sound and reputable insurance companies and
(iv) the insurance coverage, taken together with any other insurance maintained
by the Company and the Restricted Subsidiaries, is in the amounts and covers the
risks required pursuant to Section 7.03 of the Credit Agreement.

“Permitted Investments” means (a) Investments in Cash Equivalents; (b) accounts
receivable arising in the ordinary course of business, (c) accounts receivable
owing to the Company or any Restricted Subsidiary from any Unrestricted
Subsidiary for management or other services or other overhead or shared expenses
allocated in the ordinary course of business provided by the Company or any
Restricted Subsidiary to such Unrestricted Subsidiary, (d) any Investment
constituting Indebtedness permitted under Section 7.14(v), Guarantees permitted
under Section 7.15, Restricted Payments permitted under Section 7.18, or any
sale, transfer, license, lease or other disposition (including any sale and
leaseback transaction) that is not a Disposition or that is a Disposition
permitted under Section 7.24, (e) any Investment constituting a Permitted Parent
Payment, (f) any Permitted Restricted Subsidiary Transaction, (g) Investments in
existence as of the Closing Date and set forth on Schedule 6.15, (h) Investments
received in settlement of amounts owed by a Person that is insolvent or
distributions in insolvency proceedings of any such Person or received by
foreclosure or enforcement of any Lien in favor of the Company or any Restricted
Subsidiary, (i) any Investment under any of the Spin Agreements, and
(j) Investments consisting of advances, deposits or deferred compensation to
(i) athletes, coaches, scouts, artists, promoters, producers or other third
parties in connection with the development, booking, production, promotion,
execution, staging or presentation of shows, events or other entertainment
activities or related merchandising, concessions or licensing or (ii) holders of
rights to content or intellectual property in connection with the development,
broadcast, distribution or license of content or underlying intellectual
property.

“Permitted Liens” shall mean, with respect to any Person: (i) (A) pledges or
deposits of cash to secure obligations of such Person under workers’
compensation laws, unemployment insurance laws or similar legislation, or
(B) good faith deposits in connection with bids, tenders, contracts (other than
for the payment of Indebtedness) or Leases to which such Person is a party, or
(C) deposits of cash to secure public or statutory obligations of such Person or
(D) deposits of cash or U.S. Government bonds to secure surety or appeal bonds
to which such Person is a party, or (E) deposits as security for contested taxes
or import, customs or similar duties or for the payment of rent or royalties;
(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
Liens, setoff and recoupment rights or other Liens arising out of judgments or
awards against such Person with respect to which such Person shall then be
prosecuting appeal or other proceedings for review (and as to which all
foreclosures and other enforcement proceedings shall have been fully bonded or
otherwise effectively stayed); (iii) Liens for (x) Taxes (other than property
taxes), assessments, charges or other governmental levies not overdue by more
than 30 days or which if more than 30 days overdue, (1) the period of grace, if
any, related thereto has not expired or which are being contested in good faith
by appropriate proceeding (provided that a reserve or other appropriate
provision shall have been made therefor as appropriate in accordance with GAAP)
or (2) the aggregate principal outstanding amount of the obligations secured
thereby does not exceed $5,000,000, and (y) property taxes not yet subject to
penalties for non-payment or which are being contested in

 

  35   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

good faith and by appropriate proceedings (and as to which all foreclosures and
other enforcement proceedings shall have been fully bonded or otherwise
effectively stayed); (iv) Liens in favor of issuers of performance bonds issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business; (v) minor survey exceptions, minor encumbrances,
easements or reservations of, or rights of others for rights of way, sewers,
electric lines, telegraph and telephone lines and other similar purposes, or
zoning or other restrictions as to the use of real properties or Liens
incidental to the conduct of the business of such Person or to the ownership of
its properties which were not incurred in connection with Indebtedness or other
extensions of credit and which do not in the aggregate materially detract from
the value of said properties or materially impair their use in the operation of
the business of such Person; (vi) Liens on cash created in the ordinary course
of business and customary in the Business consisting of pledges to, deposits
with or advances to athletes, coaches, scouts, artists, promoters, producers or
other third parties in connection with the development, booking, production,
promotion, execution, staging or presentations of shows, events, or other
entertainment activities or related merchandising, concessions or licensing; or
(vii) Liens created in the ordinary course of business and customary in the
relevant industry securing obligations of any of the Company and its Restricted
Subsidiaries not to exceed $10,000,000 in the aggregate.

“Permitted Parent Payments” means (a) payments consisting of the issuance of
common equity interests in the Company, (b) payments sufficient to permit Parent
to pay dividends unpaid to equity holders of Parent but declared within the
60 days preceding such payment and permitted to be paid under this Credit
Agreement at time of such declaration, (c) tax payments under customary
intercompany tax sharing arrangements for payment, not to exceed the lesser of
(x) the amount of taxes that would have been paid by the Company had the Company
been a taxpayer and (y) the amount of taxes actually owed by Parent as a result
of its ownership of the Company, (d) payments under equity and other
compensation incentive programs to employees and directors of the Company or any
of its current or former Affiliates in the ordinary course of business; provided
that, in the case of employees or directors of former Affiliates, such payments
relate to awards granted prior to the consummation of the Spin Transaction,
(e) payment of overhead of Parent (including the salaries, bonuses, and
incentive and other compensation payable to officers and employees of Parent),
directors’ fees and other out of pocket fees, costs, expenses and indemnities
incurred by Parent on behalf of or in managing the business of the Company or
any of its Restricted Subsidiaries, or otherwise in connection with Parent’s
status as a public company and a parent holding company; and (f) payments due
and payable under the Spin Agreements.

“Permitted Restricted Subsidiary Transaction” shall mean any transaction by
which any Restricted Subsidiary shall (i) pay dividends or make any distribution
on its capital stock or other equity securities or pay any of its Indebtedness
owed to the Company or any other Restricted Subsidiaries, (ii) make any loans or
advances to the Company or any other Restricted Subsidiaries or (iii) transfer
any of its properties or assets to, merge or consolidate with or into, or
liquidate or dissolve into the Company or any other Restricted Subsidiaries;
provided that if the Restricted Subsidiary making such payment, loan, advance or
transfer is a Guarantor, then the Restricted Subsidiary receiving the same shall
be the Company or a Guarantor as well.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

  36   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Plan” shall mean, at any time, an employee pension benefit plan (other than a
Multi-Employer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and is maintained by the
Company or an ERISA Affiliate.

“Platform” shall have the meaning given to such term in Section 7.01.

“Pledged Account” means a deposit account subject to a Deposit Account Control
Agreement or a securities account that is the subject of a Securities Account
Control Agreement.

“Pledged Equity Interests” shall have the meaning given to such term in the
Security Agreement.

“Proceedings” shall have the meaning given to such term in Section 7.01(g).

“Program Services” means, collectively, the program services currently known as
MSG, MSG Plus, MSG HD, MSG Plus HD, fuse and fuse HD and all substitutions,
replacements, extensions and expansions thereof and “Program Service” means any
of them.

“Prohibited Transaction” shall mean a transaction that is prohibited under
Section 4975 of the Code or Section 406 of ERISA and not exempt under
Section 4975 of the Code or Section 408 of ERISA.

“Public Lender” shall have the meaning given to such term in Section 7.01.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section la(l8)(A)(v)(II) of the Commodity Exchange Act.

“Quarter” shall mean a fiscal quarterly period of the Company or the Parent, as
the context may require.

“Rangers Club Assets” shall mean Team Assets of the professional hockey
franchise known as the “New York Rangers” (the “New York Rangers”) and any other
hockey-related assets relating to a Team of the Company or the Subsidiaries, and
for the avoidance of doubt shall include, without limitation: the New York
Rangers; the Excluded Rangers Non-Pledged Accounts; all cash generated from the
operations of the New York Rangers or such Team Assets, including, without
limitation, all cash, cash equivalents, funds, instruments, securities,
securities entitlements, financial assets, and other similar items or property
at any time contained or required to be contained or deposited in the Excluded
Rangers Non-Pledged Accounts, but for the avoidance of doubt, excluding the cash
generated from the Network Business (it being understood that the items listed
in the definition of the Excluded Rangers Non-Pledged Accounts are not generated
from the Network Business); the Company’s ownership interests in, and all assets
of, New York Rangers Enterprises; the Company’s

 

  37   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

ownership interests in any Enterprises Entities; NHL player contracts; NHL
expansion revenues and the New York Rangers’ share of other revenues and
distributions from the NHL and its affiliated entities, including without
limitation any revenue or other rights under league-wide broadcast contracts;
all rights to play games of the New York Rangers in the Arena and practice
facilities; all television, radio, internet and other media broadcasting,
distribution and publishing rights inherent in the ownership or operation of the
New York Rangers, and the rights to grant others such rights in accordance with
the NHL Constitution and Agreements; intellectual property rights in New York
Rangers-related trademarks, logos and service marks; fixed and personal New York
Rangers-related equipment and furniture; accounts receivable attributable to the
operations of the New York Rangers; revenue from sale of tickets to games of the
New York Rangers, including full and partial season tickets, club seats, and
game-day and group sales; rights granted under any NHL collective bargaining
agreements (including, without limitation, all funds relating to player escrow
accounts and the New York Rangers’ share of any overage distributions); New York
Rangers uniforms; New York Rangers playing and practice equipment; together with
the proceeds of any or all of the foregoing (other than the proceeds from the
sale of the New York Rangers, but expressly excluding the New York Rangers and
all other Rangers Club Assets).

“Real Property” means all real property and all rights benefiting such real
property, specifically including (without intending to limit the generality of
the foregoing) the following, whether now or hereafter existing, except to the
extent that any of the following or the foregoing constitutes personal property
relating primarily to, pertaining primarily to, used primarily in, or necessary
for, the Network Business including, without limitation, the Related Documents
(1) all buildings, structures and other improvements erected or located on such
real property (collectively, the “Real Property Improvements”); (2) all
easements, rights-of-way or use, air rights and development rights, and other
estates, right, title, interest, privileges and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to or benefiting such
real property or the Improvements (collectively, the “Real Property Other
Interests”); (3) fixtures located in or upon such real property, Real Property
Improvements or Real Property Other Interests; (4) all leases, subleases,
licenses, concessions or other agreements with respect to all or any portion of
such real property, Real Property Improvements or Real Property Other Interests,
and all other rights, powers, privileges, options and benefits thereunder;
(5) all agreements, contracts, certificates, permits, approvals, guaranties,
supporting obligations, warranties, instruments, plans, specifications and other
records and documents with respect to all or any part of such real property,
Real Property Improvements or Real Property Other Interests, and all rights,
powers, privileges, options and benefits thereunder; (6) all rights to appear in
and defend, and to commence, any action or proceeding with respect to all or any
portion of such real property, Real Property Improvements or Real Property Other
Interests; (7) all right, title and interest in or to (i) insurance proceeds,
(ii) all awards with by reason of any condemnation, eminent domain or other
taking (or any disposition made in lieu thereof) of all or any portion of such
real property, Real Property Improvements or Real Property Other Interests (in
the case of such Real Property Other Interests, excluding any personal property
not constituting (x) licenses or (y) rights of ingress or egress), or (iii) any
causes of action, awards, damages, claims, payments, proceeds and other
compensation, rights, benefits, and advantages on account of any other event
with respect to all or any portion of such real property, Real Property
Improvements or Real Property Other Interests (in the case of such Real Property
Other Interests, excluding any personal property not constituting (x) licenses
or (y) rights of ingress or egress); and (8) all

 

  38   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

refunds, rebates, reimbursements, reserves, deferred payments, deposits, cost
savings, credits, waivers and payments, whether in cash or in kind, due or
payable by any governmental or quasi-governmental entity or any insurance or
utility company relating to or arising out of such real property, Real Property
Improvements or Real Property Other Interests, or in connection with any taxes,
assessments, charges or levies with respect to such real property, Real Property
Improvements or Real Property Other Interests.

“Receipts” shall mean cash, cash equivalents, funds, instruments, securities,
securities entitlements, financial assets, and other similar items or property.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(v).

“Register” shall have the meaning given to such term in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as the same may be amended or supplemented from time to time.

“Rehabilitation Credit Transaction” shall mean a transaction to finance the
costs of certain improvements to the Arena where such costs are expected to
qualify for the tax credit described in Section 47 of the Code. A Rehabilitation
Credit Transaction will be in the form of a transfer of title (but none of the
economic indicia of ownership) or a lease and a leaseback of the Arena provided
that (i) the Company or a Restricted Subsidiary has a reversion of title in the
Arena or a termination of any leasehold interest in the Arena, in each case,
upon the termination of the Rehabilitation Credit Transaction and (ii) the
Rehabilitation Credit Transaction does not impose any material covenants or
other restrictions on the Company or any Restricted Subsidiary or the use of the
Arena other than those designed solely to preserve the tax credit described in
Section 47 of the Code, and in any event does not impose material limitations on
the use of the Arena in the business of the Company and its Subsidiaries as
contemplated by the Form 10.

“Related Documents” means all Affiliation Agreements, Sports Telecast Rights
Agreements, the Booking Agreement (if any) and Transfer Rights Agreements (if
any).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” shall mean (i) any of the events set forth in Section 4043(b)
(other than a Reportable Event as to which the provision of 30 days’ notice to
the PBGC is waived under applicable regulations), 4068(f) or 4063(a) of ERISA or
the regulations thereunder and (ii) any failure to make payments required by
Section 412(m) of the Code if such failure continues for 30 days following the
due date for any required installment.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Credit Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

  39   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Required Incremental Term Lenders” means, as of any date of determination, with
respect to any Incremental Term Facility, Incremental Term Lenders holding more
than 50% of the relevant Incremental Term Facility, if any, on such date;
provided that the portion of such Incremental Term Facility held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Incremental Term Lenders.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation, funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition) and (b) aggregate unused Commitments; provided that the unused
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Required Revolver Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) the Total Outstandings (with the
aggregate amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) less the Outstanding Amount of the
Incremental Term Loans, if any, and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolver
Lenders.

“Restricted Payments” shall mean direct or indirect distributions, dividends or
other payments by the Company or any Restricted Subsidiary on account of
(including, without limitation, sinking fund or other payments on account of the
redemption, retirement, purchase or acquisition of) any general or limited
partnership or joint venture interest in, or any capital stock of, the Company
or such Restricted Subsidiary, as the case may be (whether made in cash,
property or other obligations), other than any such distributions, dividends and
other payments made by a Restricted Subsidiary to the Company or a Guarantor in
respect of such interest in or stock of the former held by the latter.

“Restricted Subsidiaries” shall mean the Persons set forth on Schedule 6.02(i)
and any New Restricted Subsidiary, provided that any Restricted Subsidiary
designated as an Unrestricted Subsidiary pursuant to and in compliance with
Section 7.08(a) shall cease to be a Restricted Subsidiary.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01, including any Incremental Revolving Credit
Borrowing.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Company pursuant to
Section 2.01, and

 

  40   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Credit Agreement, including any
Incremental Revolving Credit Commitment.

“Revolving Credit Exposure” means, as to any Revolving Credit Lender at any
time, the aggregate principal amount at such time of its outstanding Revolving
Credit Loans and such Revolving Credit Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

“Revolving Credit Facility” means the Initial Revolving Credit Facility, an
Incremental Revolving Credit Facility or, collectively, the Initial Revolving
Credit Facility and the Incremental Revolving Credit Facilities, as the context
may require.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time, including any Incremental Revolving Credit
Lender.

“Revolving Credit Loan” has the meaning specified in Section 2.01 and shall
include any Incremental Revolving Credit Loan.

“Revolving Credit Note” means a promissory note made by the Company in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit B-1.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sales Tax Transaction” shall mean a transaction pursuant to which title to (but
none of the economic indicia of ownership of) or a leasehold or similar interest
in the Arena is transferred to a Governmental Authority pursuant to an
arrangement that (i) is designed to provide to the Company or a Restricted
Subsidiary an exemption from or reduction of state and/or local sales, use or
property tax, (ii) provides for a reversion of such title or a termination of
such leasehold or other similar interest either automatically at a specified
date or upon the payment of a nominal consideration, (iii) does not impose any
material covenants or other restrictions on the Company or any Restricted
Subsidiary or the use of the Arena other than those designed solely to preserve
the tax exemption, and in any event does not impose material limitations on the
use of the Arena in the business of the Company and its Subsidiaries and
(iv) does not impose any monetary obligations on the Company or any Restricted
Subsidiary.

“Sanctioned Country” means, at any time, a country or territory which is the
target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any EU
member state, (b) any Person organized under the laws of or resident in a
Sanctioned Country or (c) any Person controlled by any such Person.

 

  41   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the Office of Foreign Assets
Control of the U.S. Department of the Treasury, the U.S. Department of State,
the United Nations Security Council, the European Union or Her Majesty’s
Treasury of the United Kingdom.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank and
which provides by its terms that (x) it is intended to be secured as an
Obligation hereunder and (y) the counterparty to such agreement has expressly
acknowledged and accepted the provisions of Section 9.11.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Company and any Hedge Bank and which
provides by its terms that (x) it is intended to be secured as an Obligation
hereunder and (y) the counterparty to such agreement has expressly agreed to be
bound by the provisions of Article IX as if it were a Lender.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
stated to be secured by the Collateral under the terms of the Collateral
Documents.

“Securities Account Control Agreement” means an agreement, substantially in the
form attached as Exhibit F to the Security Agreement or otherwise reasonably
satisfactory to the Administrative Agent, among the Company or a Guarantor, a
financial institution holding certain securities of the Company or such
Guarantor, and the Administrative Agent with respect to collection and control
of securities held in a securities account maintained by the Company or such
Guarantor.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board.

“Security Agreement” shall mean that certain Security Agreement, dated as of
May 6, 2014, made by and among the Company, the other Loan Parties and the
Collateral Agent, as amended, supplemented or otherwise modified from time to
time in accordance with the terms of this Credit Agreement.

 

  42   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Security Agreement Supplement” has the meaning specified in Section 22(b) of
the Security Agreement.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Solvency Certificate” shall mean a certificate of a senior financial executive
of the Company in form and substance satisfactory to the Administrative Agent in
its sole discretion.

“Specified Transaction” means any acquisition or disposition of an asset or
business by the Company or any of its Restricted Subsidiaries, in each case only
to the extent that such acquisition or disposition has the effect of increasing
or decreasing the Company’s Adjusted Operating Cash Flow by at least $500,000
when such acquisition or disposition is given full pro forma effect for the most
recently completed Measurement Period, assuming that such acquisition or
disposition had occurred on the first day of such Measurement Period.

“Spin Agreements” means the agreements listed on Schedule 1.01(e).

“Spin Transaction” shall mean the transaction in which the equity interests in
the general and limited partners of the Company were contributed to a
corporation held by a subsidiary of CVC which were then distributed to CVC and
by CVC to its then existing shareholders on January 28, 2010.

“Sports Telecast Rights Agreements” means the agreements listed on
Schedule 1.01(d) and all other existing and future agreements of the Company or
any Restricted Subsidiary with a professional sports team or its owner for the
exhibition by the Program Services of live games of the New York Knicks, New
York Rangers, New York Islanders, New Jersey Devils, Buffalo Sabres or any other
Major League Baseball, National Basketball Association, NHL or National Football
League team.

“Spot Rate” has the meaning specified in Section 1.07.

“Standby Letter of Credit” shall mean any Letter of Credit issued hereunder,
other than a Trade Letter of Credit.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares or securities or other

 

  43   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

interests having ordinary voting power for the election of directors or other
governing body (other than securities or interests having such power only by
reason of the happening of a contingency) are at the time beneficially owned, or
the management of which is otherwise controlled, directly, or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Company.

“Subsidiary Redesignation” has the meaning specified in Section 7.08(b).

“Supplemental Collateral Documents” means Security Agreement Supplements,
Intellectual Property Security Agreement Supplements and other security and
pledge agreements securing payment of the Obligations of a newly-formed or
newly-acquired Guarantor under the Loan Documents and constituting Liens as
required pursuant to the terms of Section 7.10, in each case covering the types
of property constituting Collateral, subject to exclusions for Excluded Assets.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means JPMorgan in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b) which, if in writing, shall be substantially in the form of
Exhibit A-2.

 

  44   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Tax Incentive Transfer” means a Sales Tax Transaction or a Rehabilitation
Credit Transaction.

“Taxes” means all present or future taxes, assessments or other charges
(including withholdings) imposed by any Governmental Authority with authority to
impose the same, including any interest, additions to tax or penalties
applicable thereto.

“Teams” means a member club or team of any League, including The New York
Knicks, The New York Rangers, The New York Liberty and The Hartford Wolf Pack.

“Team Assets” means any Team owned by the Company or any of its Restricted
Subsidiaries and the assets owned, leased or used for the customary operation of
or in connection with any Team or used in or necessary for the customary
operation of any Team or the performance or exhibition by the Team of games in
which it is a participant, and any asset arising out of or in connection with
any Team’s status as a member team of its League, including any cash generated
from the operations of such Team or Team Assets, but for the avoidance of doubt,
excluding the cash generated from the Network Business (it being understood that
the items listed in the definition of Excluded Rangers Non-Pledged Account and
Excluded Knicks Non-Pledged Account, as the case may be, are not generated from
the Network Business).

“Termination Event” shall mean (i) a Reportable Event, (ii) the termination of a
Plan, or the filing of a notice of intent to terminate a Plan, or the treatment
of a Plan amendment as a termination under Section 4041(c) of ERISA, (iii) the
institution of proceedings to terminate a Plan under Section 4042 of ERISA or
(iv) the appointment of a trustee to administer any Plan under Section 4042 of
ERISA.

“Total Consolidated Secured Debt” means, at any date, the sum of the aggregate
principal amount, without duplication, of all Consolidated Net Indebtedness of
the Company or any Restricted Subsidiary secured by a Lien (other than a
Permitted Lien) on assets of the Company or any Restricted Subsidiary
outstanding on such date (determined on a consolidated basis).

“Total Leverage Ratio” means, at any date of determination, the ratio of
Consolidated Net Indebtedness of the Company and its Restricted Subsidiaries at
such date to Adjusted Operating Cash Flow of the Company and its Restricted
Subsidiaries for the most recently completed Measurement Period. Notwithstanding
the foregoing, for purposes of calculating the Total Leverage Ratio, there shall
be excluded from Indebtedness, to the extent otherwise included as Indebtedness,
(A) any deferred or contingent obligation of the Company to pay the
consideration for an Investment not prohibited by Section 7.17; (B) any deferred
purchase price in connection with any acquisition not prohibited by
Section 7.17; (C) all obligations under any Swap Contract; and (D) all
obligations under any Guarantee not prohibited by Section 7.15; in each of
clauses (A), (B) and (D) above, such exclusion to apply only to the extent that
such obligation can be satisfied with the delivery of common stock of the Parent
or

 

  45   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

other common equity interests of the Parent (and the Company hereby covenants
and agrees that such obligation shall be satisfied solely by the delivery of
such common stock or other common equity interests).

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Secured Leverage Ratio” means, at any date of determination, the ratio of
Total Consolidated Secured Debt of the Company and its Restricted Subsidiaries
at such date to Adjusted Operating Cash Flow of the Company and its Restricted
Subsidiaries for the most recently completed Measurement Period.

“Trade Letter of Credit” shall mean any Letter of Credit issued hereunder for
the benefit of a supplier of inventory to the Company or any of its Subsidiaries
to effect payment for such inventory.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party and (b) the payment of all fees and expenses incurred in
connection with the Loan Documents.

“Transfer Rights Agreement” means, with respect to a Team, a written telecast
rights agreement consistent with the applicable League Rules, made between the
Company or a Guarantor, on the one hand, and such Team, on the other hand,
(a) pursuant to which the Company or such Guarantor is granted exclusive local
telecast rights to exhibit games of such Team, on terms that reflect the fair
market value of the rights that are the subject of such Transfer Rights
Agreement (or, if the terms do not reflect fair market value, on terms that are,
taken as a whole, not materially worse for the Company or such Guarantor than
the terms that existed prior to the effective date of such Transfer Rights
Agreement (or if such Transfer Rights Agreement is being entered into in
connection with a Disposition of a Team, prior to such Disposition)), provided,
that to the extent the applicable League is required to approve a Transfer
Rights Agreement or any of the terms thereof, then, notwithstanding the
foregoing, the terms of such Transfer Rights Agreement shall be modified to the
minimum extent necessary to obtain the approval of such League, (b) which shall
be pledged as Collateral, and (c) having a term that expires no earlier than
180 days after the latest Maturity Date of any Facility then in effect at the
time such Transfer Rights Agreement is entered into.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCP” shall mean the Uniform Customs and Practice for Documentary Credits,
2007 revision, International Chamber of Commerce Publication No. 600, as the
same may be amended and in effect from time to time.

“United States Person” shall mean a corporation, partnership or other entity
created, organized or incorporated under the laws of the United States of
America or a State thereof (including the District of Columbia).

 

  46   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiaries” shall mean the Persons set forth on
Schedule 6.02(ii) and any Subsidiary designated by the Company as an
Unrestricted Subsidiary pursuant to and in compliance with Section 7.08.

Section 1.02 Other Interpretive Provisions. With reference to this Credit
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any organization document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property”
(except when used as accounting terms, in which case GAAP shall apply) shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Credit Agreement or any other Loan Document.

Section 1.03 Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Credit Agreement shall
be prepared in conformity with, GAAP

 

  47   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the audited financial statements,
except as otherwise specifically prescribed herein.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or in the case of any financial ratio, the
Administrative Agent or the Required Lenders, shall so request, the
Administrative Agent, the applicable Lenders and the Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Revolving Lenders or Required Lenders, as applicable); provided that, in the
event of a request for an amendment, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Credit Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

Section 1.04 Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Credit Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.06 Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.07 Currency Equivalents Generally. Any amount specified in this Credit
Agreement (other than in Articles II, IV and IX) or any of the other Loan
Documents to be in Dollars shall also include the equivalent of such amount in
any currency other than Dollars, such equivalent amount thereof in the
applicable currency to be determined by the Administrative Agent at such time on
the basis of the Spot Rate (as defined below) for the purchase of such currency
with Dollars. For purposes of this Section 1.07, the “Spot Rate” for a currency
means the rate determined by the Administrative Agent to be the rate quoted by
the Person acting in such capacity as the spot rate for the purchase by such
Person of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 a.m. on the date
two Business Days prior to the date of such determination; provided that

 

  48   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

the Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans. Subject to the terms and conditions set forth herein,
each Revolving Credit Lender severally agrees to make loans in Dollars (each
such loan, a “Revolving Credit Loan”) to the Company from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment. Within the limits of each Revolving
Credit Lender’s Revolving Credit Commitment, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.01, prepay under
Section 2.05, and reborrow under this Section 2.01. Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.

 

  49   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 2.02 Borrowings, Conversions and Continuations of Loans. (a) Each
Revolving Credit Borrowing, each conversion of Revolving Credit Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the Company’s irrevocable notice to the Administrative Agent, which may be
given by telephone (a “Committed Loan Notice”). Each such notice must be
received by the Administrative Agent not later than (i) 11:00 a.m.
three Business Days prior to the requested date of any Borrowing of, conversion
to or continuation of Eurodollar Rate Loans or of any conversion of Eurodollar
Rate Loans to Base Rate Loans, and (ii) 11:00 a.m. on the requested date of any
Borrowing of Base Rate Loans; provided, however, that notice of (x) the initial
Borrowing of Base Rate Loans may be received by the Administrative Agent at such
time as agreed by the Administrative Agent on the requested date of Borrowing
and (y) any conversion of such initial Borrowing to Eurodollar Rate Loans may be
received by the Administrative Agent no later than 11:00 a.m. on the
third Business Day prior to the requested date of conversion. Each telephonic
notice by the Company pursuant to this Section 2.02(a) must be confirmed
promptly by delivery to the Administrative Agent of a written Committed Loan
Notice, appropriately completed and signed by a senior executive of the Company.
In the case of any discrepancies between telephonic and written notices received
by the Administrative Agent, the telephonic notice shall be effective as
understood in good faith by the Administrative Agent. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c) each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Company is requesting a Revolving Credit
Borrowing, an Incremental Borrowing, if available, a conversion of Revolving
Credit Loans from one Type to the other, or a continuation of Eurodollar Rate
Loans, (ii) the requested date of the Borrowing, conversion or continuation, as
the case may be (which shall be a Business Day), (iii) the principal amount of
Loans to be borrowed, converted or continued, (iv) the Type of Loans to be
borrowed or to which existing Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Company fails to specify a Type of Loan in a Committed Loan Notice or if the
Company fails to give a timely notice requesting a conversion or continuation,
then the applicable Revolving Credit Loans shall be made as, or converted to,
Base Rate Loans. Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans. If the Company requests a Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month. Notwithstanding anything to the
contrary herein, a Swing Line Loan may not be converted to a Eurodollar Rate
Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the Revolving Credit Loans or Incremental Loans, if any,
and if no timely notice of a conversion or continuation is provided by the
Company, the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Revolving Credit Borrowing, each Appropriate Lender shall make the
amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (i) one hour
after receipt of notice from

 

  50   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

the Administrative Agent on the Closing Date in the case of the initial
Borrowing of Base Rate Loans (as long as such notice is received prior to
1:30 p.m. on such day) or (ii) 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 (and, (x) if such Borrowing is the initial Credit
Extension, Section 5.01 and (y) if such Borrowing is an Incremental Borrowing,
the applicable conditions set forth in the Incremental Supplement), the
Administrative Agent shall make all funds so received available to the Company
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Company on the books of JPMorgan with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Company, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Company as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, the Administrative Agent may notify the
Company that Loans may only be converted into or continued as Loans of certain
specified Types and, thereafter, until no Default shall continue to exist, Loans
may not be converted into or continued as Loans of any Type other than one or
more of such specified Types.

(d) The Administrative Agent shall promptly notify the Company and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Company and the Lenders
of any change in JPMorgan’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Revolving Credit Borrowings, all conversions of
Revolving Credit Loans from one Type to the other, and all continuations of
Revolving Credit Loans as the same Type, there shall not be more than twelve
(12) Interest Periods in effect in respect of the Revolving Credit Facility.

Section 2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject
to the terms and conditions set forth herein, (A) each L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Company or its Subsidiaries, and to amend Letters
of Credit previously issued by it, in accordance with Section 2.03(b), and
(2) to honor drawings under the Letters of Credit issued by it; and (B) the
Revolving Credit Lenders severally agree to participate in Letters of Credit
issued for the account of the Company or its Subsidiaries and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Outstandings shall not exceed the
Revolving Credit Facility, (x) the aggregate Outstanding Amount of the Revolving
Credit Loans of any Revolving Credit Lender, plus such Revolving

 

  51   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Credit Lender’s Applicable Revolving Credit Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, (y) the aggregate amount available to
be drawn under all Letters of Credit issued by the applicable L/C Issuer issuing
such Letter of Credit shall not exceed such L/C Issuer’s Letter of Credit
Commitment (provided, that any L/C Issuer may, following a request from the
Company, in its sole discretion, issue Letters of Credit in an aggregate
available amount in excess of such L/C Issuer’s Letter of Credit Commitment so
long as the Outstanding Amount of all L/C Obligations shall not exceed the
Letter of Credit Sublimit), and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Company for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Company that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Company’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Company may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) the expiry date of such requested Letter of Credit would occur more than
(x) in the case of Standby Letters of Credit, twelve months after the date of
issuance or (y) in the case of Trade Letters of Credit, 180 days after the date
of issuance, unless the Required Revolver Lenders have approved such expiry
date;

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date; or

(C) such Letter of Credit is to be denominated in a currency other than Dollars;

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder)

 

  52   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

not in effect on the Closing Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer generally applicable to the issuance of letters of credit;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $50,000;

(D) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(E) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements satisfactory to such L/C Issuer with the Company or
such Lender to eliminate such L/C Issuer’s risk with respect to such Lender.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit. (i) Each Letter
of Credit shall be issued or amended, as the case may be, upon the request of
the Company delivered to any L/C Issuer (with a copy to the Administrative
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a senior executive of the Company. Such Letter of Credit
Application must be received by the applicable L/C Issuer and the Administrative
Agent not later than 11:00 a.m. at least two Business Days (or such later date
and time as the Administrative Agent and the applicable L/C Issuer may agree in
a particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case

 

  53   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

may be. In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to the applicable L/C Issuer: (A) the proposed issuance date of the requested
Letter of Credit (which shall be a Business Day); (B) the amount thereof;
(C) the expiry date thereof; (D) the name and address of the beneficiary
thereof; (E) the documents to be presented by such beneficiary in case of any
drawing thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as the applicable L/C
Issuer may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable L/C Issuer (1) the Letter of Credit to be
amended; (2) the proposed date of amendment thereof (which shall be a Business
Day); (3) the nature of the proposed amendment; and (4) such other matters as
the applicable L/C Issuer may require. Additionally, the Company shall furnish
to each L/C Issuer and the Administrative Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as any L/C Issuer or the Administrative Agent
may require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Company and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless the applicable L/C Issuer
has received written notice from any Revolving Credit Lender, the Administrative
Agent or any Loan Party, at least one Business Day prior to the requested date
of issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article V shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Company (or the
applicable Subsidiary) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the applicable L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage times the
amount of such Letter of Credit.

(iii) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall notify the Company and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by such L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Company shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Company fails to
so reimburse the applicable L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the

 

  54   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Loan Notice). Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of the applicable L/C Issuer at the Administrative Agent’s Office in an
amount equal to its Applicable Revolving Credit Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 5.02 cannot be satisfied or for any other reason, the Company shall
be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in
the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans to
the Company or L/C Advances to reimburse any L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the applicable L/C Issuer, the Company or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant

 

  55   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

to this Section 2.03(c) is subject to the conditions set forth in Section 5.02
(other than delivery by the Company of a Committed Loan Notice). No such making
of an L/C Advance shall relieve or otherwise impair the obligation of the
Company to reimburse any L/C Issuer for the amount of any payment made by such
L/C Issuer under any Letter of Credit, together with interest as provided
herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of any L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by such L/C Issuer in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by such L/C Issuer in connection with the
foregoing. A certificate of the applicable L/C Issuer submitted to any Revolving
Credit Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(c)(vi) shall be conclusive absent manifest error.

(d) Repayment of Participations. (i) At any time after any L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the
applicable L/C Issuer any payment in respect of the related Unreimbursed Amount
or interest thereon (whether directly from the Company or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Lender its Applicable Revolving
Credit Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Credit Lender shall pay to the Administrative Agent for the account of
the applicable L/C Issuer its Applicable Revolving Credit Percentage thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned by such Lender, at a rate per annum
equal to the Federal Funds Rate from time to time in effect. The obligations of
the Lenders under this clause shall survive the payment in full of the
Obligations and the termination of this Credit Agreement.

 

  56   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Company to reimburse each L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this Credit
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Company or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Credit Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.

The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuers. The Company shall be conclusively
deemed to have waived any such claim against any L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Company agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of the L/C Issuers, the

 

  57   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Company hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Company’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against an L/C Issuer,
and an L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and no L/C Issuer shall be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if an L/C
Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing, or (ii) if, as of the
Letter of Credit Expiration Date, any L/C Obligation for any reason remains
outstanding, the Company shall, in each case, immediately Cash Collateralize the
then Outstanding Amount of all L/C Obligations. In addition, if any Revolving
Credit Lender shall become a Defaulting Lender, then upon a request of the
Administrative Agent (made on behalf of itself or at the direction of any L/C
Issuer), the Company shall immediately Cash Collateralize all of such Defaulting
Lender’s Pro Rata Share of the then Outstanding Amount of all L/C Obligations
(in an amount equal to such Defaulting Lender’s Pro Rata Share of such
Outstanding Amount, determined as of the date of such request from the
Administrative Agent Section 2.05 and Section 8.02 set forth certain additional
requirements to deliver Cash Collateral hereunder. For purposes of this
Section 2.03, Section 2.05 and Section 8.02, “Cash Collateralize” means to
pledge and deposit with or deliver to the Administrative Agent, for the benefit
of the L/C Issuers and the Lenders, as collateral for the L/C Obligations, cash
or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the L/C Issuers (which documents
are hereby consented to by the Lenders). Derivatives of such term have
corresponding meanings. The Company hereby grants to the Administrative Agent,
for the benefit of the L/C Issuers and the Lenders, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked, non-interest bearing
deposit accounts at JPMorgan. If at any time the Administrative Agent determines
that any

 

  58   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Company
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuers.

(h) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Company when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit),
(i) the rules of the ISP shall apply to each Standby Letter of Credit, and
(ii) the rules of the UCP, as most recently published by the International
Chamber of Commerce at the time of issuance shall apply to each Trade Letter of
Credit.

(i) Letter of Credit Fees. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage a Letter of Credit Fee (the “Letter of Credit Fee”)
for each Letter of Credit equal to the Applicable Rate for Revolving Credit
Loans maintained as Eurodollar Rate Loans times the daily amount available to be
drawn under such Letter of Credit. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.06. Letter of Credit
Fees shall be (A) computed on a quarterly basis in arrears and (B) due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. If there is any change in the Applicable Rate during any quarter, the
daily amount available to be drawn under each Letter of Credit shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Lenders, while any
Event of Default exists, all Letter of Credit Fees shall accrue at the Default
Rate.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Company shall pay directly to each L/C Issuer for its own account a fronting
fee with respect to each Letter of Credit issued by it, at the rate of  1⁄4 of
1.00% per annum (but in no event less than $500 per annum for each Letter of
Credit) (i) with respect to each Trade Letter of Credit, computed on the amount
of such Letter of Credit, and payable upon the issuance thereof, (ii) with
respect to any amendment of a Trade Letter of Credit increasing the amount of
such Trade Letter of Credit, computed on the amount of such increase, and
payable upon the effectiveness of such amendment (provided, that the $500 per
annum minimum set forth in the previous parenthetical shall not apply to an
amendment of a Trade Letter of Credit), and (iii) with respect to each Standby
Letter of Credit, computed on the daily amount available to be drawn under such
Standby Letter of Credit on a quarterly basis in arrears. Such fronting fee
shall be due and payable on the tenth Business Day after the end of each March,
June, September and December in respect of the most recently-ended quarterly
period (or portion thereof, in the case

 

  59   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

of the first payment), commencing with the first such date to occur after the
issuance of such Letter of Credit, on the Letter of Credit Expiration Date and
thereafter on demand. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Company shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
any L/C Issuer hereunder for any and all drawings under such Letter of Credit.
The Company hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Company, and that the
Company’s business derives substantial benefits from the businesses of such
Subsidiaries.

Section 2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, to make loans
(each such loan, a “Swing Line Loan”) to the Company from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Outstandings shall not
exceed the Revolving Credit Facility at such time, and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender
at such time, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all L/C Obligations at such time, plus
such Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Revolving Credit Commitment, and provided further that the Company
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Company may borrow under this Section 2.04, prepay under
Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan shall
bear interest only at a rate based on the Base Rate. Immediately upon the making
of a Swing Line Loan, each Revolving Credit Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Revolving Credit Lender’s Applicable Revolving Credit Percentage
times the amount of such Swing Line Loan. Notwithstanding anything to the
contrary contained in this Section 2.04 or elsewhere in this Credit Agreement,
the Swing Line Lender shall not be obligated to make any Swing Line Loan at a
time when a Revolving Credit Lender is a Defaulting Lender unless the Swing Line
Lender

 

  60   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

has entered into arrangements satisfactory to it to eliminate the Swing Line
Lender’s risk with respect to the Defaulting Lender’s or Defaulting Lenders’
participation in such Swing Line Loans.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone (a “Swing Line Loan Notice”). Each such
notice must be received by the Swing Line Lender and the Administrative Agent
not later than 11:00 a.m. on the requested borrowing date, and shall specify
(i) the amount to be borrowed, which shall be a minimum of $500,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a senior executive of the Company.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 12:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article V is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Company.

(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request and no less frequently than weekly
shall request, in each case, on behalf of the Company (which hereby irrevocably
authorizes the Swing Line Lender to so request on its behalf), that each
Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swing Line
Loans then outstanding. Such request shall be made in writing (which written
request shall be deemed to be a Committed Loan Notice for purposes hereof) and
in accordance with the requirements of Section 2.02, without regard to the
minimum and multiples specified therein for the principal amount of Base Rate
Loans, but subject to the unutilized portion of the Revolving Credit Facility
and the conditions set forth in Section 5.02. The Swing Line Lender shall
furnish the Company with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds for the account of the Swing
Line Lender at the Administrative Agent’s Office not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

 

  61   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 5.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Company to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the

 

  62   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

date of such demand to the date such amount is returned, at a rate per annum
equal to the Federal Funds Rate. The Administrative Agent will make such demand
upon the request of the Swing Line Lender. The obligations of the Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Credit Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Company shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

Section 2.05 Prepayments. (a) Optional. (i) The Company may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Credit Loans in whole or in part without premium or penalty; provided
that (x) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Rate Loans, and (B) one Business Day prior to any date of prepayment of Base
Rate Loans; (y) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(z) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment, the Type(s) of Loans to be prepaid. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage). If such notice is
given by the Company, the Company shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Each prepayment shall be paid to the Lenders
in accordance with their respective Applicable Percentages.

(ii) The Company may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Company, the Company shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

  63   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) Mandatory. (i) If (A) the Company or any of its Subsidiaries Disposes of any
Collateral other than (x) Dispositions under Section 7.24(ii) or
Section 7.24(iii), (y) any Disposition of Fuse Network Assets or Equity
Interests in a Person, all material assets of which constitute Fuse Network
Assets, or (z) any Disposition of Equity Interests in a Restricted Subsidiary
that hold only Excluded Assets (a “Mandatory Prepayment Disposition”), which,
together with all other Mandatory Prepayment Dispositions made at any time since
the Closing Date, results in the realization by the Loan Parties, collectively,
of Net Cash Proceeds from Mandatory Prepayment Dispositions in an aggregate
amount in excess of $75,000,000 (for the avoidance of doubt, excluding any Net
Cash Proceeds excluded under the preceding subclause (i)(A)(y)) or (B) the
Company or any of its Restricted Subsidiaries suffers an Event of Loss which
results in the realization by such Person of Net Cash Proceeds in excess of
$1,000,000, the Company shall in each case prepay, within three Business Days
after receipt thereof by such Person, an aggregate principal amount of Loans
equal to 100% of such Net Cash Proceeds; provided that (x) with respect to all
or a portion of any Net Cash Proceeds realized under a Disposition described in
this Section 2.05(b)(i)(A), at the election of the Company (as notified by the
Company to the Administrative Agent on or prior to such third Business Day
following receipt of such Net Cash Proceeds of Dispositions of Collateral), and
so long as no Default shall have occurred and be continuing, the Company or such
Subsidiary may reinvest Net Cash Proceeds arising from such Disposition in
operating assets which constitute Collateral within 365 days after the receipt
of such Net Cash Proceeds and (y) with respect to any Net Cash Proceeds of
casualty insurance or condemnation awards realized due to an Event of Loss
described in this Section 2.05(b)(i)(B), at the election of the Company (as
notified by the Company to the Administrative Agent on or prior to such
third Business Day following receipt of such Net Cash Proceeds of casualty
insurance or condemnation awards), and so long as no Default shall have occurred
and be continuing, the Company or such Subsidiary may apply within 365 days (or,
if such replacement or repair could not reasonably completed within 365 days,
such period shall be extended for a reasonable period of time to permit
completion of such replacement and repair so long as the replacement or repair
of the asset or assets that suffered the Event of Loss is being diligently
pursued by the Company or such Subsidiary) after the receipt of such Net Cash
Proceeds to replace or repair the equipment, fixed assets or real property in
respect of which such Net Cash Proceeds were received; and provided further,
that any Net Cash Proceeds not so reinvested shall be immediately applied to the
prepayment of the Loans.

(ii) If the Company Disposes of any Restricted Subsidiary holding any Core
Excluded Asset, or otherwise directly or indirectly Disposes of any Core
Excluded Asset (other than where such Disposition is (A) pursuant to a Tax
Incentive Transfer or (B) to any Subsidiary of the Parent) that results in the
realization by the Company of any Net Cash Proceeds, the Company shall prepay an
aggregate principal amount of Loans equal to 50% of the portion of such Net Cash
Proceeds attributable to such Core Excluded Asset that is not reinvested in
operating assets of the Company and its Restricted Subsidiaries within 365 days
after receipt of such Net Cash Proceeds; provided that if at the time of such
Disposition any Default shall have occurred and be continuing, the Company shall
not be permitted to reinvest such Net Cash Proceeds in operating assets.

 

  64   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(iii) Upon the incurrence or issuance by the Company or any of its Restricted
Subsidiaries of any Indebtedness (other than Indebtedness permitted under
clauses (i) and (iii) through (xiii) of Section 7.14 and Permitted Financings),
the Company shall prepay an aggregate principal amount of Loans equal to
(x) 100% of all Net Cash Proceeds received therefrom at any time that the Total
Leverage Ratio is greater than 3.50:1.00, (y) 50% of all Net Cash Proceeds
received therefrom at any time that the Total Leverage Ratio is greater than
3.00:1.00 but less than or equal to 3.50:1.00, and (z) 0% of all Net Cash
Proceeds received therefrom at any time that the Total Leverage Ratio is less
than or equal to 3.00:1.00, in the case of clauses (y) and (z), provided that
such Indebtedness was incurred in compliance with this Credit Agreement
(otherwise such percentage shall be 100%).

(iv) If for any reason the Total Outstandings at any time exceed the Revolving
Credit Facility at such time, the Company shall immediately prepay Revolving
Credit Loans, Swing Line Loans and L/C Borrowings and/or Cash Collateralize the
L/C Obligations (other than the L/C Borrowings) in an aggregate amount equal to
such excess.

(v) Prepayments made pursuant to this Section 2.05(b), first, shall be applied
ratably to the outstanding Incremental Term Loans pro rata to each Incremental
Term Facility, if any, second, shall be applied ratably to the L/C Borrowings
and the Swing Line Loans, third, except to the extent that the Incremental
Revolving Lenders under an Incremental Revolving Credit Facility have otherwise
agreed, shall be applied ratably to the outstanding Loans under the Revolving
Credit Facility and each Incremental Revolving Credit Facility, if any, pro rata
to the Revolving Credit Facility and each Incremental Revolving Credit Facility,
if any, and, fourth, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments required pursuant to clause (i)
through (iv) of this Section 2.05(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings, Swing Line Loans and Loans outstanding
at such time and the Cash Collateralization of the remaining L/C Obligations in
full (the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Company for use in the ordinary course of its business, and the Revolving
Credit Facility and any Incremental Revolving Credit Facility shall be
automatically and permanently reduced on a pro rata basis by the Reduction
Amount as set forth in Section 2.06(b)(i). Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from the Company
or any other Loan Party) to reimburse the L/C Issuers or the Revolving Credit
Lenders, as applicable.

Section 2.06 Termination or Reduction of Commitments. (a) Optional. The Company
may, upon notice to the Administrative Agent, terminate any Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce any Revolving Credit Facility, Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m.
three Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $10,000,000 or any whole

 

  65   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

multiple of $1,000,000 in excess thereof, (iii) the Company shall not terminate
or reduce (A) any Revolving Credit Facility if, after giving effect thereto and
to any concurrent prepayments hereunder, the Total Outstandings would exceed the
Revolving Credit Facility, (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit, or (C) the
Swing Line Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Swing Line Loans would exceed
the Swing Line Sublimit, and (iv) to the extent practicable, each partial
reduction in the Letter of Credit Sublimit shall be allocated ratably among the
L/C Issuers in accordance with their respective Letter of Credit Commitments.

(b) Mandatory. (i) The Revolving Credit Facility and any Incremental Revolving
Credit Facility shall be automatically and permanently reduced on each date on
which the prepayment of Loans outstanding thereunder would be required to be
made pursuant to Section 2.05(b)(i) through (iv), whether or not any Loans or
L/C Obligations are then outstanding, by an amount equal to the applicable
Reduction Amount.

(ii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Commitments under this
Section 2.06. Upon any reduction of the Commitments, the Commitment of each
Lender under the Revolving Credit Facility and any Incremental Revolving Credit
Facility shall be reduced by such Lender’s Applicable Percentage of such
reduction amount with respect to each such Facility. All fees in respect of any
Facility accrued until the effective date of any termination of such Facility
shall be paid on the effective date of such termination.

Section 2.07 Repayment of Loans. (a) Revolving Credit Loans and Incremental
Loans. The Company shall repay to the Revolving Credit Lenders and Incremental
Lenders on the Maturity Date applicable to each such Facility, the aggregate
principal amount of all Revolving Credit Loans and Incremental Loans, as
applicable, outstanding on such date.

(b) Swing Line Loans. The Company shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is five Business Days after such Loan is
made, and (ii) the Maturity Date applicable to the Revolving Credit Facility
with the latest Maturity Date.

Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such

 

  66   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Facility; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for the applicable Revolving
Credit Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Company
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each (x) Base Rate Loan shall be due and payable quarterly in
arrears on the last Business Day of each calendar quarter, (y) Eurodollar Rate
Loan shall be due and payable in arrears on each Interest Payment Date
applicable thereto.

(d) Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees. In addition to certain fees described in Section 2.03(i) and
(j):

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Credit Lender that is not a Defaulting Lender in
accordance with its Applicable Revolving Credit Percentage, a commitment fee
(the “Commitment Fee”) on the actual daily amount by which the Initial Revolving
Credit Facility exceeds the Total Outstandings under the Initial Revolving
Credit Facility, at a rate equal to 0.40% per annum; provided, however, that any
Commitment Fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Company so long as
such Lender shall be a Defaulting Lender except to the extent that such
Commitment Fee shall otherwise have been due and payable by the Company prior to
such time, and provided, further, that no Commitment Fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The Commitment Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Credit Facility. The
Commitment Fee shall be calculated quarterly in arrears. For the purposes of
calculating the Commitment Fee, outstanding Swing Line Loans shall be
disregarded as a utilization of the Revolving Credit Facility.

 

  67   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) Other Fees. The Company shall pay to the Administrative Agent, the Lead
Arranger and the Lenders such fees as shall have been separately agreed upon in
writing in the amounts and at the times so specified. Such fees shall be fully
earned when paid and shall not be refundable for any reason whatsoever.

Section 2.10 Computation of Interest and Fees. All computations of interest for
Base Rate Loans, when the Base Rate is determined by JPMorgan’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed. Interest shall accrue on
each Loan for the day on which the Loan is made, and shall not accrue on a Loan,
or any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

Section 2.11 Evidence of Debt. (a) The Credit Extensions made by each Lender
shall be evidenced by one or more accounts or records maintained by such Lender
and by the Administrative Agent in the ordinary course of business. The accounts
or records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Company and the interest and payments thereon. Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Company shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

Section 2.12 Payments Generally; Administrative Agent’s Clawback. (a) General.
All payments to be made by the Company shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Company hereunder shall
be made to the

 

  68   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by wire transfer to such Lender’s Lending
Office. All payments received by the Administrative Agent after 2:00 p.m. shall
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Company shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Company a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Company severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Company to but excluding
the date of payment to the Administrative Agent, at (A) in the case of a payment
to be made by such Lender, the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Company, the interest rate applicable to Base Rate Loans. If the Company and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Company the amount of such interest paid by the Company for such period. If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Company shall be without prejudice to any claim
the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Company; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Company prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuers hereunder that the Company will not make such
payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuers, as the
case may be, the amount due. In such event, if the Company has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuers, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from

 

  69   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Company by the Administrative Agent because the conditions
to the applicable Credit Extension set forth in Article V are not satisfied or
waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Credit Loans, to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 10.04(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

Section 2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any of the Facilities due and payable to such
Lender hereunder and under the other Loan Documents at such time in excess of
its ratable share (according to the proportion of (i) the amount of such
Obligations due and payable to such Lender at such time to (ii) the aggregate
amount of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time) of payments
on account of the Obligations in respect of such Facility due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or

 

  70   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) Obligations in respect of such Facility owing (but not due and payable) to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of such Facility owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Parties at such time) of payments on account of the Obligations in respect of
such Facility owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations and Swing
Line Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (A) any
payment made by the Company pursuant to and in accordance with the express terms
of this Credit Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Company or any Subsidiary thereof (as
to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14 Incremental Revolving Credit Facilities.

(a) Request for an Incremental Revolving Credit Facility. At the request of the
Company to the Administrative Agent and without the consent of any Lender, an
increase in the Revolving Credit Commitments or a separate tranche of revolving
credit commitments and revolving loans under this Credit Agreement (an
“Incremental Revolving Credit Facility”) shall be established; provided that at
the time of such request, upon the effectiveness of any increase or any
Incremental Revolving Credit Supplement referred to below, and at the time any
Incremental Revolving Credit Loan is made (and after giving full pro forma
effect thereto), (i) no Default or Event of Default shall exist, (ii) the
Company shall be in pro forma compliance with the Financial Covenants, and
(iii) the Company shall have a Total Leverage Ratio of no greater than 3.00:1.00
(and compliance with the preceding clauses (ii) and (iii) shall be determined
(A) assuming that the full amounts of all Revolving Credit Facilities (including
the proposed

 

  71   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Incremental Revolving Credit Facility and all other then-existing Incremental
Revolving Facilities) have been drawn, (B) utilizing the financial statements
most recently delivered or deemed delivered pursuant to Section 7.01, (C) giving
full pro forma effect to (1) all Specified Transactions (as provided in such
definition) that have occurred since the last day of the most recently completed
Measurement Period for which financial statements have been delivered or deemed
delivered pursuant to Section 7.01 (including, for the avoidance of doubt, but
without duplication, any acquisitions constituting Specified Transactions that
are to be consummated contemporaneously with the closing of, and using the
proceeds of, such proposed Incremental Revolving Credit Facility), and (2) the
application of the proceeds of the proposed Incremental Revolving Credit
Facility, and (D) otherwise in accordance with the applicable definitions
therein).

(b) Conditions to Effectiveness of an Incremental Revolving Credit Facility. As
a condition precedent to the establishment of any Incremental Revolving Credit
Facility, the Company, the Administrative Agent and the Incremental Revolving
Credit Lenders thereunder shall enter into a supplement to this Credit Agreement
in substantially the form of Exhibit H-1 (an “Incremental Revolving Credit
Supplement”), duly completed such that such Incremental Revolving Credit
Supplement shall set forth the terms and conditions relating to the Incremental
Revolving Credit Facility; provided that, if any Incremental Revolving Credit
Facility shall have interest rates greater than 0.50% higher than the yield for
the Revolving Credit Loans then in place, then (x) the Applicable Rate or
commitment fee applicable to the Initial Revolving Credit Facility (and, if
applicable, each other then-existing Incremental Facility) shall automatically
be increased (to the extent that such higher yield is in the form of rates or
commitment fees, as applicable) and (y) the Company shall pay to the
Administrative Agent for the account of each of the Initial Revolving Credit
Lenders (and each other Incremental Lender (if applicable)) a fee (to the extent
that such higher yield is in the form of fees or original issue discount) so as
to cause the total yield of the Initial Revolving Credit Facility and each other
then-existing Incremental Facility (if applicable) to be no more than 0.50% per
annum lower than the total yield in respect of the new Incremental Revolving
Credit Facility. Upon the effective date of such Incremental Revolving Credit
Supplement, each lender thereunder shall become an Incremental Revolving Credit
Lender hereunder and such Incremental Revolving Credit Supplement shall be
deemed part of this Credit Agreement for all purposes thereafter. Each
Incremental Revolving Credit Supplement may, without the consent of any Lender
(other than the applicable Incremental Revolving Lenders thereunder and the
Administrative Agent), effect such amendments to this Credit Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Company, to effect the provisions of
this Section 2.14.

(c) Incremental Revolving Credit Lenders. The Revolving Credit Lenders shall
initially have the right, but not the obligation, to commit up to their pro rata
portion of any Incremental Revolving Credit Facility; provided that, if after
giving full pro forma effect to such proposed Incremental Revolving Credit
Facility (assuming that the full amount of the Initial Revolving Credit
Facility, the full amount of each then-existing Incremental Revolving Credit
Facility, and the full amount of the proposed Incremental Revolving Credit
Facility, have all been drawn), the Company would be in pro forma compliance
with the Financial Covenants, then such Incremental Revolving Credit Commitments
may, at the election of the Company, be offered to new lenders, subject to the
consent of the Administrative Agent (which consent shall

 

  72   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

not be unreasonably withheld), if such Administrative Agent consent would be
required under Section 10.06(b)(iii) for an assignment of Loans or Commitments
to such Incremental Revolving Credit Lender.

Section 2.15 Incremental Term Facilities.

(a) Request for an Incremental Term Facility. At the request of the Company to
the Administrative Agent, and without the consent of any Lender, on one or more
occasions, a separate tranche of term loan commitments and term loans may be
established under this Credit Agreement; provided that at the time of such
request, upon the effectiveness of any Incremental Term Supplement referred to
below, and at the time any Incremental Term Loan is made (and after giving full
pro forma effect to the incurrence thereof and the application of proceeds
thereof), (i) no Default or Event of Default shall then exist, (ii) the Company
shall be in pro forma compliance with the Financial Covenants, and (iii) the
Company shall have a Total Leverage Ratio of no greater than 3.00:1.00 (and
compliance with the preceding clauses (ii) and (iii) shall be determined
(A) assuming that the full amounts of all Revolving Credit Facilities (including
all then-existing Incremental Revolving Facilities) have all been drawn,
(B) utilizing the financial statements most recently most recently delivered or
deemed delivered pursuant to Section 7.01, (C) giving full pro forma effect to
(1) all Specified Transactions (as provided in such definition) that have
occurred since the last day of the most recently completed Measurement Period
for which financial statements have been delivered or deemed delivered pursuant
to Section 7.01 (including, for the avoidance of doubt, but without duplication,
any acquisitions constituting Specified Transactions that are to be consummated
contemporaneously with the closing of, and using the proceeds of, such proposed
Incremental Term Facility), and (2) the application of the proceeds of the
proposed Incremental Term Facility, and (D) otherwise in accordance with the
applicable definitions therein).

(b) Conditions to Effectiveness of an Incremental Term Facility. As a condition
precedent to the establishment of any Incremental Term Facility, the Company,
the Administrative Agent and the Incremental Term Lenders thereunder shall enter
into a supplement to this Credit Agreement in substantially the form of either
Exhibit H-2 or Exhibit H-3 (an “Incremental Term Supplement”), duly completed,
and with such provisions (including changes to the provisions set forth therein)
as may be agreed to by the Company and the Incremental Term Lenders (provided,
that notwithstanding anything to the contrary set forth in this sentence,
(A) the prior written consent of the Administrative Agent shall be required for
any changes to Section 12 (Conditions Precedent) of any form of Incremental Term
Supplement, other than completing the required information in clause
(e) (Opinions of Counsel to the Company) thereof, (B) in no event shall any form
of Incremental Term Supplement be changed to provide any additional,
preferential or non-pro rata repayment or prepayment rights to any of
Incremental Term Lenders thereunder, and (C) if the Administrative Agent
reasonably determines that any proposed change to any form of Incremental Term
Supplement would be contrary to, or conflict with, the provisions of this Credit
Agreement or any other Loan Document, and the Administrative Agent provides
written notice of such determination to the Company, then such proposed change
shall be revised or removed in a manner reasonably satisfactory to the
Administrative Agent), such that such Incremental Term Supplement shall set
forth the terms and conditions relating to the Incremental Term Facility, which
shall be reasonably acceptable to the Administrative Agent (except to the extent
that they are consistent

 

  73   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

with the following provisos to this clause (b)); provided that, in any event,
each Incremental Term Facility shall (i) not have (A) a final maturity date
earlier than the later of (x) the “Maturity Date” then applicable to the Initial
Revolving Credit Facility and (y) the latest “Maturity Date” then applicable to
any then-outstanding Incremental Term Facility, or (B) a weighted average life
to maturity shorter than the “Maturity Date” then applicable to the Initial
Revolving Credit Facility; (ii) be Guaranteed only by the Guarantors under this
Credit Agreement; (iii) rank pari passu in right of both payment and of security
with the Initial Revolving Credit Facility and each other Incremental Facility;
(iv) except as to pricing and amortization, have terms and documentation that
are, when taken as a whole, no more restrictive than the terms applicable to the
Revolving Credit Facility, unless such terms are reasonably acceptable to the
Administrative Agent; and (v) be in a minimum principal amount of $50,000,000,
and any whole multiple of $5,000,000 in excess thereof. Upon the effective date
of the Incremental Term Supplement, each lender thereunder shall become an
Incremental Term Lender hereunder and such Incremental Term Supplement shall be
deemed part of this Credit Agreement for all purposes thereafter. Each
Incremental Term Supplement may, without the consent of any Lender (other than
the applicable Incremental Term Lenders thereunder and the Administrative
Agent), effect such amendments to this Credit Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Company, to effect the provisions of this
Section 2.15.

(c) Incremental Term Lenders. The Company shall be entitled to elect, in its own
discretion, Incremental Term Lenders from among the existing Lenders, and any
additional banks, financial institutions and other institutional lenders or
investors, subject to the consent of the Administrative Agent (which consent
shall not be unreasonably withheld), if such Administrative Agent consent would
be required under Section 10.06(b)(iii) for an assignment of Loans to such
Incremental Term Lender.

Section 2.16 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Credit Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.07 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts

 

  74   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

owing by such Defaulting Lender to any L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.03(g); fourth, as
the Company may request (so long as no Default or Event of Default exists), to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Credit Agreement, as determined by
the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Company, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Loans under this Credit Agreement and (y) Cash Collateralize the
L/C Issuers’ future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Credit Agreement, in
accordance with Section 2.03(g); sixth, to the payment of any amounts owing to
the Lenders, the L/C Issuers or Swing Line Lenders as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, the L/C Issuers or
Swing Line Lenders against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Credit Agreement; seventh, so long
as no Default or Event of Default exists, to the payment of any amounts owing to
the Company as a result of any judgment of a court of competent jurisdiction
obtained by the Company against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Credit Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Advances in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Advances owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Advances owed to, such Defaulting Lender until such time
as all Loans and funded and unfunded participations in L/C Obligations and Swing
Line Loans are held by the Lenders pro rata in accordance with the Commitments
under the applicable Facility without giving effect to Section 2.16(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. (A) Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.03(g).

(B) With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) above, the Company shall (x) pay to

 

  75   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

each Non-Defaulting Lender that portion of any such fee otherwise payable to
such Defaulting Lender with respect to such Defaulting Lender’s participation in
L/C Obligations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in L/C Obligations and Swing Line
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 5.02 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time), and (y) such reallocation does not
cause the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Revolving Credit Commitment. No reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Company shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Lenders’ Fronting Exposure and (y) second, Cash Collateralize the
L/C Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.03(g).

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, each Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held pro rata by the Lenders in accordance with the Commitments
under the applicable Facility (without giving effect to Section 2.16(a)(iv)),
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no

 

  76   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) no Swing Line Lender shall be required to fund any Swing
Line Loans unless it is satisfied that it will have no Fronting Exposure after
giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01 Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Company hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Company shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Company shall make such deductions and (iii) the Company shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Company. Without limiting the provisions of
subsection (a) above, the Company shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Company. The Company shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or such L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that the
Company shall not indemnify the Administrative Agent, any Lender or any L/C
Issuer for any penalties or interest that are imposed solely as a result of
gross negligence or willful misconduct of the Administrative Agent, any Lender
or any L/C Issuer. A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or an L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
If, in the reasonable discretion of the Company, any Indemnified Taxes or Other
Taxes are incorrectly or not legally imposed or asserted by the relevant
Governmental Authority, the Administrative Agent, each Lender or each L/C
Issuer, as

 

  77   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

the case may be, shall, at the expense of the Company, use commercially
reasonable efforts to cooperate with the Company to recover and promptly remit
such Indemnified Taxes or Other Taxes to the Company in accordance with
subsection (f) of this Section. Nothing contained herein shall derogate from the
right of any Lender, the Administrative Agent or any L/C Issuer to arrange its
tax affairs in whatever manner it sees fit nor shall require any Lender, the
Administrative Agent or any L/C Issuer to disclose any information relating to
its tax affairs that it deems confidential other than as required under
Section 3.01(e). For the avoidance of doubt, the Administrative Agent, a Lender
and an L/C Issuer may not recover more than once with respect to the same amount
of Taxes to which the Administrative Agent, Lender or L/C Issuer is entitled to
indemnification under this Section.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Company to a Governmental Authority, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which the
Company is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Company (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Company or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Company or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, if the Company is resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Company and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Credit Agreement (and from time to time thereafter
upon the request of the Company or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Company
within the meaning of

 

  78   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

section 881(c)(3)(B) of the Code, or (3) a “controlled foreign corporation”
described in section 881(c)(3)(C) of the Code and (B) duly completed copies of
Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Company to determine the withholding or deduction
required to be made (including, for the avoidance of doubt, documentation
necessary for the Company or the Administrative Agent to comply with its
obligations under FATCA, to determine whether any recipient of amounts arising
under this Agreement has or has not complied with such recipient’s obligations
under FATCA, or to determine the amount to deduct and/or withhold from such
amounts under FATCA).

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its good faith discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Company or with respect to which the Company has paid additional amounts
pursuant to this Section, it shall pay to the Company an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Company under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Company, upon the
request of the Administrative Agent, such Lender or such L/C Issuer, agrees to
repay the amount paid over to the Company (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent, such Lender or such L/C Issuer if the Administrative Agent, such Lender
or such L/C Issuer is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the Administrative Agent or any Lender be required to pay any amount
to the Company pursuant to this paragraph (f), the payment of which would place
the Administrative Agent or such Lender in a less favorable net after-tax
position than the Administrative Agent or such Lender would have been in if the
indemnification payments or additional amounts giving rise to such refund had
never been paid. This subsection shall not be construed to require the
Administrative Agent, any Lender or any L/C Issuer to make available its tax
returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.

Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Company through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Rate Loans or to convert Base Rate Loans to
Eurodollar Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Company that the

 

  79   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Company shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all Eurodollar Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or conversion, the Company shall also pay accrued interest on the
amount so prepaid or converted.

Section 3.03 Inability to Determine Rates. If the Required Lenders determine
that for any reason in connection with any request for a Eurodollar Rate Loan or
a conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan, or
(c) the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Loan, the Administrative Agent will promptly so
notify the Company and each Lender. Thereafter, the obligation of the Lenders to
make or maintain Eurodollar Rate Loans shall be suspended until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Committed Borrowing of Base Rate Loans in the amount specified therein.

Section 3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate contemplated by
Section 3.04(e)) or any L/C Issuer;

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Credit Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by such
Lender or such L/C Issuer); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Credit Agreement or Eurodollar
Rate Loans made by such Lender or any Letter of Credit or participation therein;

 

  80   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Rate
Loan (or of maintaining its obligation to make any such Loan), or to increase
the cost to such Lender or such L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or such L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
such L/C Issuer, the Company will pay to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered. Notwithstanding the foregoing, a Lender or an L/C Issuer
shall be entitled to request compensation for increased costs or expenses
described in this Section 3.04(a) only to the extent it is the general practice
or policy of such Lender or such L/C Issuer to request such compensation from
other borrowers under comparable facilities under similar circumstances;
provided, that in no event shall such Lender or L/C Issuer be required to
disclose any confidential or proprietary information regarding any such other
borrower or comparable facility. For the avoidance of doubt, if a Lender or an
L/C Issuer recovers an amount under this Section, such Lender or such L/C Issuer
may not recover the same amount under Section 3.01; similarly, if a Lender or an
L/C Issuer recovers an amount under Section 3.01, such Lender or such L/C Issuer
may not recover the same amount under this Section.

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Credit Agreement, the Commitments of such Lender or the
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such L/C Issuer, to a level below that which
such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Company shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions

 

  81   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Company shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Company shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

Section 3.05 Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Company (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company; or

(c) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Company pursuant to
Section 10.12;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Company shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate. Eurodollar Rate for such Loan by a matching deposit or other
borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Rate Loan was in fact so
funded.

 

  82   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 3.06 Mitigation Obligations; Replacement of Lenders. (a) Designation of
a Different Lending Office. If any Lender requests compensation under
Section 3.04, or the Company is required to pay any additional amount to any
Lender, any L/C Issuer, or any Governmental Authority for the account of any
Lender or any L/C Issuer pursuant to Section 3.01, or if any Lender gives a
notice pursuant to Section 3.02, then such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or Section 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or any L/C Issuer in connection with
any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, the
Company may replace such Lender in accordance with Section 10.12.

Section 3.07 Survival. All of the Company’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV

GUARANTY

Section 4.01 Guaranty. Each of the Guarantors hereby, jointly and severally,
absolutely and unconditionally guarantees, as a guaranty of payment and
performance and not merely as a guaranty of collection, prompt payment when due,
whether at stated maturity, by required prepayment, upon acceleration, demand or
otherwise, and at all times thereafter, of any and all of the Obligations,
whether for principal, interest, premiums, fees, indemnities, damages, costs,
expenses or otherwise, of the Company to the Secured Parties, arising hereunder
and under the other Loan Documents (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof). The Administrative Agent’s books and
records showing the amount of the Obligations shall be admissible in evidence in
any action or proceeding, and shall be binding upon each Guarantor, and
conclusive for the purpose of establishing the amount of the Obligations, absent
manifest error. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Obligations or any instrument or
agreement evidencing any Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Obligations which might otherwise
constitute a defense to the obligations of any Guarantor under this Guaranty,
and each Guarantor hereby irrevocably waives any defenses it may now have or
hereafter acquire in any way relating to any or all of the foregoing.

 

  83   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 4.02 Rights of Lenders. Each Guarantor consents and agrees that the
Secured Parties may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Obligations; (c) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuers and the Lenders in their
sole discretion may determine; and (d) release or substitute one or more of any
endorsers or other guarantors of any of the Obligations. Without limiting the
generality of the foregoing, each Guarantor consents to the taking of, or
failure to take, any action which might in any manner or to any extent vary the
risks of such Guarantor under this Guaranty or which, but for this provision,
might operate as a discharge of such Guarantor.

Section 4.03 Certain Waivers. Each Guarantor waives (a) any defense arising by
reason of any disability, change in corporate existence or structure or other
defense of the Company or any other Guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Secured Party) of the liability
of the Company or any other Guarantor; (b) any defense based on any claim that
such Guarantor’s obligations exceed or are more burdensome than those of the
Company or any other Guarantor; (c) the benefit of any statute of limitations
affecting such Guarantor’s liability hereunder; (d) any right to proceed against
the Company, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; (f) any defense based on any claim that any Obligations are
invalid or unenforceable; (g) the amendment or waiver of any Obligations;
(g) any defense based on any allegation of non-perfection or release of
Collateral in the context of a secured transaction; and (h) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating the Company, the Guarantors or any other guarantors or sureties.
Each Guarantor expressly waives all setoffs and counterclaims and all
presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Obligations.

Section 4.04 Obligations Independent. The obligations of each Guarantor
hereunder are those of primary obligor, and not merely as surety, and are
independent of the Obligations and the obligations of any other Guarantor, and a
separate action may be brought against such Guarantor to enforce this Guaranty
whether or not the Company or any other person or entity is joined as a party.

Section 4.05 Subrogation. Each Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Guaranty until all of the
Obligations and any amounts payable

 

  84   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

under this Guaranty have been indefeasibly paid and performed in full and the
Commitments and the Facilities are terminated. If any amounts are paid to any
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Secured Parties and shall forthwith be paid
to the Secured Parties to reduce the amount of the Obligations, whether matured
or unmatured.

Section 4.06 Termination; Reinstatement. This Guaranty is a continuing and
irrevocable guaranty of all Obligations now or hereafter existing and shall
remain in full force and effect until all Obligations and any other amounts
payable under this Guaranty are indefeasibly paid in full in cash and the
Commitments and the Facilities with respect to the Obligations are terminated.
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of the
Company or any Guarantor is made, or any of the Secured Parties exercises its
right of setoff, in respect of the Obligations and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
each Guarantor under this paragraph shall survive termination of this Guaranty.

Section 4.07 Subordination. Each Guarantor hereby subordinates the payment of
all obligations and indebtedness of the Company owing to such Guarantor, whether
now existing or hereafter arising, including but not limited to any obligation
of the Company to such Guarantor as subrogee of the Secured Parties or resulting
from such Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Obligations. If the Secured Parties so request,
any such obligation or indebtedness of the Company to any Guarantor shall be
enforced and performance received by such Guarantor as trustee for the Secured
Parties and the proceeds thereof shall be paid over to the Secured Parties on
account of the Obligations, but without reducing or affecting in any manner the
liability of such Guarantor under this Guaranty.

Section 4.08 Stay of Acceleration. If acceleration of the time for payment of
any of the Obligations is stayed, in connection with any case commenced by or
against any Guarantor or the Company under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by such Guarantor immediately upon
demand by the Secured Parties.

Section 4.09 Condition of Company. Each Guarantor acknowledges and agrees that
it has the sole responsibility for, and has adequate means of, obtaining from
the Company and any other Guarantor such information concerning the financial
condition, business and operations of the Company and any such other Guarantor
as such Guarantor requires, and that none of the Secured Parties has any duty,
and such Guarantor is not relying on the Secured Parties at any time, to
disclose to such Guarantor any information relating to the business, operations
or financial condition of the Company or any other Guarantor (such Guarantor
waiving any duty on the part of the Secured Parties to disclose such information
and any defense relating to the failure to provide the same).

 

  85   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 4.10 Limitation on Guaranty. It is the intention of the Guarantors, the
Lenders and the Company that the obligations of each Guarantor hereunder shall
be in, but not in excess of, the maximum amount permitted by applicable law. To
that end, but only to the extent such obligations would otherwise be avoidable,
the obligations of each Guarantor hereunder shall be limited to the maximum
amount that, after giving effect to the incurrence thereof, would not render
such Guarantor insolvent or unable to make payments in respect of any of its
indebtedness as such indebtedness matures or leave such Guarantor with an
unreasonably small capital. The need for any such limitation shall be
determined, and any such needed limitation shall be effective, at the time or
times that such Guarantor is deemed, under applicable law, to incur the
Obligations hereunder. Any such limitation shall be apportioned amongst the
Obligations pro rata in accordance with the respective amounts thereof. This
paragraph is intended solely to preserve the rights of the Lenders under this
Credit Agreement to the maximum extent permitted by applicable law, and neither
the Guarantors, the Company nor any other Person shall have any right under this
paragraph that it would not otherwise have under applicable law. The Company and
each Guarantor agree not to commence any proceeding or action seeking to limit
the amount of the obligation of such Guarantor under this Article IV by reason
of this paragraph. For the purposes of this paragraph, “insolvency”,
“unreasonably small capital” and “unable to make payments in respect of any of
its indebtedness as such indebtedness matures” shall be determined in accordance
with applicable law.

Section 4.11 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Guaranty in respect of Obligations that
are Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 4.11 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 4.11, or otherwise under this Guaranty, as it relates to such other Loan
Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
in accordance with Section 4.06. Each Qualified ECP Guarantor intends that this
Section 4.11 constitute, and this Section 4.11 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

  86   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE V

CONDITIONS PRECEDENT

Section 5.01 Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make the initial Credit Extension hereunder is subject
to the satisfaction of the following conditions precedent on or prior to the
date of such initial Credit Extension:

(a) Execution of Loan Documents and Notes. The Administrative Agent’s receipt of
the following, each of which shall be originals or telecopies or delivered by
means of other electronic communication (including e-mail and Internet or
intranet websites) (followed promptly by originals) unless otherwise specified,
each properly executed by a senior executive of the signing Loan Party, each
dated the Closing Date (or, in the case of certificates of governmental
officials, a recent date before the Closing Date) and each in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders:

(i) this Credit Agreement duly executed and delivered by each of the Company,
the Guarantors, the Lenders, the L/C Issuers and the Administrative Agent;

(ii) a Note executed by the Company in favor of each Lender requesting a Note;

(iii) the Security Agreement (together with the Supplemental Collateral
Documents required to be delivered pursuant to Section 7.10, in each case as
amended) duly executed and delivered by each Loan Party and the Administrative
Agent, together with:

(A) certificates representing the Pledged Equity Interests referred to therein
accompanied by undated stock powers executed in blank,

(B) proper UCC-1 Financing Statements in form appropriate for filing under the
Uniform Commercial Code of all jurisdictions that the Administrative Agent may
deem necessary in order to perfect the Liens created under the Security
Agreement, covering the Collateral described in the Security Agreement,

(C) search results of financing statements filed under the UCC of the
jurisdictions referred to in clause (B) above that name any Loan Party as
debtor;

(D) subject to Section 7.13(b), the Securities Account Control Agreements and
the Deposit Account Control Agreements, as referred to in the Security
Agreement, have been duly executed by the appropriate parties; and

(E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters, and
UCC-3 termination statements);

(iv) subject to Section 7.13(b), the Intellectual Property Security Agreement,
duly executed and delivered by each Loan Party, together with evidence that all
action that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created under the Intellectual Property Security Agreement;
and

(v) the Master Subordinated Intercompany Note, duly executed by the Company and
each Restricted Subsidiary;

 

  87   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) Good Standing and Organizational Documents. The Administrative Agent shall
have received a copy of a certificate of the Secretary of State of the
jurisdiction of incorporation of each Loan Party (except with respect to an
entity of the type for which good standing certificates are not provided by the
Secretary of State in the jurisdiction in which it is formed), dated on or about
the date hereof certifying (A) as to a true and correct copy of the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party and each amendment thereto on file in
such Secretary’s office and (B) that (1) such amendments are the only amendments
to such Loan Party’s charter, certificate of limited partnership, limited
liability company agreement or other organizational document on file in such
Secretary’s office, (2) such Loan Party has paid all franchise taxes due and
payable to the date of such certificate, and (3) such Loan Party is duly
organized or formed and in good standing or presently subsisting (or the
equivalent thereof) under the laws of the State of the jurisdiction of its
organization;

(c) Proof of Action. The Administrative Agent shall have received certified
copies of all necessary action taken by each of the Company and the Loan Parties
to authorize the execution, delivery and performance of each Loan Document to
which it is a party;

(d) Secretary’s Certificate. The Administrative Agent shall have received a
certificate of each Loan Party signed by its Assistant Secretary, dated the date
hereof, certifying as to (A) the absence of any amendments to the charter,
certificate of limited partnership, limited liability company agreement or other
organizational document of such Loan Party since the date of the Secretary of
State’s (or local equivalent’s) certificate referred to in Section 5.01(b),
(B) a true and correct copy of the organizational documents of such Loan Party
as in effect on the date on which the resolutions or other proof of actions
referred to in Section 5.01(c) were adopted and on the date hereof, (C) the due
organization and good standing or valid existence of such Loan Party organized
under the laws of the jurisdiction of its incorporation and the absence of any
proceeding for the dissolution or liquidation of such Loan Party, and
(D) certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder or thereunder;

(e) Opinions of Counsel to the Company and the Restricted Subsidiaries. The
Lenders shall have received favorable opinions of:

(i) Lawrence J. Burian, Executive Vice President, General Counsel and Secretary,
as counsel for the Company and the Restricted Subsidiaries, substantially in the
form of Exhibit E; and

(ii) Sullivan & Cromwell LLP, special New York counsel to the Loan Parties,
substantially in the form of Exhibit F;

 

  88   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

and covering such other matters as any Lender or Lenders or special New York
counsel to the Administrative Agent, may reasonably request (and for purposes of
such opinions such counsel may rely upon opinions of counsel in other
jurisdictions, provided that such other counsel are reasonably satisfactory to
special counsel to the Administrative Agent and such other opinions state that
the Lenders are entitled to rely thereon).

(f) Parent Acknowledgment. The Lenders shall have received an acknowledgment of
the Parent in the form of Exhibit K;

(g) Solvency Certificate. The Lenders shall have received a certificate
attesting to the Solvency of the Loan Parties (taken as a whole) on the Closing
Date and after giving effect to the Transaction, from the senior financial
executive of the Company;

(h) Material Agreements. The Lenders shall have: (i) received a certificate from
an officer of the Company stating that true and correct copies of all
(A) Related Documents, and (B) other material agreements that the Administrative
Agent may reasonably request, have been provided to counsel to the
Administrative Agent (including all amendments and other modifications thereto
as of the date of the certificate) and that no such agreements have been
terminated and (ii) been given a reasonable opportunity to review, at the
offices of counsel to the Administrative Agent, copies of each of the agreements
and documents referred to in (A) and (B) above, redacted as to economic terms
and related other proprietary terms and subject to non-disclosure arrangements
reasonably acceptable to the Company;

(i) Know Your Customer and Other Documents. The Administrative Agent and the
Lenders shall have received documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including, without limitation, the USA PATRIOT
Act and such other documents, filings, instruments and papers relating to the
documents referred to herein and the transactions contemplated hereby as any
Lender or the Administrative Agent shall reasonably require;

(j) Certain Fees. All fees required to be paid to the Administrative Agent, the
Lead Arranger, the Initial Lenders and the other Lenders on or before the
Closing Date shall have been paid. Unless waived by the Administrative Agent,
the Company shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent to the extent properly invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Company and the Administrative Agent);

 

  89   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(k) League Approvals. The Company shall have obtained the approvals of any
League required with respect to this Credit Agreement, which are listed on
Schedule 5.01(k); and

(l) Termination of Commitments Under Existing Credit Agreement. The Lenders
shall have received satisfactory evidence that all commitments under the
Existing Credit Agreement concurrently with the Closing Date are being
terminated and that all security interests created in connection with the
Existing Credit Agreement are being unconditionally and irrevocably discharged
(including the filing of UCC-3 termination statements, intellectual property
security agreement release documentation and any other filings necessary to
effectuate such discharge).

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 5.01,
each Lender that has signed this Credit Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or reasonably satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Section 5.02 Conditions to all Credit Extensions. The obligation of each L/C
Issuer and each Lender to make each Credit Extension hereunder (which shall not
include any conversion or continuation of any outstanding Loan) is subject to
the additional conditions precedent that:

(a) no Default or Event of Default shall have occurred and be continuing or
would result from such proposed Credit Extension or from the application of
proceeds thereof;

(b) the representations and warranties of the Company and each other Loan Party
in Article VI hereof or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct, in all material respects, on and as of the date of
the making of, and after giving effect to, such Credit Extension with the same
force and effect as if made on and as of such date, except to the extent that
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct, in all material respects, as of such
earlier date, and except that for purposes of this Section 5.02, the
representations and warranties contained in Section 6.04(a)(i) and (ii) shall be
deemed to refer to the most recent statements furnished pursuant to
Section 7.01(a) and (b), respectively;

(c) to the extent requested by the Administrative Agent or any Lender, a senior
executive of the Company shall have certified compliance with clauses (a) and
(b) above to the Administrative Agent; and

(d) the Administrative Agent and, if applicable, the L/C Issuers or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

 

  90   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

The Company shall be deemed to have made a representation and warranty hereunder
as of the time of each Credit Extension hereunder that the conditions specified
in such clauses have been fulfilled as of such time.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders as follows:

Section 6.01 Existence, Qualification and Power. The Company and each of its
Restricted Subsidiaries is a limited or general partnership, limited liability
company or corporation duly organized, validly existing and in good standing
under the Laws of its jurisdiction of organization and is duly qualified to
transact business and is in good standing in all jurisdictions in which such
qualification is necessary in view of the properties and assets owned and
presently intended to be owned and the business transacted and presently
intended to be transacted by it except for qualifications the lack of which,
singly or in the aggregate, have not had and are not likely to have a Material
Adverse Effect, and each of the Company and the Restricted Subsidiaries has full
power, authority and legal right to perform its obligations under this Credit
Agreement, the Notes and the other Loan Documents to which it is a party.

Section 6.02 Subsidiaries; Loan Parties. Schedules 6.02(i), 6.02(ii) and
6.02(iii) contain a complete and correct list, as at the Closing Date, of all
Restricted Subsidiaries, Unrestricted Subsidiaries and Excluded Subsidiaries of
the Company, respectively, and a description of the legal nature of such
Subsidiaries (including, (x) with respect to each Subsidiary, the jurisdiction
of its organization, the address of its principal place of business and its U.S.
taxpayer identification number, the nature of the ownership interests (shares of
stock or general or limited partnership or other interests) in such Subsidiaries
and the holders of such interests and, except as disclosed to the Lenders in
writing prior to the Closing Date, the Company and each of its Subsidiaries owns
all of the ownership interests of its Subsidiaries indicated in such Schedules
as being owned by the Company or such Subsidiary, as the case may be, free and
clear of all Liens except those created under the Collateral Documents, and all
such ownership interests are validly issued and, in the case of shares of stock,
fully paid and non-assessable, and (y) with respect to each Excluded Subsidiary
and Unrestricted Subsidiary, a list of its material assets and a description of
its business activities).

Section 6.03 Authority; No Conflict. The execution, delivery and performance by
each of the Company and the Restricted Subsidiaries of each Loan Document to
which it is a party or by which it is bound, and each Credit Extension
hereunder, have been duly authorized by all necessary corporate or other
organizational action and do not and will not: (a) subject to the consummation
of the action described in Section 6.12, violate any Law or League Rule
currently in effect (other than violations that, singly or in the aggregate,

 

  91   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

have not had and are not likely to have a Material Adverse Effect), or any
provision of any of the Company’s or the Restricted Subsidiaries’ respective
partnership agreements, charters or by-laws certificate of limited partnership,
limited liability company agreement, by-laws or other organizational documents
presently in effect; (b) conflict with or result in the breach of, or constitute
a default or require any consent (except for the consents described on
Schedule 6.03, each of which has been duly obtained) under, or require any
payment to be made under (i) any Contractual Obligation or League Rule to which
the Company or any of the Restricted Subsidiaries is a party or by which their
respective properties may be bound or affected, or (ii) any order, injunction,
writ or decree of any Governmental Authority or any arbitral award to which the
Company or any of the Restricted Subsidiaries or their respective properties are
subject (in each case under subclause (i) and/or (ii) above, other than any
conflict, breach, default or required consent that, singly or in the aggregate,
have not had and are not likely to have a Material Adverse Effect); or
(c) except as provided under any Loan Document, result in, or require, the
creation or imposition of any Lien upon or with respect to any of the properties
or assets now owned or hereafter acquired by the Company or any of the
Restricted Subsidiaries.

Section 6.04 Financial Condition; Absence of Material Adverse Effect. (a) The
Company has furnished to each Lender:

(i) The consolidated balance sheet of the Company and its consolidated
Subsidiaries as at June 30, 2013, and the related consolidated statements of
operations and stockholders’ equity for the fiscal year ended on said date, said
financial statements having been certified by an independent Registered Public
Accounting Firm of nationally recognized standing reasonably acceptable to the
Required Lenders; and

(ii) The unaudited consolidated balance sheets of the Company and its
consolidated Subsidiaries as at December 31, 2013, and the related consolidated
statements of operations for the quarter and six months then ended.

All financial statements referred to above (A) are complete and correct in all
material respects (subject, in the case of the unaudited financial statements
referred to above, to year-end and audit adjustments), (B) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (C) fairly present the financial
condition of the respective entity or groups of entities which is or are the
subject of such financial statements (as stated above), on a consolidated basis,
as at the respective dates of the balance sheets included in such financial
statements and the results of operations of such entity or groups of entities
for the respective periods ended on said dates.

(b) None of the Company and its Restricted Subsidiaries had any material
contingent liabilities, liabilities for Taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable commitments
or operations which are substantial in amount, except as referred to or
reflected or provided for in said financial statements of the Company and its
consolidated Subsidiaries as at said respective dates or as disclosed to the
Lenders in writing prior to the Closing Date.

 

  92   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(c) Since June 30, 2013, there has been no event, change, condition, occurrence
or circumstance which either individually or in the aggregate, has or would
reasonably be expected to have a Material Adverse Effect.

Section 6.05 Litigation, Compliance with Laws. Except as disclosed to the
Lenders on Schedule 6.05, there are no actions, suits, proceedings, claims or
disputes pending, or to the knowledge of the Company or any Restricted
Subsidiary threatened, against the Company or any Restricted Subsidiary or any
of their respective properties or assets, before any court or arbitrator or by
or before any Governmental Authority that, singly or in the aggregate, would
reasonably be expected to have a Material Adverse Effect. Neither the Company
nor any Restricted Subsidiary is in default under or in violation of or with
respect to any Laws or any writ, injunction or decree of any court, arbitrator
or Governmental Authority except for such violations or defaults which, singly
or in the aggregate, are not likely to have a Material Adverse Effect.

Section 6.06 Titles and Liens. Each of the Company and the Restricted
Subsidiaries has good title to the Collateral, free and clear of all Liens
except those permitted by Section 7.16.

Section 6.07 Regulation U; Investment Company Act. (a) None of the proceeds of
any of the Credit Extensions shall be used to purchase or carry, or to reduce or
retire or refinance any credit incurred to purchase or carry, any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock; except that up to $10,000,000 in the aggregate of such proceeds
may be used for such purposes; provided that both at the time of such use and
thereafter compliance with Regulation U is maintained. The Company will notify
the Administrative Agent promptly if any Loan Party purchases Margin Stock and,
if requested by any Lender, the Company will furnish to the Lenders statements
in conformity with the requirements of Regulation U.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

Section 6.08 Taxes. Each of the Company and the Restricted Subsidiaries has
filed all Federal, state and other material tax returns which are required to be
filed under any law applicable thereto except such returns as to which the
failure to file, singly or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, and has paid, or made
provision for the payment of, all Taxes shown to be due pursuant to said returns
or pursuant to any assessment received by the Company or any of the Restricted
Subsidiaries, except such Taxes, if any, as are being contested in good faith
and as to which adequate reserves have been provided or as to which the failure
to pay, singly or in the aggregate, has not had and would not reasonably be
expected to have a Material Adverse Effect.

Section 6.09 Other Credit Agreements. Schedule 7.14 (Existing Indebtedness),
Schedule 7.15 (Existing Guarantees) and Schedule 7.16 (Existing Liens) contain
complete and correct lists, as at December 31, 2013, of all credit agreements,
indentures, purchase agreements, obligations in respect of letters of credit,
guarantees and other instruments

 

  93   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

presently in effect (including Capitalized Lease Obligations) providing for,
evidencing, securing or otherwise relating to any Indebtedness of the Company
and the Restricted Subsidiaries in a principal or face amount equal to
$1,000,000 or more and such lists correctly set forth the names of the debtor or
lessee and creditor or lessor with respect to the Indebtedness outstanding or to
be outstanding thereunder, the rate of interest or rentals, a description of any
security given or to be given therefor, and the maturity or maturities or
expiration date or dates thereof.

Section 6.10 Full Disclosure. None of the financial statements referred to in
Section 6.04 or delivered or deemed delivered from time to time pursuant to this
Credit Agreement, certificates or any other written statements delivered or
deemed delivered by or on behalf of the Company or any Restricted Subsidiary to
the Administrative Agent or any Lender contains, as of the date of this Credit
Agreement, any untrue statement of a material fact nor do such financial
statements, certificates and such other written statements, taken as a whole,
omit to state a material fact necessary to make the statements contained therein
not misleading.

Section 6.11 No Default. None of the Company and the Restricted Subsidiaries is
in default in the payment or performance or observance of any Contractual
Obligation which default, either alone or in conjunction with all other such
defaults, has had or is likely to have a Material Adverse Effect.

Section 6.12 Approval of Government, Regulatory Authorities and Third Parties.
Except as set forth on Schedule 6.03 and other than any Non-Required Consents,
no approval or consent of, or filing or registration with, (x) any Governmental
Authority, (y) any League or (z) any other third party, in the case of this
clause (z) pursuant to any Contractual Obligation governing Indebtedness for
borrowed money or any other Contractual Obligation that is material to the
Business of the Company or any of its Restricted Subsidiaries, is required in
connection with (a) the execution, delivery and performance by, or enforcement
against, the Company or any of the Restricted Subsidiaries of any Loan Document
to which it is a party, (b) the grant by the Company or any of the Restricted
Subsidiaries of the Liens granted by it pursuant to the Collateral Documents,
(c) the perfection or maintenance of the Liens created under the Collateral
Documents (including the first priority nature thereof) or (d) other than
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the exercise of creditors’ rights generally or principles of equity
(which shall exclude any law, rule or regulation that is applicable to the
Company and its Subsidiaries or the Loan Documents solely because such law, rule
or regulation is part of a regulatory regime applicable to any party to the
Company or any of its Restricted Subsidiaries due to their specific assets or
business), the exercise by the Administrative Agent or any Lender of its rights
under the Loan Documents or the remedies in respect of the Collateral pursuant
to the Collateral Documents. All approvals, consents, filings, registrations or
other actions described in Schedule 6.03 have been duly obtained, taken, given
or made and are in full force and effect (other than as set forth in
Schedule 6.03).

Section 6.13 Binding Agreements. This Credit Agreement constitutes, and each
other Loan Document when executed and delivered will constitute, the legal,
valid and binding obligations of each of the Company and the Restricted
Subsidiaries which is a party thereto, enforceable in accordance with their
respective terms (except for limitations on enforceability under bankruptcy,
reorganization, insolvency and other similar laws affecting creditors’ rights
generally and limitations on the availability of the remedy of specific
performance imposed by the application of general equitable principles).

 

  94   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 6.14 Collective Bargaining Agreements Except as set forth in
Schedule 6.14, as of the Closing Date, there are no collective bargaining
agreements between the Company or the Restricted Subsidiaries and any trade or
labor union or other employee collective bargaining agent.

Section 6.15 Investments. Schedule 6.15 contains a complete and correct list, as
at December 31, 2013, of all Investments of the Company and the Restricted
Subsidiaries (other than any Investments in other Restricted Subsidiaries) in
excess of $5,000,000, showing the respective amounts of each such Investment and
the respective entity (or group thereof) in which each such Investment has been
made.

Section 6.16 Solvency. The Company and its Restricted Subsidiaries, taken as a
whole, are Solvent.

Section 6.17 Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Administrative Agent (or the Collateral
Agent as applicable) for the benefit of the Secured Parties a legal, valid and
enforceable first priority Lien (subject to Liens permitted by Section 7.16) on
all right, title and interest of the respective Loan Parties in the Collateral
described therein. Except for filings completed as contemplated hereby and by
the Collateral Documents, no filing or other action is necessary to perfect or
to continue the perfection of such Liens.

Section 6.18 Maintenance of Insurance. Subject to Section 7.34, the Company and
its Restricted Subsidiaries shall maintain with financially sound and reputable
insurance companies that are not Affiliates of the Company, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons.

Section 6.19 Subordinated Debt. The Loan Documents and all Obligations evidenced
thereby constitute the “Senior Debt” and the “Designated Senior Debt” with
respect to all subordinated Indebtedness of the Company and its Restricted
Subsidiaries.

Section 6.20 ERISA Compliance. (a) Each Plan is in compliance with the
applicable provisions of ERISA, the Code and other Federal or state Laws, except
where such non-compliance would not result or reasonably be expected to result
in a Material Adverse Effect. Each Plan that is intended to qualify under
Section 401(a) of the Code has received a favorable determination letter from
the IRS or an application for such a letter is currently being processed by the
IRS with respect thereto and, to the actual knowledge of a senior executive of
the Company, nothing has occurred which would prevent, or cause the loss of,
such qualification, except, in each case, where the absence or loss of such
qualification would not result or reasonably be expected to result in a Material
Adverse Effect. The Company and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period

 

  95   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

pursuant to Section 412 of the Code has been made with respect to any Plan,
except where any failure to make the required contributions would not result or
reasonably be expected to result in a Material Adverse Effect.

(b) There are no pending or, to the actual knowledge of a senior executive of
the Company, threatened in writing claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that would reasonably be
expected to have a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.

(c) (i) No Termination Event has occurred or is reasonably expected to occur;
(ii) neither the Company nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iii) to the knowledge of the Company or its ERISA Affiliates, neither the
Company nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) neither the Company
nor any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA, which, in each case under this
Section 6.20(c), has resulted or would reasonably be expected to result in a
Material Adverse Effect.

Section 6.21 Environmental Compliance. The Company and its Restricted
Subsidiaries are in compliance with all applicable Environmental Laws and the
Company has no knowledge of any environmental claims, except to the extent that
any potential non-compliance with Environmental Laws or any such claims would
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

Section 6.22 Intellectual Property, Licenses, Etc. As of the Closing Date, the
Company and its Restricted Subsidiaries own or have the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights and
other intellectual property rights that are reasonably necessary for the
operation of their business, in each case other than those the absence of which
would not reasonably be expected to have a Material Adverse Effect.

Section 6.23 Compliance Matters. As of the Closing Date, (a) after giving effect
to the Transaction, the Company is in compliance with the provisions of this
Credit Agreement (including, without limitation the Financial Covenants) on a
pro forma basis using the Adjusted Operating Cash Flow for the twelve months
ended December 31, 2013, and (b) no Default or Event of Default has occurred and
is continuing.

Section 6.24 Anti-Corruption Laws and Sanctions. The Company has implemented and
maintains in effect policies and procedures designed to ensure compliance by the
Company, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions, and the Company,
its Subsidiaries, and, to the knowledge of the Company, their respective
officers, employees,

 

  96   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) the Company or any Subsidiary or
(b) to the knowledge of the Company, any of their respective directors,
officers, or agents that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. No
Borrowing or Letter of Credit, use of proceeds or other transaction contemplated
by the Credit Agreement will result in a violation by the Loan Parties of
Anti-Corruption Laws or applicable Sanctions.

ARTICLE VII

COVENANTS OF THE COMPANY

AND THE RESTRICTED SUBSIDIARIES

From the Closing Date and so long as the Commitments of the Lenders shall be in
effect and until the payment in full of all Obligations hereunder, the
expiration or termination of all Letters of Credit and the performance of all
other Obligations of the Company under the Loan Documents, each of the Loan
Parties agrees that:

 

  A. Informational Covenants:

Section 7.01 Financial Statements and Other Information. The Company will
deliver to the Administrative Agent and each Lender:

(a) Commencing on the Closing Date, as soon as available and in any event within
60 days after the end of each of the first three Quarters of each fiscal year of
the Company: (A) consolidated statements of operations of (x) the Parent and its
consolidated Subsidiaries, taken together, and (y) if there exists any Financial
Statement Variance for such Quarter or if the Parent and Company do not have the
same fiscal year at such time, the Company and the Restricted Subsidiaries,
taken together, in each case for such Quarter and for the period from the
beginning of such fiscal year to the end of such Quarter (all prepared in
accordance with GAAP), (B) the related consolidated balance sheets and
consolidated cash flow statements of (x) the Parent and its consolidated
Subsidiaries, taken together, and (y) if there exists any Financial Statement
Variance for such Quarter or if the Parent and Company do not have the same
fiscal year at such time, the Company and the Restricted Subsidiaries, taken
together, in each case as at the end of such Quarter (which financial statements
(other than statements of cash flows) shall set forth in comparative form the
corresponding figures as at the end of and for the corresponding preceding
fiscal year) (all prepared in accordance with GAAP), (C) if the Parent is no
longer filing periodic reports with the SEC, an accompanying management’s
discussion and analysis, (D) commencing with the Quarter ended March 31, 2014,
hold quarterly informational conference calls with the Lenders, and (E) a
certificate in the form of Exhibit D-1 of a senior financial executive of the
Company certifying such financial statements as fairly presenting the financial
condition and results of operations of the respective entities covered thereby
in accordance with GAAP, excluding accompanying footnotes to the consolidated
financial statements and subject, however, to year-end and audit adjustments,
which certificate shall include (i) a statement that the senior financial
executive signing the same has no knowledge, except as

 

  97   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

specifically stated, that any Default has occurred and is continuing and (ii) if
the Company’s financial statements are not being delivered pursuant to
clauses (A)(y) and (B)(y) above, a statement of the senior financial executive
that no Financial Statement Variance exists for such Quarter.

(b) As soon as available and in any event within 120 days after the end of each
fiscal year of the Company commencing with the fiscal year ended June 30, 2014:
(A) consolidated statements of operations of (x) the Parent and its consolidated
Subsidiaries, taken together, and (y) if there exists any Financial Statement
Variance for such fiscal year or if the Parent and Company do not have the same
fiscal year at such time, the Company and the Restricted Subsidiaries, taken
together, in each case for such fiscal year (all prepared in accordance with
GAAP), (B) the related consolidated balance sheets and cash flow statements of
(x) the Parent and its consolidated Subsidiaries, taken together, and (y) if
there exists any Financial Statement Variance for such fiscal year or if the
Parent and Company do not have the same fiscal year at such time, the Company
and the Restricted Subsidiaries, taken together, in each case as at the end of
such fiscal year (which financial statements (other than cash flow statements)
shall set forth in comparative form the corresponding figures as at the end of
and for the preceding fiscal year) (all prepared in accordance with GAAP),
(C) if the Parent is no longer filing periodic reports with the SEC, an
accompanying management’s discussion and analysis, (D) commencing with the year
ended June 30, 2014, hold annual informational conference calls with Lenders,
(E) an opinion of a Registered Public Accounting Firm of nationally recognized
standing selected by the Parent or Company, as applicable, and reasonably
acceptable to the Required Lenders as to said consolidated financial statements
of the Parent and its consolidated Subsidiaries or the Company and the
Restricted Subsidiaries, as applicable, and a certificate of such accountants
stating that, in making the examination necessary for said opinion, they
obtained no knowledge, except as specifically stated, of any failure by the
Parent or the Company or any Restricted Subsidiaries to comply with the
covenants set forth in Sections 7.28 through 7.32 of this Credit Agreement,
(F) a certificate in the form of Exhibit D-2 of a senior financial executive of
the Company certifying that such financial statements fairly present the
financial condition and results of operations of the respective entities covered
thereby as of the end of and for such fiscal year, respectively, in accordance
with GAAP, which certificate shall include (i) a statement that the senior
financial executive signing the same has no knowledge, except as specifically
stated, that any Default has occurred and is continuing and (ii) if the Company’
financial statements are not being delivered pursuant to clauses (A)(y) and
(B)(y) above, a statement of the senior financial executive of the Company that
no Financial Statement Variance exists for such fiscal year.

(c) As soon as available, and in any event no later than 90 days after the
commencement of each fiscal year of the Company, the budget of the Parent and
its Subsidiaries by fiscal quarter for the following fiscal year in the form
approved by the Board of Directors together with the reconciliation identifying
material variances between the Parent and its consolidated Subsidiaries and the
Company and its consolidated Subsidiaries.

 

  98   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(d) Promptly after their becoming available, copies of all financial statements
and reports which the Parent, the Company or any Restricted Subsidiary shall
have sent to public shareholders generally (other than tax returns unless
specifically requested under Section 7.01(h)), copies of financial statements
and reports which the Company shall have sent to the holders of any Indebtedness
specified in Schedule 7.14, to the extent such statements and reports contain
information relating to the designation of the Company’s Subsidiaries as
“restricted subsidiaries” under the Debt Instruments governing any such
Indebtedness, and to the calculation of financial ratios thereunder and copies
of all regular and periodic reports, if any, which the Parent, the Company or
any Restricted Subsidiary shall have filed with the SEC, or any governmental
agency substituted therefor, or with any national securities exchange.

(e) Concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a Compliance Certificate, duly completed signed by a
senior financial executive of the Company and setting out the Adjusted Operating
Cash Flow and Parent Adjusted Operating Cash Flow calculation for each quarter
in any Measurement Period.

(f) As soon as practicable and in any event within ten days after any senior
executive of the Company or any Restricted Subsidiary or of any general partner
of any Restricted Subsidiary shall have obtained knowledge of the occurrence of
a Default, a statement describing such Default and the action which is proposed
to be taken with respect thereto.

(g) As soon as practicable and in any event within ten days after any senior
executive of the Company or any Restricted Subsidiary or of any general partner
of any Restricted Subsidiary shall have obtained knowledge of (x) the occurrence
of, or any material development in respect of, any action, suit, proceeding,
claim or dispute before any courts, arbitrators or Governmental Authority
(collectively, “Proceedings”) against it or, to its knowledge, otherwise
affecting it or any of its respective properties or assets, except Proceedings
which are not, individually or in the aggregate, reasonably likely to have a
Material Adverse Effect and (y) any material Labor Dispute affecting the Company
or a Restricted Subsidiary, a statement describing such Proceeding or Labor
Dispute, as the case may be.

(h) From time to time, with reasonable promptness, such further information
regarding the business, affairs and financial condition of the Company or any of
the Restricted Subsidiaries as the Administrative Agent or any Lender, through
the Administrative Agent, may reasonably request.

(i) Concurrently with the delivery of the financial statements referred to in
Section 7.01(a) and (b), a list of any new, or redesignation with respect to,
Restricted Subsidiaries and Unrestricted Subsidiaries.

Documents or information required to be delivered pursuant to this Section 7.01
(to the extent any such documents or information are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the
date on which (x) the Parent files

 

  99   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

quarterly reports on Form 10-Q and annual reports on Form 10-K, as applicable,
with the SEC, or on the date on which the Company or Parent provides a link
thereto on the Company’s or the Parent’s website on the Internet at the website
address listed on Schedule 10.02, and (y) if there exists any Financial
Statement Variance for such financial reporting period or if the Parent and
Company do not have the same fiscal year, the Company delivers unaudited
consolidating balance sheets and statements of operations reflecting the results
of the Company and its consolidated Restricted Subsidiaries on a stand-alone
basis certified by a senior financial executive of the Company; provided that:
(A) the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Company to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (B) the Company shall notify the
Administrative Agent, each Lender (by telecopier or electronic mail) of the
filing of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents, and
the requirement that the Company hold quarterly informational conference calls
with Lenders pursuant to Section 7.01(a) and (b) shall be satisfied by a public
quarterly earnings call by the Parent. Notwithstanding anything contained
herein, in every instance the Company shall be required to provide paper copies
of the Compliance Certificates required by Section 7.01(e) to the Administrative
Agent. Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Company hereunder
(collectively, “Company Materials”) by posting the Company Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Company or its
securities) (each, a “Public Lender”). The Company hereby agrees that it will
use commercially reasonable efforts to identify that portion of the Company
Materials not otherwise publicly filed with the SEC that may be distributed to
the Public Lenders and that (w) all such Company Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Lead Arranger, the L/C Issuers and Lenders to treat
such Company Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Company or
its securities for purposes of United States Federal and state securities laws;
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Lead Arranger shall be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.” Each
Lender agrees to maintain the confidentiality of any Company Materials that are
not marked “PUBLIC” and to abide by all of its obligations under all applicable
laws, including the Securities Laws, with respect to such Company Materials.

 

  100   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

  B. Affirmative Covenants:

Section 7.02 Taxes and Claims. Each of the Company and the Restricted
Subsidiaries will pay and discharge all Taxes imposed upon it or upon its income
or profits, or upon any properties or assets belonging to it, and all other
lawful claims which, if unpaid, could be reasonably expected to become a Lien
(other than Permitted Liens) upon the property of the Company or any of the
Restricted Subsidiaries except where a failure to do so, singly or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
provided that none of the Company and the Restricted Subsidiaries shall be
required to pay any such Tax, fee or other claim as to which the Company and the
Restricted Subsidiaries have a good faith basis to believe is not due and owing
and, to the extent then appropriate, the payment thereof is being contested in
good faith and by proper proceedings, provided that it maintains adequate
reserves in accordance with GAAP with respect thereto.

Section 7.03 Insurance. Each of the Company and the Restricted Subsidiaries will
maintain insurance issued by financially sound and reputable insurance companies
with respect to its properties and business in such amounts and against such
risks as is usually carried by owners of similar businesses and properties in
the same general areas in which the Company or such Restricted Subsidiary
operates. The Company will furnish to any Lender, upon the request of such
Lender from time to time, full information as to the insurance maintained in
accordance with this Section 7.03.

Section 7.04 Maintenance of Existence; Conduct of Business. Each of the Company
and the Restricted Subsidiaries will preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, and all of its rights, privileges, permits,
licenses approvals and franchises, except (i) where a failure to do so, singly
or in the aggregate, is not likely to have a Material Adverse Effect or
(ii) pursuant to a Permitted Restricted Subsidiary Transaction.

Section 7.05 Maintenance of and Access to Collateral. Each of the Company and
the Restricted Subsidiaries will maintain, preserve and protect the Collateral
in good working order and condition, ordinary wear and tear excepted, except
where a failure to do so, singly or in the aggregate, is not likely to be
materially adverse to the interests of the Lenders, and will permit
representatives of the Lenders to visit and inspect such properties, and to
examine and make extracts from its books and records, during normal business
hours.

Section 7.06 Compliance with Applicable Laws. (a) Each of the Company and the
Restricted Subsidiaries will comply with the requirements of all applicable Laws
(including but not limited to Environmental Laws and ERISA) and all orders,
writs, injunctions and decrees of any Governmental Authority a breach of which
is likely to have, singly or in the aggregate, a Material Adverse Effect, except
where contested in good faith and by proper proceedings if it maintains adequate
reserves in accordance with GAAP with respect thereto.

(b) The Company will maintain in effect and enforce policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

 

  101   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 7.07 [Intentionally Omitted.]

Section 7.08 Subsidiaries. As of the Closing Date, all Subsidiaries of the
Company (other than those set forth on Schedule 6.02(ii)) shall be deemed to be
Restricted Subsidiaries. Any New Subsidiary acquired or formed by the Company
shall be deemed an Unrestricted Subsidiary unless the provisions of Section 7.17
would not permit the Investment in such Unrestricted Subsidiary at the time of
its acquisition or formation.

(a) The Company may, at any time, designate any Restricted Subsidiary as an
Unrestricted Subsidiary by prior written notice to the Administrative Agent;
provided that the Company shall only be permitted to so designate a Subsidiary
as an Unrestricted Subsidiary after the Closing Date so long as (i) no Default
or Event of Default exists or would result therefrom, (ii) the Company is in pro
forma compliance with the Financial Covenants, (iii) such Subsidiary does not
own any Collateral or Network Assets and, if such Subsidiary owns any Core
Excluded Assets, the Disposition Requirements are satisfied, and (iv) such
Unrestricted Subsidiary shall be capitalized (to the extent capitalized by the
Company or any of its Restricted Subsidiaries) through Investments permitted by,
and in compliance with, Section 7.17 with any assets owned by such Unrestricted
Subsidiary at the time of the initial designation thereof to be treated as
Investments pursuant to Section 7.17.

(b) The Company may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary for purposes of this Credit Agreement (each, a “Subsidiary
Redesignation”); provided that (i) no Default or Event of Default then exists or
would occur as a consequence of any such Subsidiary Redesignation, (ii) the
Company is and will be in compliance with the Financial Covenants for the most
recently completed Measurement Period giving pro forma effect to such
redesignation, and (iii) the Company shall have delivered to the Administrative
Agent an officer’s certificate executed by a senior executive, certifying to the
best of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) through (iii).

Section 7.09 Use of Proceeds. The Company shall use the proceeds of the Credit
Extensions to (i) pay fees and expenses incurred in connection with the
transactions contemplated herein, and (ii) for general corporate purposes not in
contravention of any Law or of any Loan Document.

Section 7.10 Covenant to Guarantee Obligations and Give Security. Upon (x) the
formation or acquisition of any new direct or indirect wholly-owned Subsidiary
(other than an Unrestricted Subsidiary, any Foreign Subsidiary or a Subsidiary
that is held directly or indirectly by a Foreign Subsidiary) by any Loan Party,
(y) the acquisition of any property not constituting an Excluded Asset by any
Loan Party (including Equity Interests in a first-tier Foreign Subsidiary) if
such property, in the reasonable judgment of the Administrative Agent, shall not
already be subject to a perfected first priority security interest in favor of
the Administrative Agent for the benefit of the Secured Parties or the
acquisition of any Network Assets by any Excluded Subsidiary or (z) the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary, then the
Company shall, at the Company’s expense:

(a) at the time of delivery of the compliance certificate set forth in
Section 7.01(e), cause such Subsidiary (if it has not already done so), to duly
execute and deliver to the Administrative Agent a guaranty or guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, guaranteeing the Company’s obligations under the Loan Documents,

 

  102   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) at the time of delivery of the compliance certificate set forth in
Section 7.01(e), furnish to the Administrative Agent a description of the
personal properties of such Subsidiary or such newly-acquired property, in
detail reasonably satisfactory to the Administrative Agent,

(c) at the time of delivery of the compliance certificate set forth in
Section 7.01(e), cause such Subsidiary (if it has not already done so) to duly
execute and deliver to the Administrative Agent Supplemental Collateral
Documents, as specified by and in form and substance reasonably satisfactory to
the Administrative Agent (or in substantially the form attached to the Security
Agreement, if applicable) (including delivery of all Pledged Equity Interests in
and of such Subsidiary (limited to 66% of voting equity interests of any Foreign
Subsidiary), and other instruments of the type specified in
Section 5.01(a)(iii)), and

(d) at the time of delivery of the compliance certificate set forth in
Section 7.01(e), cause such Subsidiary (if it has not already done so) to take
any actions required under the Security Agreement (including the filing of UCC
financing statements) as may be reasonably requested by the Administrative Agent
to vest in the Administrative Agent (or in any representative of the
Administrative Agent designated by it) valid and subsisting Liens on the
properties subject to the Supplemental Collateral Documents delivered pursuant
to this Section 7.10;

provided, that with respect to after-acquired property of any Loan Party as to
which an effective Uniform Commercial Code financing statement is on file in the
appropriate jurisdiction and which does not constitute deposit or securities
accounts (as to which the provisions above shall be applicable), such Loan Party
may satisfy the requirements of this Section 7.10 at the time of delivery of the
next certificate required pursuant to Section 7.01(b).

Section 7.11 Books and Records. The Company and the Restricted Subsidiaries
shall maintain proper books of record and account, in which entries that are
full, true and correct in all material respects and are in conformity with GAAP
consistently applied.

Section 7.12 [Intentionally Omitted.]

Section 7.13 Further Assurances and Post-Closing Matters. (a) The Company shall,
promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (i) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the

 

  103   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (w) carry out more effectively
the purposes of the Loan Documents, (x) to the fullest extent permitted by
applicable Law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (y) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (z) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries, to the extent applicable, to do so.

(b) To the extent such items have not been delivered as of the Closing Date,
within 30 days after the Closing Date (as such time period may be extended from
time to time by the Administrative Agent without any requirement for Lender
consent), the applicable Loan Party shall deliver to the Collateral Agent, the
following:

(i) the Securities Account Control Agreements and the Deposit Account Control
Agreements, as referred to in the Security Agreement, duly executed by the
applicable parties thereto; and

(ii) the Intellectual Property Security Agreement, duly executed by each Loan
Party, together with evidence that all action that the Administrative Agent may
deem necessary or desirable in order to perfect the Liens created under the
Intellectual Property Security Agreement.

(c) Notwithstanding anything to the contrary set forth in the Security
Agreement, for the period from the date hereof through and including May 31,
2014 (as such time period may be extended by the Administrative Agent, in one or
more increments, by up to a total of 75 additional days, without any requirement
for Lender consent), the obligations of the Company and the other Grantors to
comply with the cash management requirements and other provisions of Sections
5(a) and 5(b) of the Security Agreement shall be waived solely to the extent
that such compliance would not be possible or practicable until the Company and
the other Grantors implement new cash management procedures and enter into the
Deposit Account Control Agreements required under Section 5 of the Security
Agreement.

 

  C. Negative Covenants:

Section 7.14 Indebtedness. Neither the Company nor any of its Restricted
Subsidiaries will create, incur or suffer to exist any Indebtedness except:

(i) Indebtedness hereunder;

(ii) (A) Indebtedness of the Company or Restricted Subsidiaries, including
without limitation Permitted Financings, provided that (1) the Company and its
Restricted Subsidiaries are in pro forma compliance with the Financial Covenants
both before and after giving effect to the incurrence of such Indebtedness and
(2) in the case of Indebtedness of the Company for borrowed money (or any
Guarantee by the Company of

 

  104   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Indebtedness for borrowed money), the Company (or a Guarantor) enters into (x) a
Booking Agreement with respect to the Arena Venue and (y) Transfer Rights
Agreements for each Team and in the case of subclauses (x) and (y) above,
provides a first-priority Lien to the Administrative Agent for the benefit of
the Lenders on such Booking Agreement and Transfer Rights Agreements, and
(B) renewals, extensions or refundings of Indebtedness incurred pursuant to this
clause (ii) so long as the obligors are not changed, any Liens securing such
refinancing, extension or refunding extend only to the assets that secured the
original Permitted Financing and to the extent increased, the principal amount
of such refinancing, extension or refunding would be permitted to be incurred
under this clause (ii) if it were new Indebtedness;

(iii) obligations under or in respect of (A) interest rate Swap Contracts up to
an aggregate notional principal amount not to exceed at any time an amount equal
to the Commitments of all the Lenders in the aggregate at such time, (B) Swap
Contracts entered into in connection with Permitted Financings not for
speculative purposes, and (C) Swap Contracts entered into to hedge existing or
anticipated foreign exchange or commodity price exposure not for speculative
purposes;

(iv) Guarantees and letters of credit permitted by Section 7.15;

(v) (A) Indebtedness of the Company owed to any Guarantor and Indebtedness of
any Guarantor owed to the Company or any other Guarantor, and (B) Indebtedness
of the Company or any Restricted Subsidiary owed to any other Restricted
Subsidiary; provided that such Indebtedness under this clause (B) shall be
subordinated to the Obligations pursuant to the Master Subordinated Intercompany
Note;

(vi) Indebtedness issued and outstanding on the Closing Date to the extent set
forth on Schedule 7.14 and any renewals, extensions or refundings thereof in a
principal amount not to exceed the amount so renewed, extended or refunded;

(vii) other Indebtedness of the Company, which may be comprised of a combination
of: (i) up to $100,000,000 of Indebtedness under any credit or other debt
facility sponsored by a League to provide loans or other extensions of credit to
any Team, and/or (ii) up to $100,000,000 of unsecured Indebtedness or
Indebtedness that is secured solely by Excluded Assets that are not Core
Excluded Assets; provided that the aggregate amount of Indebtedness outstanding
under this clause (vii) shall not exceed $150,000,000 at any time;

(viii) Indebtedness constituting an Investment permitted under Section 7.17
provided that any Indebtedness of a Loan Party owed to any Subsidiary shall be
subordinated to the Obligations pursuant to the Master Subordinated Intercompany
Note;

(ix) Obligations in respect of Tax Incentive Transfers;

(x) Indebtedness of the Company and its Restricted Subsidiaries incurred to
finance the acquisition, construction or improvement of any fixed or capital
assets, including Capitalized Lease Obligations and purchase money security
interests,

 

  105   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and any extension or renewal thereof; provided that (A) such Indebtedness is
incurred prior to, or within 180 days after, such acquisition or the completion
of such construction or improvement (provided, that the Administrative Agent
shall, without any requirement for Lender consent, extend such original 180 day
period by an additional 180 days upon its receipt of a written extension request
from the Company), and (B) the aggregate principal amount of outstanding
Indebtedness permitted by this paragraph (x) shall not at any time exceed
$50,000,000;

(xi) Indebtedness arising from netting services, overdraft protection, cash
management services, endorsements or instruments and other items for deposit in
the ordinary course of business;

(xii) (A) Indebtedness of the Company or its Restricted Subsidiaries (including,
for the avoidance of doubt, Guarantees of Indebtedness of the Parent that is
permitted under Section 7.33); provided, that:

 

  (1) no Default or Event of Default shall have occurred and be continuing both
immediately before and immediately after giving pro forma effect to such
incurrence of Indebtedness and the application of the proceeds thereof;

 

  (2) the Company shall have a Total Leverage Ratio of no greater than
3.00:1.00, after giving pro forma effect to such incurrence of Indebtedness and
the application of proceeds thereof;

 

  (3) the Company and its Restricted Subsidiaries are in pro forma compliance
with the Financial Covenants, both immediately before and immediately after
giving pro forma effect to such incurrence of Indebtedness and the application
of the proceeds thereof;

 

  (4) if such Indebtedness is subordinated in right of payment to the
Indebtedness under this Credit Agreement, then such Indebtedness shall be
subject to subordination provisions that are reasonably acceptable to the
Administrative Agent;

 

  (5) if such Indebtedness is secured Indebtedness that is junior in right of
security to the Indebtedness under this Credit Agreement, then such Indebtedness
shall be subject to an intercreditor agreement that is reasonably acceptable to
the Administrative Agent; and

 

  (6) if such Indebtedness is secured Indebtedness that is pari passu in right
of security and payment with the Indebtedness under this Credit Agreement, then
such Indebtedness shall only be incurred pursuant to Section 2.14 or
Section 2.15.

(xiii) Indebtedness secured by mortgages on Real Property (other than the Arena
Property); provided that the aggregate principal amount of outstanding
Indebtedness permitted by this paragraph (xiii) shall not at any time exceed
$50,000,000.

 

  106   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 7.15 Contingent Liabilities. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly (including, without limitation, by means
of causing a bank to open a letter of credit), guarantee, endorse, contingently
agree to purchase or to furnish funds for the payment or maintenance of, or
otherwise be or become contingently liable upon or with respect to, the
Indebtedness, other obligations, net worth, working capital or earnings of any
Person, or guarantee the payment of dividends or other distributions upon the
stock or other ownership interests of any Person, or agree to purchase, sell or
lease (as lessee or lessor) property, products, materials, supplies or services
primarily for the purpose of enabling a debtor to make payment of its
obligations or to assure a creditor against loss (all such transactions being
herein called “Guarantees”, and each individually a “Guarantee” ), except:

(i) the Guarantees in Article IV hereof;

(ii) endorsements of negotiable instruments for deposit or collection in the
ordinary course of business;

(iii) the Guarantees described in Schedule 7.15;

(iv) Guarantees by the Company or one or more of the Guarantors of Indebtedness
or other obligations (such other obligations incurred in the ordinary course of
business) of the Company or another Guarantor, but only if such Indebtedness or
other obligations are not prohibited by this Credit Agreement;

(v) other Guarantees, including, but not limited to, without duplication, surety
bonds, by the Company, provided that the outstanding aggregate amount of the
obligations guaranteed does not exceed $75,000,000 at any time;

(vi) Capitalized Lease Obligations to the extent they constitute Guarantees by
reason of having been assigned by the lessor to a lender to such lessor
(provided that the obligors in respect of such Capitalized Lease Obligations do
not increase their liability by reason of such assignment);

(vii) the Letters of Credit;

(viii) Guarantees which would constitute Investments which are not prohibited by
Section 7.17 or which if incurred directly by the Company or any Restricted
Subsidiary would constitute Indebtedness permitted by Section 7.14(i), (iii),
(iv), (v), (vii), (viii), (ix), (x), or (xiii);

(ix) obligations under contracts providing for the acquisition of or provision
of goods or services (including leases or licenses of property) incurred in the
ordinary course of business for which the Company or any of its Restricted
Subsidiaries may be jointly and severally liable with other Subsidiaries of the
Company as to which costs are allocated (as among the Company and its
Subsidiaries) based on cost, usage or other reasonable method of allocation;
provided that the undertaking of such liabilities are not intended as a guaranty
or other credit support of such obligations;

 

  107   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(x) any Guarantee by the Company of any obligation to the extent such obligation
can be satisfied (at the option of the Company) by the delivery of common stock
of the Parent; and

(xi) Guarantees by the Company of Indebtedness of the Parent, to the extent
permitted as Indebtedness of the Company under Section 7.14(xii); provided that
in no event shall such Guarantees be secured by any mortgage on, pledge of or
grant of a security interest in any assets of the Company or any of its
Subsidiaries.

Section 7.16 Liens. Neither the Company nor any Restricted Subsidiary will
create or suffer to exist, any mortgage, pledge, security interest, conditional
sale or other title retention agreement (other than a Tax Incentive Transfer),
lien, charge or encumbrance upon any of its assets constituting Collateral, the
Network Assets, or Core Excluded Assets, in each case now owned or hereafter
acquired, securing any Indebtedness or other obligation (all such security being
herein called “Liens”), except:

(i) Liens on property securing Indebtedness owed to the Company or any
Guarantor;

(ii) purchase money mortgages or Liens, Liens securing Capitalized Lease
Obligations or other Indebtedness for the deferred acquisition price of property
or services to the extent such Liens attach solely to the property acquired with
or subject to such Indebtedness and Liens consisting of precautionary filings by
lessors under operating leases to the extent such Liens attach solely to (and
such filings solely cover) leased property;

(iii) Liens securing all of the Obligations of the Company and the Restricted
Subsidiaries hereunder (including, for the avoidance of doubt, Liens in favor of
a Hedge Bank in connection with a Secured Hedge Agreement and Liens in favor of
a Cash Management Bank in connection with a Secured Cash Management Agreement)
and Liens on cash to Cash Collateralize Letters of Credit pursuant to
Section 2.03(g);

(iv) Permitted Liens;

(v) other Liens on property in effect on the Closing Date to the extent set
forth on Schedule 7.16;

(vi) Liens on shares of the capital stock of, or partnership interest in, any
Unrestricted Subsidiary or Excluded Subsidiary;

(vii) Liens on cash consisting of pledges to, deposits with or advances to
athletes, coaches, scouts, artists, promoters, producers or other third parties
in connection with the development, booking, production, promotion, execution,
staging or presentations of shows, events, or other entertainment activities or
related merchandising, concessions or licensing;

 

  108   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(viii) Liens on Core Excluded Assets to secure Permitted Financings other than
Tax Incentive Transfers; provided that, prior to granting a lien on any Core
Excluded Asset, the Company shall (1) enter into (or cause a Guarantor to enter
into) (x) a Booking Agreement with respect to the Arena Venue or (y) a Transfer
Rights Agreement with respect to the New York Rangers or the New York Knicks, as
applicable, and (2) provide a lien to the Administrative Agent for the benefit
of the Lenders on such Booking Agreement or Transfer Rights Agreements as
applicable;

(ix) Tax Incentive Transfers;

(x) Liens on cash, Cash Equivalents, and other funds or securities on deposit or
maintained with a depository institution, broker-dealer, securities or
commodities broker or other financial intermediary, in each case arising in the
ordinary course of business;

(xi) Liens to secure Indebtedness permitted by Section 7.14(xii), subject to the
provisions thereof with respect to secured Indebtedness (and for the avoidance
of doubt, other than in the case of any Guarantees of Indebtedness of the
Parent); and

(xii) other Liens not otherwise permitted by this Section 7.16 securing
obligations permitted under this Credit Agreement, so long as the aggregate
outstanding principal amount of the obligations secured by such Liens do not
exceed (as to the Company and all Restricted Subsidiaries) $40,000,000 at any
one time outstanding.

Notwithstanding anything to the contrary in this Credit Agreement, neither the
Company nor any Restricted Subsidiary will create, permit or suffer to exist any
mortgage, pledge, security interest, conditional sale or other title retention
agreement, lien, charge or encumbrance, in each case, securing Indebtedness upon
or with respect to (A) any booking agreement, license or other contractual right
to book entertainment events in the Arena Venue, or (B) any telecast agreement,
license or other contractual right to the local telecast rights to exhibit any
games of any Team, in each case to the extent not constituting Collateral, other
than (1) Permitted Liens and (2) purchase money obligations in an aggregate
principal amount of up to $50,000,000.

Section 7.17 Investments. Neither the Company nor any Restricted Subsidiary
will, directly or indirectly, (i) make any advances, loans, accounts receivable
(other than (x) accounts receivable arising in the ordinary course of business
of the Company or such Restricted Subsidiary and (y) accounts receivable owing
to the Company or any Restricted Subsidiary from any Unrestricted Subsidiary for
management or other services or other overhead or shared expenses allocated in
the ordinary course of business provided by the Company or any Restricted
Subsidiary to such Unrestricted Subsidiary) or other extensions of credit
(excluding, however, accrued and unpaid interest in respect of any advance, loan
or other extension of credit) or capital contributions to (by means of transfers
of property to others, or payments for property or services for the account or
use of others, or otherwise) any Person (other than the Company or any
Guarantor)), (ii) purchase or own any stocks, bonds, notes, debentures or other
securities (including, without limitation, any interests in any partnership,
joint venture or any similar enterprise) of, or any bank accounts with any
Person (other than the Company or any Guarantor), or (iii) purchase or acquire
(in one transaction or a series of transactions) assets of another Person that
constitute a business unit or all or a substantial part of the business of, such
Person (other than the

 

  109   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Company or any Guarantor) (all such transactions referred to in clauses (i),
(ii) and (iii) being herein called “Investments”), except for (a) Investments in
Excluded Subsidiaries in the ordinary course of business solely for the purposes
of repairing, replacing or otherwise maintaining operating assets, (b) Permitted
Investments, and (c) other Investments (which shall include the formation of any
New Subsidiary unless such New Subsidiary is designated as a Restricted
Subsidiary, with the capital contributions by the Company or any Restricted
Subsidiary to such Unrestricted Subsidiary at such time being counted as an
Investment hereunder) so long as (i) the Total Leverage Ratio on a pro forma
basis is less than 3.50:1.00, (ii) the Company and its Restricted Subsidiaries
are in pro forma compliance with the Financial Covenants, both immediately
before and immediately after giving effect to such Investment, and (iii) no
Default shall have occurred and be continuing both immediately before and
immediately after giving effect to such Investment; provided, that (x) any
Investment constituting a transfer of property or assets other than cash and
Cash Equivalents shall only be permitted to the extent that such transfer could
be effected pursuant to Section 7.24 and (y) any Investment constituting a
Disposition of a Core Excluded Asset shall be permitted solely to the extent
that such Disposition complies with the Disposition Requirements.

Section 7.18 Restricted Payments. Neither the Company nor any Restricted
Subsidiary will, directly or indirectly, make or declare any Restricted Payment
(other than any Permitted Parent Payment) at any time, except that, such
restriction shall not apply so long as (i) no Default shall have occurred and be
continuing at the time such Restricted Payment is made or would result from the
making or declaration of such Restricted Payment, (ii) the Total Leverage Ratio
on a pro forma basis both before and immediately after giving effect to such
Restricted Payment is less than 3.50:1.00 and (iii) the Company and its
Restricted Subsidiaries are in pro forma compliance with the Financial Covenants
both before and immediately after giving effect to such Restricted Payment.

Section 7.19 Business. Neither the Company nor any Restricted Subsidiary (but
excluding any other Affiliate of the Company) shall directly engage in any
material line of business substantially different from those lines of business
conducted by the Company and its Restricted Subsidiaries on the Closing Date,
other than any business reasonably related or incidental, complementary or
ancillary thereto or a reasonable extension thereof (including any sports,
media, advertising, internet or entertainment business) (collectively, the
“Business”).

Section 7.20 Transactions with Affiliates. Neither the Company nor any
Restricted Subsidiary will effect any transaction with any of its Affiliates
that is not a Restricted Subsidiary on a basis less favorable to the Company or
such Restricted Subsidiary than would at the time be obtainable for a comparable
transaction in arms-length dealing with an unrelated third party other than
(a) overhead and other ordinary course allocations of costs and services, in
each case under this clause (a), on a reasonable basis, (b) allocations of tax
liabilities and other tax-related items among the Company and its Affiliates
based in all material respects upon the financial income, taxable income,
credits and other amounts directly related to the respective parties, to the
extent that the share of such liabilities and other items allocable to the
Company and its Restricted Subsidiaries shall not exceed the amount that such
Persons would

 

  110   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

have been responsible for as a direct taxpayer, (c) Spin Agreements and
agreements and arrangements set forth on Schedule 7.20 and amendments, renewals
and extensions thereof on terms not materially less favorable in the aggregate
to the interests of the Lenders than those in existence as of the date of this
Credit Agreement, (d) Permitted Parent Payments, (e) Permitted Restricted
Subsidiary Transactions, (f) Restricted Payments not prohibited under
Section 7.18, and (g) Guarantees of Parent Indebtedness by the Company that are
not prohibited under Sections 7.14 and 7.15.

Section 7.21 Amendments of Certain Instruments. Neither the Company nor any
Restricted Subsidiary will (a) modify or supplement, or consent to any waiver of
any of the provisions of, any Debt Instrument governing any Indebtedness
permitted under Section 7.14(vii), except to the extent, after giving effect
thereto, that such Indebtedness could be incurred on such modified or
supplemented terms by the Company or a Restricted Subsidiary on the effective
date of the modification, supplement or consent, (b) enter into any amendment or
terminate the Cablevision Affiliation Agreement or consent to any cancellation
or termination thereof, amend, modify or change in any material respect, waive
any default under or any breach of, or otherwise agree in any manner to any
other amendment, modification or change, in each case, of the terms or
conditions of the Cablevision Affiliation Agreement, in each case under this
clause (b) if doing so, taken as a whole, would be materially adverse to the
interests of the Lenders, (c) amend, modify or supplement any of the provisions
of its certificate of incorporation or by-laws or other constitutive documents
other than amendments that would not be materially adverse to the interests of
the Lenders, or (d)(i) terminate the Booking Agreement (if any) or any Transfer
Rights Agreement (if any) or enter into or consent to any amendment,
modification or arrangement, in each case, having the effect of terminating or
shortening the tenor of any such agreement to less than 180 days after the
latest Maturity Date then in effect or (ii) amend, or otherwise agree in any
manner to any other amendment, modification or change, in each case, of the
terms or conditions of the Booking Agreement or any Transfer Rights Agreement
having the effect of making such terms or conditions not arms-length.

Section 7.22 Issuance of Stock. The Company will not permit any Restricted
Subsidiary to issue any shares of stock or other ownership interests in such
Restricted Subsidiary if, after giving effect thereto, the percentage of the
ownership interests in such Restricted Subsidiary held by the Company and the
Restricted Subsidiaries immediately prior to such issuance would be decreased
unless such issuance is in connection with the designation of such Restricted
Subsidiary as an Unrestricted Subsidiary in accordance with Section 7.08(a) or
such issuance would be permitted to have been effected as a Disposition pursuant
to Section 7.24.

Section 7.23 Fundamental Changes. Neither the Company nor any Restricted
Subsidiary shall merge, dissolve, liquidate, consolidate with or into another
Person (collectively “Merge”), or Dispose of (whether in one transaction or in a
series of transactions) all or substantially all of the assets (whether now
owned or hereafter acquired) of the Company and its Restricted Subsidiaries,
taken as a whole, to or in favor of any Person, except that, (a) the Company may
Merge into the Parent or Dispose of all or substantially all of its assets to
the Parent so long as (i) both the Company and the Parent would be in pro forma
compliance with the Financial Covenants both before and after giving effect to
the merger, and (ii) the Parent assumes all obligations of the Company under the
Loan Documents, and (b) any Restricted Subsidiary may enter into a Permitted
Restricted Subsidiary Transaction.

 

  111   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 7.24 Dispositions. Neither the Company nor any Restricted Subsidiary
shall make any Disposition or enter into any agreement to make any Disposition
except:

(i) Dispositions of any Core Excluded Asset, so long as the Disposition
Requirements are satisfied;

(ii) Dispositions to Excluded Subsidiaries by the Company or any Guarantor in
the ordinary course of business for the purposes of maintenance, repair or
replacement of operating assets;

(iii) Dispositions between and among the Loan Parties;

(iv) any Disposition that results in the concurrent or substantially concurrent
repayment in full and termination of this Credit Agreement;

(v) other Dispositions; provided that (A) the Company and its Restricted
Subsidiaries are in pro forma compliance with the Financial Covenants, both
immediately before and immediately after giving effect to such Disposition,
(B) no Default shall have occurred and be continuing both immediately before and
immediately after giving effect to such Disposition, and (C) such Disposition is
not and does not include a transfer or assignment of the Related Documents
(other than the Booking Agreement or any Affiliation Agreement, in each case to
the extent relating to the distribution of the Program Services currently known
as fuse and/or fuse HD);

provided, however, that any Disposition pursuant to this Section 7.24(i) or
Section 7.24(v) shall be for fair market value.

Section 7.25 Accounting Changes. Make any change in (a) accounting policies or
reporting practices, except as required or permitted by GAAP, or (b) the fiscal
quarter or fiscal year, except that upon not less than 10 Business Days’ prior
notice, the Company may change its fiscal year end from June 30 to December 31.

Section 7.26 Negative Pledge. The Company shall not enter into or suffer to
exist, or permit any of its Restricted Subsidiaries to enter into or suffer to
exist, any agreement prohibiting or conditioning the creation or assumption of
any Lien upon any of the Collateral except (i) agreements in favor of the
Secured Parties, (ii) agreements governing Indebtedness secured by Liens
permitted under Section 7.16(ii) so long as such restrictions extend only to the
property acquired with or subject to such Indebtedness, (iii) agreements
governing Permitted Financings so long as such restrictions extend only to the
assets that secure such Permitted Financings, (iv) agreements in existence on
the Closing Date and set forth on Schedule 7.26 including any renewals,
extensions or replacements of such agreements on terms not materially less
favorable to the interests of the Lenders than those in effect on the date of
this Credit Agreement, and (v) Contractual Obligations solely to the extent that
the lessor, licensor or counterparty imposes a negative pledge with respect to
the Contractual Obligation.

 

  112   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 7.27 Anti-Corruption Laws and Sanctions. The Company will not request
any Borrowing or Letter of Credit, and the Company shall not use, and shall use
its reasonable best efforts to provide that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(C) in any other manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

  D. Financial Covenants:

Section 7.28 Total Leverage Ratio. The Company and the Restricted Subsidiaries
shall not permit the Total Leverage Ratio at any time to exceed 6.00:1.00.

Section 7.29 Total Secured Leverage Ratio. The Company and the Restricted
Subsidiaries shall not permit the Total Secured Leverage Ratio at any time to
exceed 3.50:1.00.

Section 7.30 Financial Covenant and Calculation Adjustments. Notwithstanding
Sections 7.28 and 7.29 above and so long as the Company is in compliance with
Section 7.31, (a) in the event of any League-wide Labor Controversy that
continues for a minimum of five consecutive weeks, the Total Leverage Ratio
shall, at the option of the Company, step up to 6.50:1.00 and the Total Secured
Leverage Ratio shall, at the option of the Company, step up to 4.00:1.00 (the
“Labor Controversy Step Up”). The Labor Controversy Step Up shall (a) commence
at a time determined by the Company upon written notice to the Administrative
Agent so long as the Measurement Period for which such step-up applies includes
at least one quarter during which, or during any part of which, there was a
League-wide Labor Controversy, and (b) continue for a number of consecutive
fiscal quarters determined by the Company, not to exceed five consecutive fiscal
quarters, and in any case only for so long as the Measurement Period being
tested includes at least one quarter during which, or during any part of which,
there was a League-wide Labor Controversy.

Section 7.31 Minimum Liquidity. The Company shall maintain Liquidity equal to at
least $35,000,000 at all times while a Labor Controversy Step Up or a Carriage
Suspension Adjustment is in effect and for all subsequent periods during which a
quarter in which a Carriage Suspension Adjustment constitutes a part of the
Measurement Period for which Financial Covenants are being tested; provided,
that if at any time there is a Labor Controversy Step Up and a Carriage
Suspension Adjustment in effect for the same fiscal quarter, the Company shall
maintain Liquidity of $50,000,000 for such quarter. Notwithstanding anything to
the contrary in the preceding sentence of this Section 7.31, if a Carriage
Suspension Adjustment is in effect for a period of more than four months, then
immediately following the end of the fourth month, the Company shall maintain
Liquidity equal to $70,000,000 at all times while such Carriage Suspension
Adjustment is in effect; provided, that if at any time after such fourth month
there is a Labor Controversy Step Up and a Carriage Suspension Adjustment in
effect for the same fiscal quarter, the Company shall maintain Liquidity of
$85,000,000 for such

 

  113   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

quarter. The Company may elect by notice to the Administrative Agent to cease
the application of a Carriage Suspension Adjustment for any quarter still
forming part of the then-current Measurement Period, in which case compliance
with Sections 7.28 and 7.29 will be measured without giving effect to such
Carriage Suspension Adjustment and the provisions of this Section 7.31 shall
cease to apply.

 

  (E) Parent Covenants

Section 7.32 Interest Coverage Ratio. The Parent shall maintain as at the end of
each Measurement Period an Interest Coverage Ratio of not less than 2.00:1.00.

Section 7.33 Parent Indebtedness. The Parent shall not incur Indebtedness unless
at the time of incurrence thereof the Parent and its Subsidiaries (other than
Unrestricted Subsidiaries of the Company) (i) are in compliance with the
Interest Coverage Ratio, after giving pro forma effect to such incurrence of
Indebtedness and the application of the proceeds thereof and (ii) shall have,
after giving pro forma effect to such incurrence of Indebtedness and the
application of the proceeds thereof, a Parent Total Leverage Ratio of no greater
than 4.00:1.00; provided, that:

(a) no Default or Event of Default shall have occurred and be continuing both
immediately before and immediately after giving pro forma effect to such
incurrence of Indebtedness and the application of the proceeds thereof; and

(b) the Company and its Restricted Subsidiaries are in pro forma compliance with
the Financial Covenants, both immediately before and immediately after giving
pro forma effect to such incurrence of Indebtedness and the application of the
proceeds thereof.

Section 7.34 Permitted Insurance Subsidiary. Notwithstanding any other provision
of this Credit Agreement or any other Loan Document, (a) Parent, any Loan Party
and any Subsidiary of a Loan Party may own a Permitted Insurance Subsidiary,
(b) a Permitted Insurance Subsidiary shall not be a Restricted Subsidiary,
(c) the provision of insurance by a Permitted Insurance Subsidiary shall satisfy
the representations and covenants regarding the maintenance of insurance under
this Credit Agreement, and (d) the premiums paid by the Loan Parties to a
Permitted Insurance Subsidiary shall constitute operating expenses that reduce
Adjusted Operating Cash Flow but solely to the extent that such premiums paid
for any Measurement Period exceed the amount of the dividends or distributions
paid during such Measurement Period by any Permitted Insurance Subsidiary to the
Loan Parties (or paid to Parent and contributed by Parent to the Company).

 

  114   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default. Each of the following shall constitute an “Event
of Default”:

(a) Any representation or warranty in this Credit Agreement or any other Loan
Document or in any certificate, statement or other document furnished to the
Lenders or the Administrative Agent pursuant hereto (including, without
limitation, any amendment thereto), or any certification made or deemed to have
been made by the Company or any Restricted Subsidiary to any Lender or the
Administrative Agent hereunder, shall prove to have been incorrect, or shall be
breached, in any material respect when made or deemed made; provided that any
representation made pursuant to Section 5.02 in respect of the absence of any
Default shall not constitute an Event of Default if (i) at the time of such
representation, such Default was not known to a senior executive and (ii) prior
to such Default, the absence of which is the subject of such representation,
becoming an Event of Default, such Default has been cured or waived in
accordance with this Credit Agreement; or

(b) (i) Default in (x) the payment when due of any principal of any Loan or
default in the deposit when due of funds as Cash Collateral in respect of L/C
Obligations, or (y) default in the payment when due of interest on any Loan or
on any L/C Obligation, or any fee due hereunder or any other amount payable to
any Lender hereunder, and the failure to pay such interest, fee or such other
amount within two Business Days after the same becomes due or (ii) Default in
(x) the payment when due of any principal of any Incremental Loan, or
(y) default in the payment when due of interest on any Incremental Loan, or any
fee due hereunder or any other amount payable to any Incremental Lender or the
Administrative Agent hereunder, and the failure to pay such interest or such
other amount within two Business Days after the same becomes due; or

(c) (i) Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its agreements in Article VII hereof (other
than Section 7.01 (excluding Section 7.01(f)), Section 7.02, Section 7.03,
Sections 7.05 through 7.13 (inclusive), Section 7.17, Section 7.19,
Section 7.20, Section 7.24 and Section 7.34) or (ii) default by the Parent in
the performance or observance of the requirements set forth in Section 7.32 or
Section 7.33; or

(d) (i) Default by the Company or any of the Restricted Subsidiaries in the
performance or observance of any of its other agreements herein (other than
those specified in Section 8.01(c)) or in any other Loan Document or
(ii) Default by the Parent in the performance or observance of its requirements
set forth herein (other than Section 7.32 and Section 7.33), which in each case
with respect to subclauses (i) and (ii) shall remain unremedied for 30 days
after notice thereof shall have been given to the Company by any Lender or the
Administrative Agent (provided that such period shall be five days in the case
of a default under Section 7.17); or

 

  115   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(e) Any Indebtedness of the Company (including any Indebtedness hereunder) or
any of the Restricted Subsidiaries in an aggregate principal amount of
$25,000,000 or more, excluding (i) any Indebtedness owing solely to the Company
or a Restricted Subsidiary and (ii) any Indebtedness for the deferred purchase
price of property or services owed to the Person providing such property or
services as to which the Company or such Restricted Subsidiary has a good faith
basis to believe is not due and owing and, to the extent then appropriate, is
contesting its obligation to pay the same in good faith and by proper
proceedings and for which the Company or such Restricted Subsidiary has
established appropriate reserves (such Indebtedness under clauses (i) and
(ii) above herein called “Excluded Indebtedness”), shall (i) become due before
stated maturity by the acceleration of the maturity thereof by reason of default
or (ii) become due by its terms and shall not be promptly paid or extended; or

(f) Any default under any indenture, credit agreement or loan agreement or other
agreement or instrument under which Indebtedness of the Company or any of the
Restricted Subsidiaries constituting indebtedness for borrowed money in an
aggregate principal amount of $25,000,000 or more is outstanding (other than
Excluded Indebtedness), or by which any such Indebtedness is evidenced, shall
have occurred and shall continue for a period of time sufficient to permit the
holder or holders of any such Indebtedness (or a trustee or agent on its or
their behalf) to accelerate the maturity thereof or to enforce any Lien provided
for by any such indenture, agreement or instrument, as the case may be, unless
such default shall have been permanently waived by the respective holder of such
Indebtedness; or

(g) The Company or any of the Restricted Subsidiaries shall (i) apply for or
consent to the appointment of, or the taking of possession by, a receiver,
custodian, trustee or liquidator of itself or of all or a substantial part of
its property, (ii) admit in writing its inability, or be generally unable, to
pay its debts as they become due, (iii) make a general assignment for the
benefit of creditors, (iv) be adjudicated as bankrupt or insolvent, (v) commence
a voluntary case under any Debtor Relief Law (as now or hereafter in effect),
(vi) file a petition seeking to take advantage of any Debtor Relief Law,
(vii) acquiesce in writing to, or fail to controvert in a timely and appropriate
manner, any petition filed against the Company or any Restricted Subsidiary in
any involuntary case under any such Debtor Relief Law, or (viii) take any action
for the purpose of effecting any of the foregoing; or

(h) A case or other proceeding shall be commenced, without the application,
approval or consent of the Company or any of the Restricted Subsidiaries, in any
court of competent jurisdiction, seeking the liquidation, reorganization,
dissolution, winding up, or composition or readjustment or debts of the Company
or any Restricted Subsidiary, the appointment of a trustee, receiver, custodian,
liquidator or the like of the Company or such Restricted Subsidiary or of all or
any substantial part of its assets, or any other similar action with respect to
the Company or such Restricted Subsidiary under any Debtor Relief Law, and such
case or proceeding shall continue undismissed, or unstayed and in effect, for
any period of 30 consecutive days, or an order for relief against the Company or
any Restricted Subsidiary shall be entered in an involuntary case under any
Debtor Relief Law (as now or hereafter in effect); or

 

  116   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(i) (i) A judgment for the payment of money in excess of $25,000,000 shall be
rendered against the Company or any Restricted Subsidiary and such judgment
shall remain unsatisfied and in effect for any period of 30 consecutive days
without a stay of execution or (if a stay is not provided for by applicable law)
without having been fully bonded, (ii) a final judgment or final judgments for
the payment of money are entered by a court or courts of competent jurisdiction
against the Company or any Restricted Subsidiary and either (x) an enforcement
proceeding shall have been commenced by any creditor upon such judgment or
(y) such judgment remains undischarged and unbonded for a period (during which
execution shall not be effectively stayed) of 60 days, provided that, the
aggregate of all judgments exceeds $50,000,000 or (iii) any one or more
non-monetary final judgments shall be rendered against the Company or any
Restricted Subsidiary that, individually or in the aggregate, have or would
reasonably be expected to have a Material Adverse Effect; or

(j) (i) Any Termination Event shall occur; (ii) any Person shall engage in any
Prohibited Transaction involving any Plan; (iii) the Company or any ERISA
Affiliate is in “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan resulting from the Company’s or any
ERISA Affiliate’s complete or partial withdrawal (as described in Section 4203
or 4205 of ERISA) from such Plan; (iv) the conditions for imposition of a lien
under Section 303(k) of ERISA shall have been met with respect to a Plan; (v) a
determination that any Plan is in “at risk” status (within the meaning of
Section 303 of ERISA); (vi) the Company or any ERISA Affiliate shall fail to pay
when due an amount which is payable by it to the PBGC or to a Plan under Title
IV of ERISA and which, when aggregated with all other such amounts with respect
to the payment of which the Company and its ERISA Affiliates are at the time in
default, exceeds $500,000; (vii) a proceeding shall be instituted by a fiduciary
of any Plan against the Company or any ERISA Affiliate to enforce Section 515 of
ERISA and such proceeding shall not have been dismissed within 30 days
thereafter; (viii) the assumption of, or any material increase in, the
contingent liability of the Company or any Restricted Subsidiary with respect to
any post-retirement welfare liability and such assumption or material increase
has had, or could reasonably be expected to have, a Material Adverse Effect; and
by reason of any or all of such events described in clauses (i) through
(viii) as applicable there shall or could result in actual or potential
liability of the Company and any ERISA Affiliate in excess of $500,000 in the
aggregate and, in the case of a Multiemployer Plan, such event or condition,
taken together with all other events or conditions referred to in this
subsection (j), would reasonably be expected to have a Material Adverse Effect;
or

(k) There occurs any Change of Control; or

(l) Any Collateral Document after delivery thereof pursuant to Sections 5.01 or
7.10 shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority Lien (subject to Liens permitted by
Section 7.16) on a material portion of the Collateral covered thereby other than
as a result of any action or inaction by the Administrative Agent, and such
condition shall remain unremedied for a period of 30 days after the earlier of
(i) knowledge of such Default by a senior executive of the Company and
(ii) notice in writing thereof being given to the Company by any Lender or the
Administrative Agent; or

(m) The Company or any Restricted Subsidiary asserts or any Person obtains a
judgment establishing that (i) any provision of the Loan Documents is invalid,
not binding or unenforceable or (ii) the Lien created, or purported to be
created, by the Loan Documents is not a valid and perfected first priority
security interest in the property in which such Lien is created, or purported to
be created, pursuant to the Loan Documents.

 

  117   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 8.02 Remedies upon Event of Default. If any Event of Default occurs and
is continuing, the Administrative Agent shall, at the request of, or may, with
the consent of, the Required Lenders, take any or all of the following actions:

(i) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable to any Lender
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company;

(iii) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv) exercise on behalf of itself, the Lenders, and the L/C Issuers all rights
and remedies available to it and such Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Company to Cash Collateralize the L/C Obligations as aforesaid
shall automatically become effective, in each case without further act of the
Administrative Agent or any Lender.

Section 8.03 Application of Funds. After the exercise of remedies provided for
in Section 8.02 (or after the Loans have automatically become immediately due
and payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

  118   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, to the extent due and payable, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, and which have become due and
owing, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Company or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.01 Appointment and Authority. (a) Each of the Lenders and the L/C
Issuers hereby irrevocably appoints JPMorgan to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Company
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

 

  119   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (in its capacities as a Lender,
potential Hedge Bank and potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article X (including
Section 10.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

  120   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.01 and Section 8.02) or (ii) in the
absence of its own gross negligence or willful misconduct. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent by the
Company, a Lender or an L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or such L/C Issuer prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

  121   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Section 9.06 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders, the L/C Issuers
and the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may on
behalf of the Lenders and the L/C Issuers, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that if the
Administrative Agent shall notify the Company and the Lenders that no qualifying
Person has accepted such appointment, then such resignation shall nonetheless
become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuers under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.03
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Company and
such Person remove such Person as Administrative Agent and, in consultation with
the Company, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) Any resignation by, or removal of, JPMorgan as Administrative Agent pursuant
to this Section shall also constitute its resignation or removal as an L/C
Issuer and Swing Line Lender. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of such
retiring L/C Issuer and Swing Line Lender, (ii) such retiring L/C

 

  122   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Issuer and Swing Line Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents, and
(iii) such successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to such retiring L/C Issuer to effectively
assume the obligations of such retiring L/C Issuer with respect to such Letters
of Credit.

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Credit
Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

Section 9.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Lead Arranger, Joint Book Runners, Co-Syndication
Agents or Co-Documentation Agents listed on the cover page hereof shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Company)
shall be entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel)
and all other amounts due the Lenders, the L/C Issuers and the Administrative
Agent under Section 2.03(i) and (j), Section 2.09 allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

  123   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Section 2.09.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

Section 9.10 Collateral and Guaranty Matters. Each Lender, each L/C Issuer and
each of the other Secured Parties irrevocably authorizes the Administrative
Agent and the Collateral Agent to, and the Administrative Agent and the
Collateral Agent each hereby agrees with the Company:

(a) to release any Lien on any Collateral and any other property granted to or
held by the Administrative Agent or the Collateral Agent under any Loan Document
(i) upon termination of the Aggregate Commitments and payment in full of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination or Cash Collateralization in accordance with
Section 2.03(g) of all Letters of Credit, (ii) that is the subject of a
Disposition or other transfer permitted under and accomplished in accordance
with the terms of this Credit Agreement, or (iii) if approved, authorized or
ratified in writing in accordance with Section 10.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;

(c) to release any Lien on the proceeds of a Core Excluded Asset concurrently
with the Company’s entrance into any Permitted Financing secured by such Core
Excluded Asset;

(d) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is the subject of a Permitted Financing or a Tax Incentive
Transfer that is permitted by Section 7.16; and

(e) to, on behalf of itself and the Lenders, execute (i) any acknowledgment to
any League as such League may require that neither the Administrative Agent nor
the Lenders (and each Lender hereby agrees for the benefit of the Company and
the Administrative Agent that it will not interfere) will interfere with Team
Assets or the ability of any Team to operate in compliance with League Rules,
and (ii) any customary agreement with a League that does not otherwise adversely
affect the Lenders in any material respect. Each Lender hereby ratifies all such
acknowledgments and agreements executed by the Administrative Agent prior to the
date hereof.

 

  124   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Upon request by the Company or the Administrative Agent at any time, the
Required Lenders will confirm in writing the Administrative Agent’s authority to
release or subordinate its interest in particular types or items of property, or
to release any Guarantor from its obligations under the Guaranty pursuant to
this Section 9.10. In each case as specified in this Section 9.10, the
Administrative Agent will, at the Company’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

Section 9.11 NBA Consent Letters and NHL Exclusions.

(a) Each of the provisions of the Loan Documents shall be subject to the
provisions of the NBA Consent Letters which the Company, the Administrative
Agent and the Secured Parties have had an adequate opportunity to review in
draft and final form and have reviewed, including the forms attached hereto as
Exhibit J-I and Exhibit J-II, and have accepted. Without limiting the generality
of the preceding sentence, neither the Administrative Agent nor any Secured
Party shall exercise, enforce or attempt to exercise or enforce any of its
rights or remedies under any of the Loan Documents except in accordance with any
applicable provisions of the NBA Consent Letters. Each Secured Party hereby
irrevocably (i) authorizes the Administrative Agent to execute, deliver and
perform on its behalf each provision of the NBA Consent Letters, (ii) authorizes
the Administrative Agent to take all such other actions as are reasonably
incidental thereto and (iii) agrees to be bound by the terms and provisions of
the NBA Consent Letters for the benefit of the National Basketball Association.
In the event of any inconsistency or conflict between any term or provision of
this Credit Agreement or any other Loan Document and the terms of the NBA
Consent Letters, the terms and provisions of the NBA Consent Letters shall
control.

(b) Notwithstanding anything contained in this Credit Agreement or any other
Loan Document to the contrary, the Company, the Administrative Agent and the
other Secured Parties hereby represent, warrant and covenant that: (a) no
Rangers Club Assets and no direct or indirect ownership interest in the Company
has been or will be pledged to secure any Obligations, (b) at no time shall all
or any part of the Obligations be secured in whole or in part by any Rangers
Club Asset or any direct or indirect ownership interest in the Company, and
(c) at no time shall any Secured Party demand, sue for, take or accept any Lien
in any Rangers Club Asset or any direct or indirect ownership interest in the
Company. The Company, the Administrative Agent and the other Secured Parties
hereby agree that the Company will not grant to the Administrative Agent or any
Secured Party any Lien on any Rangers Club Assets or any direct or indirect
ownership interest in the Company.

 

  125   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc. No amendment or waiver of any provision of this
Credit Agreement or any other Loan Document, and no consent to any departure by
the Company or any other Loan Party therefrom, shall be effective unless in
writing signed by the Company or the applicable Loan Party, as the case may be,
and the Required Lenders, and acknowledged by the Administrative Agent, and each
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 5.01 (other than Section 5.01(j)),
or, in the case of the initial Credit Extension, Section 5.02, without the
written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 5.02 as to any Credit Extension under a particular Facility
without the written consent of the Required Revolver Lenders or the Required
Incremental Term Lenders, if any, as the case may be;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Credit Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment;

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document; provided, however, that only the consent of the Required Lenders
shall be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest or Letter of Credit Fees at the
Default Rate;

(f) change (i) Section 2.13 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each affected Lender or
(ii) the order of application of any reduction in the Commitments or any
prepayment of Loans among the Facilities from the application thereof set forth
in the applicable provisions of Section 2.05(b) or Section 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of each affected Lender, or
(iii) Section 8.03, without the written consent of each Lender;

(g) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any

 

  126   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

determination or grant any consent hereunder (other than the definitions
specified in clauses (ii) and (iii) of this Section 10.01(g)), without the
written consent of each Lender, (ii) the definition of Required Revolver Lenders
without the written consent of each Revolving Credit Lender or (iii) the
definition of “Required Incremental Term Lenders” with respect to any
Incremental Term Facility without the written consent of each Incremental Term
Lender under the relevant Incremental Term Facility;

(h) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i) release or remove all or substantially all of the value of the Guaranty,
without the written consent of each Lender;

(j) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Revolving Credit Facility, the Required Revolver
Lenders, and (ii) if such Facility is an Incremental Term Facility, the Required
Incremental Term Lenders with respect to such Incremental Term Facility; or

(k) waive a Change of Control, without the written consent of Lenders holding
commitments or outstandings representing 662/3% of the aggregate commitments and
outstandings under the Facilities;

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this Credit
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by the Swing Line Lender in addition to the Lenders required above,
affect the rights or duties of the Swing Line Lender under this Credit
Agreement; (iii) no amendment, waiver or consent shall, unless in writing and
signed by the Administrative Agent in addition to the Lenders required above,
affect the rights or duties of the Administrative Agent under this Credit
Agreement or any other Loan Document; and (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that (w) the Commitment of such Lender may not be
increased or extended without the consent of such Lender, (x) the principal
amount owed to such Lender may not be decreased or forgiven without the consent
of such Lender unless such decrease or forgiveness also applies on a pro rata
basis to all of the other Loans under the relevant Facility, (y) the rate of
interest applicable to the Loans of such Lender may not be decreased without the
consent of such Lender unless such interest rate decrease also applies to all of
the other Loans under the relevant Facility, and (z) the Maturity Date
applicable to any Loans of such Lender under any Facility may not be extended
unless such extension also applies to all of the other Loans under the relevant
Facility.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each affected Lender and that has been approved by the Required
Lenders, the Company may (i) replace such non-consenting

 

  127   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Lender in accordance with Section 10.12 provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Company
to be made pursuant to this paragraph) or (ii) with the prior written consent of
the Required Lenders, terminate the Commitments of such Lender and repay all
Obligations of the Company owing to such Lender relating to the Loans and
participations (and Cash Collateralize all of the unfunded participations) held
by such Lender as of the termination date.

Section 10.02 Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier or electronic transmission as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i) if to the Company, the Guarantors, the Administrative Agent or the L/C
Issuers or the Swing Line Lender, to the address, telecopier number, electronic
mail address or telephone number specified for such Person on Schedule 10.02;
and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such

 

  128   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

notice or communication shall be deemed to have been sent at the opening of
business on the next business day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Company, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Company’s or
the Administrative Agent’s transmission of Company Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Company, any Lender, any L/C Issuer or any
other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of the Company, the Administrative Agent, the
L/C Issuers and the Swing Line Lender may change its address, electronic mail
address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, electronic mail address, telecopier or telephone number for notices
and other communications hereunder by notice to the Company, the Administrative
Agent, the L/C Issuers and the Swing Line Lender. In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Company even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Company shall indemnify the Administrative Agent, each
L/C Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and

 

  129   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Company. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies. No failure on the part of the
Administrative Agent, any L/C Issuer or any Lender to exercise, and no delay by
any such Person in exercising, and no course of dealing with respect to, any
right, remedy, power or privilege under this Credit Agreement or any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege under this Credit Agreement or
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The right, remedy,
power or privilege provided herein, and provided under any other Loan Document,
are cumulative and not exclusive of any right, remedy, power or privilege
provided by law.

Section 10.04 Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. The
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facility provided for herein, the preparation,
negotiation, execution, delivery and administration of this Credit Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all expenses incurred by the Administrative Agent, any
Lender or any L/C Issuer (including the fees, charges and disbursements of any
counsel for the Administrative Agent, any Lender or any L/C Issuer) in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Loan Documents, including its rights
under this Section, or (B) in connection with Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b) Indemnification by the Company. The Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, each L/C Issuer
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Company or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Credit Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Credit Agreement and
the other Loan Documents,

 

  130   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Company or any of its Subsidiaries,
or any Environmental Liability related in any way to the Company or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party or any of the Company’s or such Loan Party’s directors,
shareholders or creditors, and regardless of whether any Indemnitee is a party
thereto, in all cases, whether or not caused by or arising, in whole or in part,
out of the comparative, contributory or sole negligence of the Indemnitee;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence, bad faith or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Company or any other Loan Party against an Indemnitee for breach in bad faith of
such Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity, other than, as to any Indemnitee, to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Company shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Credit Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby.

 

  131   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

Section 10.05 Payments Set Aside. To the extent that any payment by or on behalf
of the Company is made to the Administrative Agent, any L/C Issuer or any
Lender, or the Administrative Agent, any L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

Section 10.06 Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Credit Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that neither the Company nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f), or (iv) to an
SPC in accordance with the provisions of Section 10.06(h) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Credit Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the L/C Issuers and the
Lenders) any legal or equitable right, remedy or claim under or by reason of
this Credit Agreement.

 

  132   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Credit Agreement (including all or a portion of its Commitment and Letter of
Credit Commitments, and the Loans (including for purposes of this
Section 10.06(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it under such Facility or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Credit Agreement with respect to the Loans or the
Commitment assigned, except that this clause (ii) shall not (A) apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans or
(B) prohibit any Lender from assigning all or a portion of its rights and
obligations among separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required for an assignment to any Person unless (1) an Event
of Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender, an Approved Fund,
or solely with respect to the assignment of an Incremental

 

  133   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Term Loan, the Company, an Affiliated Lender or a Subsidiary of the Company
(each Person with respect to whom such Company consent has been received, or is
not required under clause (1) or clause (2) of this sentence, an “Eligible
Assignee”); provided that if a prospective assignee is not a commercial bank,
finance company, insurance company, financial institution or fund (a
“Non-Financial Entity”), the Company shall be deemed to be acting reasonably in
withholding its consent if such person is a direct or indirect competitor of the
Company as notified by the Company to the Administrative Agent within
five Business Days after being informed of the identity of such Non-Financial
Entity or (y) is a Defaulting Lender or a Lender that is a non-consenting Lender
that the Company is at such time permitted to replace pursuant to Section 10.01
or otherwise is a Lender that the Company is at such time permitted to replace
pursuant to Section 10.12, the Company shall be deemed to be acting reasonably
in withholding its consent; provided, further, that solely with respect to an
assignment of any Incremental Term Loans, the Company shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten Business Days after having
received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the applicable Facility, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; provided that the Administrative
Agent shall be deemed to be acting reasonably in withholding its consent to a
prospective assignee that is a Defaulting Lender;

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Line Loans (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining the processing and recordation
fee; provided, further, that the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

 

  134   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(v) No Assignment to Company. No such assignment shall be made to the Company or
any of the Company’s Affiliates or Subsidiaries, except in accordance with the
definition of “Eligible Assignee” set forth in Section 1.01.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Credit Agreement and, to the extent of the interest assigned by
such Assignment and Assumption, have the rights and obligations of a Lender
under this Credit Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Credit Agreement (and, in the case of an
Assignment and Assumption covering all of the assigning Lender’s rights and
obligations under this Credit Agreement, such Lender shall cease to be a party
hereto but shall continue to be entitled to the benefits of Section 3.01,
Section 3.04, Section 3.05 and Section 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
Person who becomes a Lender hereunder acknowledges and agrees to be bound by the
terms of Section 9.11 and shall, upon the request of the Administrative Agent or
the Company, execute a written acknowledgment confirming such agreement. Upon
request, the Company (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Credit Agreement that does not comply with this subsection shall be
treated for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at the Administrative Agent’s Office a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the contrary.
The Register shall be available for inspection by the Company and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company, the Administrative Agent or any L/C Issuer, sell
participations to any Person (other than a natural person or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Credit Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Credit Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, (iii) such Lender
shall cause each Participant to acknowledge

 

  135   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

and agree to be bound by, in each case in writing, the provisions of
Section 9.11 as if such Participant were a Secured Party thereunder and shall,
upon the request of the Administrative Agent or the Company, deliver to the
Administrative Agent and the Company such executed written acknowledgment and
agreement, and (iv) the Company, the Administrative Agent, the Lenders and the
L/C Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Credit
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Credit Agreement and to approve any amendment, modification or
waiver of any provision of this Credit Agreement; provided that such agreement
or instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, waiver or other modification described in
the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Company agrees that each Participant shall
be entitled to the benefits of Section 3.01, Section 3.04 and Section 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 10.06(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.07 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation, acting solely
for this purpose as a non-fiduciary agent of the Company, shall maintain a
register analogous to the Register (a “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of a Participant
Register to any Person (including the identity of any Participant or any
information relating to a Participant’s interest in the rights and/or
obligations under this Credit Agreement) except to the extent that such
disclosure is necessary to establish that such interest is in registered form
under Treasury Regulations Section 5f.103-1(c). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or Section 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Company is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Company, to comply with Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be

 

  136   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Company (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Credit Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan,
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof or, if it fails to do so, to make such
payment to the Administrative Agent as is required under Section 2.12(b)(ii).
Each party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Company under this Credit
Agreement (including its obligations under Section 3.04), (ii) no SPC shall be
liable for any indemnity or similar payment obligation under this Credit
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. In furtherance of the foregoing, each party hereto hereby
agrees (which agreement shall survive the termination of this Credit Agreement)
that, prior to the date that is one year and one day after the payment in full
of all outstanding commercial paper or other senior debt of any SPC, it will not
institute against, or join any other Person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency, or liquidation proceeding
under the laws of the United States or any State thereof. Notwithstanding
anything to the contrary contained herein, any SPC may (i) with notice to, but
without prior consent of the Company and the Administrative Agent and with the
payment of a processing fee in the amount of $3,500 (which processing fee may be
waived by the Administrative Agent in its sole discretion), assign all or any
portion of its right to receive payment with respect to any Loan to the Granting
Lender and (ii) disclose on a confidential basis any non-public information
relating to its funding of Loans to any rating agency, commercial paper dealer
or provider of any surety or Guarantee or credit or liquidity enhancement to
such SPC.

(i) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time
JPMorgan or any other L/C Issuer assigns all of its Revolving Credit Commitments
and Revolving Credit Loans pursuant to Section 10.06(b), (i) such L/C Issuer may
upon 30 days’ notice to the Company and the Lenders, resign as an L/C Issuer
and/or (ii) JPMorgan may upon 30 days’ notice to the Company resign as Swing
Line Lender. In the event of any such resignation as an L/C Issuer or Swing Line
Lender, the Company shall be entitled to appoint from among the Lenders a
successor L/C Issuer (so long as such appointee agrees to act as an L/C Issuer
hereunder) or Swing Line Lender hereunder; provided, however, that no failure by
the Company to appoint any

 

  137   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

such successor shall affect the resignation of JPMorgan or any other L/C Issuer
as an L/C Issuer or Swing Line Lender, as the case may be. If any L/C Issuer
resigns as L/C Issuer, it shall retain all the rights, powers, privileges and
duties of the L/C Issuers hereunder with respect to all Letters of Credit
outstanding as of the effective date of its resignation as an L/C Issuer and all
L/C Obligations with respect thereto (including the right to require the Lenders
to make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If JPMorgan resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment and acceptance of a successor L/C
Issuer or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) in the case of the
appointment and acceptance of a successor L/C Issuer, the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such retiring L/C Issuer with respect to such Letters of Credit.

Section 10.07 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Company or any other Loan Party against any and all of the
obligations of the Company or such Loan Party now or hereafter existing under
this Credit Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Credit Agreement or any other Loan Document and
although such obligations of the Company or such Loan Party may be contingent or
unmatured or are owed to a branch or office of such Lender or such L/C Issuer
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, each L/C Issuer and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, such L/C Issuer or their
respective Affiliates may have. Each Lender and each L/C Issuer agrees to notify
the Company and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

Section 10.08 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium

 

  138   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest throughout the contemplated term of the Obligations
hereunder.

Section 10.09 Counterparts; Integration; Effectiveness. This Credit Agreement
may be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Credit Agreement and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Credit Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Credit Agreement by telecopy
or other electronic imaging means shall be effective as delivery of a manually
executed counterpart of this Credit Agreement.

Section 10.10 Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

Section 10.11 Severability. If any provision of this Credit Agreement or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this Credit
Agreement and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 10.12 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Company is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, or if
any Lender is a Defaulting Lender, or if otherwise permitted under
Section 10.01, then the Company may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.05), all of its interests,
rights and obligations under this Credit Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Company shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

  139   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply. Neither the Administrative Agent nor any Lender shall have any
obligation to the Company to find a replacement Lender or other such Person.

Section 10.13 Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS CREDIT
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH OF THE PARTIES TO THIS CREDIT AGREEMENT
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND OF THE FEDERAL
COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN, AND
ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING SHALL BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
CREDIT AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE

 

  140   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE COMPANY OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES TO THIS CREDIT AGREEMENT IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
CREDIT AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

Section 10.14 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 10.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Company acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Company and its
Affiliates, on the one hand, and the Administrative Agent, Lead Arranger and
Lenders on the other hand, and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such

 

  141   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

transaction, the Administrative Agent, Lead Arranger and Lenders each are and
have been acting solely as a principal and are not the financial advisor, agent
or fiduciary, for the Company or any of its Affiliates, stockholders, creditors
or employees or any other Person; (iii) neither the Administrative Agent, Lead
Arranger nor any Lender has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent, Lead Arranger
or any Lender has advised or is currently advising the Company or any of its
Affiliates on other matters) and neither the Administrative Agent, Lead Arranger
nor any Lender has any obligation to the Company or any of its Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent, Lead Arranger and Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Company and its Affiliates, and neither the
Administrative Agent, Lead Arranger nor any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, Lead Arranger and Lenders have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Company has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate. The Company hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, Lead Arranger and the Lenders with
respect to any breach or alleged breach of agency, advisory or fiduciary duty.

Section 10.16 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company and the Guarantors that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. The Company shall, promptly following a
request by the Administrative Agent or any Lender, provide all documentation and
other information that the Administrative Agent or such Lender requests in order
to comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

Section 10.17 Senior Indebtedness. The Obligations shall constitute “Senior
Indebtedness” as such term is defined in all debt instruments to which the
Company or any Restricted Subsidiary is a party and which contains such a
definition.

Section 10.18 Liability of General Partners and Other Persons. No general
partner of any Restricted Subsidiary that is a partnership, joint venture or
joint adventure shall have any personal liability in respect of such Restricted
Subsidiary’s obligation under this Credit Agreement or the Notes by reason of
his, her or its status as such general partner. In addition, no limited partner,
officer, employee, director, stockholder or other holder of an ownership
interest of or in the Company or any Restricted Subsidiary or any partnership,

 

  142   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

corporation or other entity which is a stockholder or other holder of an
ownership interest of or in the Company or any Restricted Subsidiary shall have
any personal liability in respect of such obligations by reason of his, her or
its status as such limited partner, officer, employee, director, stockholder or
holder.

Section 10.19 Authorization of Third Parties to Deliver Information and Discuss
Affairs. The Company hereby confirms that it has authorized and directed each
Person whose preparation or delivery to the Administrative Agent or the Lenders
of any opinion, report or other information is a condition or covenant under
this Credit Agreement (including under Article V and Article VII) to so prepare
or deliver such opinions, reports or other information for the benefit of the
Administrative Agent and the Lenders. The Company agrees to confirm such
authorizations and directions provided for in this Section 10.19 from time to
time as may be requested by the Administrative Agent.

Section 10.20 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, advisors and representatives on a need
to know basis (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Credit Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section (other than in the case of a pledge to any Federal Reserve
Bank), to (i) any assignee of or Participant in, or any prospective assignee of
or Participant in, any of its rights or obligations under this Credit Agreement,
(ii) any pledgee referred to in Section 10.06(f), or (iii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Company and its obligations, (g) with the written consent of the
Company or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than the Company or any other Loan
Party.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the Closing Date, such information is not marked
“PUBLIC” or otherwise identified at the time of delivery as confidential.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a

 

  143   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Securities Laws.

Section 10.21 Acknowledgement. The Company hereby acknowledges that neither the
Administrative Agent nor any Lender has any fiduciary relationship with or
fiduciary duty to the Company arising out of or in connection with this Credit
Agreement or any of the other Loan Documents, and the relationship between the
Administrative Agent and the Lenders, on the one hand, and the Company, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor.

[SIGNATURE PAGES FOLLOW]

 

  144   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the day and year first above written.

 

MSG HOLDINGS, L.P., as the Company

 

By:

 

 

MSG EDEN CORPORATION, as its General Partner

By:   /s/ ROBERT M. POLLICHINO   Name: Robert M. Pollichino  

Title:   Chief Financial Officer & Executive Vice

President

 

GARDEN PROGRAMMING, L.L.C.,

MADISON SQUARE GARDEN CT, LLC,

MSG CHICAGO, LLC,

MSG D-LEAGUE TEAM, LLC,

MSG EDEN REALTY, LLC,

MSG FORUM, LLC

MSG HOLDINGS MUSIC, LLC

MSG INTERACTIVE, LLC,

MSG NATIONAL PROPERTIES LLC,

MSG BOSTON THEATRICAL, L.L.C.,

MSG SONGS, LLC,

MSG PUBLISHING, LLC,

MSG WINTER PRODUCTIONS, LLC,

MSG VAUDEVILLE, LLC,

FUSE HOLDINGS LLC,

FUSE NETWORKS LLC,

SPORTSCHANNEL ASSOCIATES,

THE 31ST STREET COMPANY, L.L.C.,

RADIO CITY PRODUCTIONS LLC,

THE GRAND TOUR, LLC

as Guarantors

By:   MSG EDEN CORPORATION, as the General Partner of MSG Holdings, L.P. By:  
/s/ ROBERT M. POLLICHINO   Name: Robert M. Pollichino  

Title:   Chief Financial Officer & Executive Vice

President

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:   /s/ JOHN G. KOWALCZUK   Name: John G. Kowalczuk   Title:   Executive
Director

 

JPMORGAN CHASE BANK, N.A.,

as L/C Issuer, Swing Line Lender and Lender

By:   /s/ JOHN G. KOWALCZUK   Name: John G. Kowalczuk   Title:   Executive
Director

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

SUNTRUST BANK,

as L/C Issuer and Lender

By:   /s/ BRIAN GUFFIN   Name: Brian Guffin   Title:   Director

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as L/C Issuer and Lender

By:   /s/ MARIE FORURIA   Name: Marie Foruria   Title:   Vice President

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

FIFTH THIRD BANK,

as L/C Issuer and Lender

By:   /s/ ROBERT URBAN   Name: Robert Urban   Title:   Managing Director

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:   /s/ GAIL F. SCANNELL   Name: Gail F. Scannell   Title:   Senior Vice
President

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

TD BANK, N.A., as Lender By:   /s/ DAVID PERLMAN   Name: David Perlman  
Title:   Senior Vice President

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

CITIBANK, N.A., as Lender By:   /s/ KEITH LUKASAVICH   Name: Keith Lukasavich  
Title:   Director & Vice President

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Lender By:   /s/ JUDITH SMITH  

Name: Judith Smith

Title:   Authorized Signatory

 

By:   /s/ MICHAEL D’ONOFRIO  

Name: Michael D’Onofrio

Title:   Authorized Signatory

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender By:   /s/ MARK WALTON  

Name: Mark Walton

Title:   Authorized Signatory

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH, as Lender By:   /s/ LANA GIFAS   Name: Lana Gifas  

Title:   Director

            Banking Products Services, US

 

By:   /s/ JENNIFER ANDERSON   Name: Jennifer Anderson  

Title:   Associate Director

            Banking Products Services, US

 

  [SIGNATURE PAGE]   MSG – Credit Agreement (2014)